Exhibit 10.1

$1,000,000,000

UNSECURED REVOLVING CREDIT AGREEMENT

Dated as of December 29, 2016

among

T-MOBILE US, INC.,

as Parent,

T-MOBILE USA, INC.,

as Borrower,

DEUTSCHE TELEKOM AG,

as a Lender,

the other Lenders party hereto from time to time,

and

DEUTSCHE TELEKOM AG,

as Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

           SECTION 1.  

DEFINITIONS

     1   

1.1.

 

Defined Terms

     1   

1.2.

 

Other Definitional Provisions

     30    SECTION 2.  

SPECIFIED CHANGE OF CONTROL

     31   

2.1.

 

Notice Procedure upon Specified Change of Control

     31   

2.2.

 

RCF Termination Election

     31   

2.3.

 

Senior Notes Election

     31   

2.4.

 

Borrowing of Revolving Loans

     32    SECTION 3.  

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     32   

3.1.

 

Revolving Commitments

     32   

3.2.

 

Procedure for Borrowing

     32   

3.3.

 

[Reserved]

     33   

3.4.

 

[Reserved]

     33   

3.5.

 

Commitment Fees, etc.

     33   

3.6.

 

Termination or Reduction of Revolving Commitments

     33    SECTION 4.  

GENERAL PROVISIONS APPLICABLE TO LOANS

     33   

4.1.

 

Optional Prepayments

     33   

4.2.

 

[Reserved]

     34   

4.3.

 

Conversion and Continuation Options

     34   

4.4.

 

Limitations on Eurodollar Tranches

     34   

4.5.

 

Interest Rates and Payment Dates

     34   

4.6.

 

Computation of Interest and Fees

     35   

4.7.

 

Inability to Determine Interest Rate

     35   

4.8.

 

Pro Rata Treatment and Payments

     35   

4.9.

 

Requirements of Law

     37   

4.10.

 

Taxes

     38   

4.11.

 

Indemnity

     40   

4.12.

 

Change of Lending Office

     41   

4.13.

 

Replacement of Lenders

     41   

4.14.

 

Evidence of Debt

     41   

4.15.

 

Illegality

     42   

4.16.

 

Defaulting Lenders

     42    SECTION 5.  

REPRESENTATIONS AND WARRANTIES

     42   

5.1.

 

Financial Condition

     42   

5.2.

 

[Reserved]

     43   

5.3.

 

Corporate Existence; Compliance with Law

     43   

5.4.

 

Power; Authorization; Enforceable Obligations

     43   

5.5.

 

No Legal Bar

     43   

 

1



--------------------------------------------------------------------------------

5.6.

 

Litigation

     44   

5.7.

 

No Default

     44   

5.8.

 

Ownership of Property; Liens, etc.

     44   

5.9.

 

[Reserved]

     44   

5.10.

 

Taxes

     44   

5.11.

 

Federal Regulations

     44   

5.12.

 

[Reserved]

     44   

5.13.

 

[Reserved]

     44   

5.14.

 

Investment Company Act

     45   

5.15.

 

[Reserved]

     45   

5.16.

 

Use of Proceeds

     45   

5.17.

 

[Reserved]

     45   

5.18.

 

Accuracy of Information, etc.

     45   

5.19.

 

[Reserved]

     45   

5.20.

 

Solvency

     45   

5.21.

 

Maintenance of Properties

     45    SECTION 6.  

CONDITIONS PRECEDENT

     45   

6.1.

 

Conditions to the Closing Date

     45   

6.2.

 

Conditions to Each Extension of Credit

     46   

6.3.

 

Confirmation by Agent and Lenders

     46    SECTION 7.  

AFFIRMATIVE COVENANTS

     47   

7.1.

 

Financial Statements

     47   

7.2.

 

[Reserved]

     47   

7.3.

 

Payment of Obligations

     47   

7.4.

 

Maintenance of Existence; Compliance

     47   

7.5.

 

[Reserved]

     48   

7.6.

 

[Reserved]

     48   

7.7.

 

Notice of Event of Default

     48   

7.8.

 

[Reserved]

     48   

7.9.

 

Notice of Material Subsidiary

     48   

7.10.

 

New Subsidiaries and Guarantors

     48   

7.11.

 

Further Assurances.

     48   

7.12.

 

Compliance Certificates

     48    SECTION 8.  

NEGATIVE COVENANTS

     49   

8.1.

 

[Reserved]

     49   

8.2.

 

[Reserved]

     49   

8.3.

 

Liens

     49   

8.4.

 

Investments

     49   

8.5.

 

Disposition of Property

     49    SECTION 9.  

EVENTS OF DEFAULT

     50   

9.1.

 

Events of Default

     50   

9.2.

 

Basket Overage

     52   

 

-2-



--------------------------------------------------------------------------------

SECTION 10.  

THE ADMINISTRATIVE AGENT

     53   

10.1.

 

Appointment

     53   

10.2.

 

Delegation of Duties

     53   

10.3.

 

Exculpatory Provisions

     53   

10.4.

 

Reliance by Administrative Agent

     53   

10.5.

 

Notice of Default

     54   

10.6.

 

Non Reliance on Administrative Agent and Other Lenders

     54   

10.7.

 

Indemnification

     55   

10.8.

 

Agent in Its Individual Capacity

     55   

10.9.

 

Successor Administrative Agent

     55   

10.10.

 

The Administrative Agent Generally

     55    SECTION 11.  

MISCELLANEOUS

     56   

11.1.

 

Amendments and Waivers

     56   

11.2.

 

Notices

     57   

11.3.

 

No Waiver; Cumulative Remedies

     58   

11.4.

 

Survival of Representations and Warranties

     58   

11.5.

 

Payment of Expenses

     58   

11.6.

 

Successors and Assigns; Participations and Assignments

     59   

11.7.

 

Adjustments; Set-off

     62   

11.8.

 

Counterparts

     63   

11.9.

 

Severability

     63   

11.10.

 

Integration

     63   

11.11.

 

GOVERNING LAW

     63   

11.12.

 

Submission To Jurisdiction; Waivers

     63   

11.13.

 

Acknowledgments

     64   

11.14.

 

Releases of Guarantees

     64   

11.15.

 

Confidentiality

     65   

11.16.

 

[Reserved]

     65   

11.17.

 

WAIVERS OF JURY TRIAL

     66   

11.18.

 

Designation of Restricted and Unrestricted Subsidiaries

     66   

11.19.

 

USA PATRIOT Act

     66   

11.20.

 

Certain Regulatory Requirements

     66   

 

ANNEXES:

A

  

Pricing Grid

B

  

Revolving Commitments

C

  

Terms and Conditions Applicable to a Senior Notes Election

 

SCHEDULES:

1.1

  

Excepted Liens

5.3

  

Governmental Requirements

5.4

  

Consents, Authorizations, Filings and Notices

5.8

   Ownership of Property; Liens; etc.

 

-3-



--------------------------------------------------------------------------------

EXHIBITS:

 

A

  

Form of Guarantee Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Date Certificate

D

  

Form of Assignment and Assumption

E

  

Form of Revolving Credit Note

F

  

Forms of U.S. Tax Certificates

G

  

Form of Secretary’s Certificate

H

  

Form of Drawdown Request

I

  

Form of Continuation Request

J

  

Form of Extension Request

K

  

Form of Specified Change of Control Notice

L

  

Form of Election Notice

 

-4-



--------------------------------------------------------------------------------

UNSECURED REVOLVING CREDIT AGREEMENT, dated as of December 29, 2016, by and
among T-MOBILE US, INC., a Delaware corporation (the “Parent”), T-MOBILE USA,
INC., a Delaware corporation (the “Borrower”), DEUTSCHE TELEKOM AG, an
Aktiengesellschaft organized and existing under the laws of the Federal Republic
of Germany (“DT”), as the initial Lender, the other Lenders party hereto from
time to time, and DEUTSCHE TELEKOM AG, as administrative agent (in such capacity
(but not in its capacity as Lender) and together with its successors in such
capacity, the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans, from time to time, in an aggregate principal amount not in excess of
$1,000,000,000 at any time outstanding, to be used by the Borrower and its
Subsidiaries for working capital and other general corporate purposes; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Adjustment Date” has the meaning given to such term in the Pricing Grid.

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Unsecured Revolving Credit Agreement (including its
Annexes, Schedules and Exhibits).

“Applicable Margin” means, for any day, with respect to any Loan, the Applicable
Margin with respect to such Loans as determined pursuant to the Pricing Grid.

 

-1-



--------------------------------------------------------------------------------

“Applicable Dollar Basket Overage” means, as applicable, (i) the creation,
incurrence or assumption by a Material Subsidiary of a Lien securing
Indebtedness the principal amount of which exceeds the amount permitted by the
dollar basket set forth in clause (s) of the definition of “Excepted Lien” and
does not otherwise constitute an Excepted Lien or (ii) the making by Parent, the
Borrower or a Restricted Subsidiary of an Investment the principal amount of
which exceeds the amount permitted by the dollar basket set forth in clause
(l) of “Permitted Investments” and does not otherwise constitute a Permitted
Investment.

“Applicable Reserve Requirement” means, at any time for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including, any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board or other applicable banking regulator. Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by member banks with respect to (a) any category of
liabilities which includes deposits by reference to which the applicable
Eurodollar Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Loans. A
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Acquisition” means (a) an investment by the Borrower (or any predecessor
thereto) or any of its Restricted Subsidiaries in any other Person pursuant to
which such Person shall become a Restricted Subsidiary of the Borrower or shall
be merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, but only if (i) such Person’s primary business constitutes a
Permitted Business and (ii) the financial condition and results of operations of
such Person are not already consolidated with those of the Borrower and its
Restricted Subsidiaries immediately prior to such investment; or (b) an
acquisition by the Borrower or any of its Restricted Subsidiaries of the
Property of any Person other than the Borrower or any of its Restricted
Subsidiaries that constitute all or substantially all of a division, operating
unit or line of business of such Person, but only (i) if the Property so
acquired constitutes a Permitted Business and (ii) the financial condition and
results of operations of such Person are not already consolidated with those of
the Borrower and its Restricted Subsidiaries immediately prior to such
acquisition.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of its Restricted Subsidiaries other than to the Borrower or another Restricted
Subsidiary of the Borrower of (a) all or substantially all of the Capital Stock
owned by the Borrower or any of its Restricted Subsidiaries of any Restricted
Subsidiary or of any Person that is a Permitted Joint Venture Investment or
(b) all or substantially all of the assets that constitute a division, operating
unit or line of business of the Borrower or any of its Restricted Subsidiaries.

“Assignee” has the meaning given to such term in Section 11.6(b)(i).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit D or such other form acceptable to the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d-5(b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to have Beneficial Ownership of any
shares held by such Permitted Holder and (ii) any person (other than such
Permitted Holder) that is a member of such group (or sharing such Beneficial
Ownership) shall be deemed not to have Beneficial Ownership of any shares held
by such Permitted Holder (or in which any such Person shares beneficial
ownership). The terms “Beneficially Owns”, “Beneficially Owned”, and “Beneficial
Ownership” have corresponding meanings.

“Benefited Lender” has the meaning given to such term Section 11.7(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

-3-



--------------------------------------------------------------------------------

“Borrower” has the meaning given to such term in the preamble to this Agreement.

“Borrower Credit Agreement Obligations” has the meaning given to such term in
the Guarantee Agreement.

“Borrower Hedge Agreement Obligations” has the meaning given to such term in the
Guarantee Agreement.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means: (a) any day except a Saturday, Sunday, or a legal holiday
in the City of New York or Bonn, Germany or a day on which banking institutions
located in such state or city are authorized or required by law, regulation or
executive order to close, and (b) with respect to all notices, determinations,
fundings and payments in connection with the Eurodollar Rate or any Loans, the
term “Business Day” means any day that is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is or should be accounted
for as a Capital Lease Obligation on the balance sheet of that Person.

“Capital Lease Obligations”, means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash” means liquid marketable securities, certificates of deposit, money,
currency or a credit balance in any Deposit Account.

“Cash Equivalents” means:

(a) United States dollars;

 

-4-



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than two
years from the date of acquisition;

(c) demand deposits, certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better at the time of deposit for any maturities other than demand
maturities;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from a
Rating Agency at the date of acquisition and, in each case, maturing within one
year after the time of purchase;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by a Rating Agency at the date of
acquisition and having maturities of not more than two years after the date of
acquisition;

(g) auction rate securities rated at least “AA-” or “Aa3” by at Rating Agency at
the date of acquisition and with reset dates of one year or less from the time
of purchase;

(h) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition;

(i) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market funds, mutual
funds or investment programs registered under the Investment Company Act of
1940, at least 90% of the portfolios of which constitute investments of the
character, quality and maturity described in clauses (a) through (g) of this
definition;

(j) in the case of any Person that is operating outside the United States or
anticipates operating outside the United States within the next 12 months, any
substantially similar investment to the kinds described in clauses (a) through
(g) of this definition rated at least “P-2” by Moody’s or “A-2” by S&P or the
equivalent thereof; and

(k) deposits or payments made to the FCC in connection with the auction or
licensing of Governmental Authorizations that are fully refundable.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Restricted Subsidiaries taken as a whole to any “person”
(as that term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended) other than any such disposition to a Restricted Subsidiary or a
Permitted Holder;

 

-5-



--------------------------------------------------------------------------------

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(3) the consummation of any transaction (including any merger or consolidation),
the result of which is that any “person” (as defined above) other than a
Permitted Holder, becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the Voting Stock of Parent (or its successor by merger,
consolidation or purchase of all or substantially all of its assets or its
equity), measured by voting power rather than number of shares;

(4) during any period of 12 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of the Borrower or Parent
cease to be composed of individuals (i) who were members of that Board of
Directors or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that Board of Directors or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that Board of Directors or equivalent governing body, (iii) whose election or
nomination to that Board of Directors or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board of
Directors or equivalent governing body, or (iv) in the case of Borrower, whose
election or nomination to that Board of Directors or equivalent governing body
was approved by Parent; or

(5) the Borrower ceases to be a direct or indirect Wholly Owned Subsidiary of
Parent.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

“Closing Date” means December 29, 2016.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee Rate” means a rate per annum determined pursuant to the Pricing
Grid.

“Commitment Period” means the period from and including the Closing Date to the
Termination Date.

“Company” has the meaning given to it in Annex C.

“Compliance Certificate” means a certificate in the form of Exhibit B to be
furnished by the Borrower to the Administrative Agent.

“Conduit Lender” means any special purpose entity organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(2) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including non-cash impairment charges and any
write-off or write-down or amortization of intangibles but excluding
amortization of ordinary course prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any such non-cash
expense to the extent that it represents an ordinary course accrual of or
reserve for cash expenses in any future period or amortization of any ordinary
course prepaid cash expense that was paid in a prior period) of such Person and
its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses or charges were deducted
in computing such Consolidated Net Income; plus

(4) any net after-tax extraordinary, nonrecurring, or unusual gains or losses or
income, expenses or charges (including all fees and expenses relating thereto),
including (a) any fees, expenses and costs relating to the Towers Transaction,
(b) any fees, expenses, or charges (not covered under sub-clause (d) below)
related to any sale or offering of Equity Interests of such Person or Parent,
any acquisition or disposition or any Indebtedness, in each case that is
permitted to be incurred hereunder (in each case, whether or not successful), or
the offering, amendment or modification of any debt instrument, including the
offering, any amendment or other modification of the Senior Notes, provided that
Consolidated Cash Flow shall not be deemed to be increased by more than
$250.0 million in any twelve-month period pursuant to this clause (b), (c) any
premium, penalty or fee paid in relation to any repayment, prepayment or
repurchase of Indebtedness, (d) any fees or expenses relating to the Transaction
and the transactions contemplated by this Agreement, including any fees,
expenses or charges related to the incurrence, issuance or offering of
Incremental Facilities (as defined in the Term Loan Credit Agreement) or
Incremental Equivalent Debt (as defined in the Term Loan Credit Agreement), or
any amendment or modification of this Agreement, any other Loan Document or any
documentation governing Incremental Equivalent Debt (as defined in the Term Loan
Credit Agreement) (in each case, whether or not successful), and
(e) restructuring charges, integration costs (including retention, relocation
and contract termination costs), and related costs and charges, and costs in
connection with strategic initiatives, transition costs, and information
systems-related costs (including non-recurring employee bonuses in connection
therewith and non-recurring product and Intellectual Property development
costs); plus

(5) losses or discounts on sales of Permitted Receivables Financing Assets in
connection with any Permitted Receivables Financing; plus

(6) New Market Losses, up to a maximum aggregate amount of $300.0 million in any
twelve-month period; minus

(7) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
will be added to Consolidated Net Income to compute Consolidated Cash Flow of
the Borrower only to the extent that a corresponding amount would be permitted
at the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.

“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of (a) the total amount of
Indebtedness of such Person and its Restricted Subsidiaries, plus (b) the total
amount of Indebtedness of any other Person, to the extent that such Indebtedness
has been Guaranteed by the referent Person or one or more of its Restricted
Subsidiaries, plus (c) the aggregate liquidation value of all Disqualified Stock
of such Person and all Preferred Stock of Restricted Subsidiaries of such
Person, plus (d) any obligations of such Person and its Restricted Subsidiaries
in respect of Permitted Receivables Financing that would constitute Indebtedness
but for clause (5) of the fourth sentence of the definition of “Indebtedness”,
in each case, determined on a consolidated basis in accordance with GAAP;
provided that Consolidated Indebtedness shall not include Indebtedness in
respect of (i) any letter of credit, except to the extent of obligations in
respect of drawn letters of credit unreimbursed for at least three Business Days
and (ii) obligations under Hedge Agreements unless such obligations have not
been paid when due.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of without duplication:

(1) the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued (including amortization of debt issuance
costs or original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of payments (if any) pursuant to Hedge
Agreements); plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) any interest expense on that portion of Indebtedness of another Person that
is guaranteed by such Person or one of its Restricted Subsidiaries or secured by
a Lien on assets of such Person or one of its Restricted Subsidiaries (whether
or not such Guarantee or Lien is called upon); plus

(4) the product of (a) all dividend payments on any series of Preferred Stock of
such Person or any of its Restricted Subsidiaries, times (b) a fraction, the
numerator of which is one and the denominator of which is one, minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal;

in each case, on a consolidated basis and in accordance with GAAP.
Notwithstanding the foregoing, if any lease or other liability is reclassified
as indebtedness or as a Capital Lease Obligation due to a change in accounting
principles or the application thereof after the Closing Date, the interest
component of all payments associated with such lease or other liability shall be
excluded from Consolidated Interest Expense.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(1) the positive Net Income of any Person that is not a Restricted Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions paid in cash
to the specified Person or a Restricted Subsidiary of the Person;

(2) [reserved];

(3) the effect of a change in accounting principles or in the application
thereof (including any change to IFRS and any cumulative effect adjustment), in
each case, will be excluded;

(4) unrealized losses and gains attributable to Hedge Agreements, including
those resulting from the application of the Financial Accounting Standards Board
(FASB) Accounting Standards Codification (ASC) 815, will be excluded; and

(5) any non-cash compensation charge or expense realized from grants of stock,
stock appreciation or similar rights, stock option or other rights to officers,
directors and employees will be excluded.

“Consolidated Subsidiaries” means, with respect to any Person, each other Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such first Person in accordance with GAAP.

“Consolidated Total Assets” means, with respect to any Person, at any date of
determination, the total assets of such Person and its Subsidiaries as set forth
on the most recent balance sheet of such Person prepared in accordance with
GAAP.

“Convertible Debt” means Indebtedness of the Borrower (which may be Guaranteed
by the Guarantors) permitted to be incurred hereunder that is either
(a) convertible or exchangeable into common stock of Parent (and Cash in lieu of
fractional shares) and/or Cash (in an amount determined by reference to the
price of such common stock) or (b) sold as units with call options, warrants or
rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of Parent and/or cash (in an amount determined
by reference to the price of such common stock).

“Credit Party” means the Administrative Agent and the Lenders.

“Debt to Cash Flow Ratio” means, with respect to the Borrower as of any date of
determination, the ratio of (a) the Consolidated Indebtedness of the Borrower as
of such date to (b) the Consolidated Cash Flow of the Borrower for the four most
recent full Fiscal Quarters ending immediately prior to such date for which
internal financial statements are available.

For purposes of making the computation referred to above:

(1) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to any related financing transactions and the
application of proceeds of any Asset Disposition) that occur during such
four-quarter period or subsequent to such four-quarter period but on or prior to
the date on which the Debt to Cash Flow Ratio is to be calculated as if they had
occurred and such proceeds had been applied on the first day of such
four-quarter period;

 

-9-



--------------------------------------------------------------------------------

(2) pro forma effect shall be given to asset dispositions and asset acquisitions
(including giving pro forma effect to any related financing transactions and the
application of proceeds of any asset disposition) that have been made by any
Person that has become a Restricted Subsidiary of the Borrower or has been
merged with or into the Borrower or any Restricted Subsidiary during such
four-quarter period or subsequent to such four-quarter period, but on or prior
to the date on which the Debt to Cash Flow Ratio is to be calculated and that
would have constituted Asset Dispositions or Asset Acquisitions had such
transactions occurred when such Person was a Restricted Subsidiary, as if such
asset dispositions or asset acquisitions were Asset Dispositions or Asset
Acquisitions that occurred on the first day of such four-quarter period;

(3) to the extent that the pro forma effect of any transaction is to be made
pursuant to clause (1) or (2) above, such pro forma effect shall be determined
in good faith on a reasonable basis by a responsible financial or accounting
officer of the specified Person, whose determination shall be conclusive, as if
the subject transaction(s) had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated without giving effect to clause (3) of the proviso set forth in the
definition of Consolidated Net Income;

(4) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
(without duplication of clauses (1) and (2) above) prior to the date on which
the Debt to Cash Flow Ratio is to be calculated, shall be excluded;

(5) any Person that is a Restricted Subsidiary on the date on which the Debt to
Cash Flow Ratio is to be calculated will be deemed to have been a Restricted
Subsidiary at all times during such four-quarter period; and

(6) any Person that is not a Restricted Subsidiary on the date on which the Debt
to Cash Flow Ratio is to be calculated will be deemed not to have been a
Restricted Subsidiary at any time during such four-quarter period.

For the avoidance of doubt, for any period commencing prior to the date that is
four Fiscal Quarters after the Fiscal Quarter during which the Closing Date
occurs, the Debt to Cash Flow Ratio shall be calculated giving pro forma effect
to the Transaction as if the Transaction had occurred on the first day of the
four Fiscal Quarter reference period.

“Default” means any of the events specified in Section 9.1 that is, or with the
passage of time or the giving of notice, or both, would be, an Event of Default.

“Defaulting Lender” means, subject to Section 4.16, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, or (ii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans when requested; provided that such

 

-10-



--------------------------------------------------------------------------------

Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Entity” means (i) Iowa Wireless Services LLC, a Delaware limited
liability company, (ii) any Designated Tower Entity, or (iii) any Permitted
Receivables Financing Subsidiary.

“Designated Tower Entity” means any entity established solely or primarily for
the limited purpose of holding wireless communications sites, towers, and
related contracts, equipment, improvements, real estate, and other assets, and
performing other activities incidental thereto or in connection with the Towers
Transaction. For the avoidance of doubt, T-Mobile USA Tower LLC and T-Mobile
West Tower LLC are each Designated Tower Entities.

“Discretionary Guarantor” has the meaning given to such term in Section 7.10.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Termination Date; provided that any class of Capital Stock of
such Person that, by its terms, requires such Person to satisfy in full its
obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund or otherwise) or repurchase thereof or
otherwise by the delivery of Capital Stock, and that is not convertible,
puttable or exchangeable for cash, Disqualified Stock or Indebtedness, will not
be deemed to be Disqualified Stock, so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“DT” has the meaning given to such term in the preamble to this Agreement.

“DT Entities” means DT or any of its Subsidiaries (other than Parent, the
Borrower or any of their Subsidiaries).

“Election Notice” means a notice substantially in the form of Exhibit L.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other entity, that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans,
provided that a natural person shall not be an Eligible Assignee.

 

-11-



--------------------------------------------------------------------------------

“environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect at any time, including the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with Borrower or any of its Subsidiaries, would (at any relevant
time) be deemed to be a “single employer” within the meaning of section
4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the
Code; provided that during any period in which all of the Lenders are DT
Entities, no DT Entity shall be considered an “ERISA Affiliate” of Borrower or
its Subsidiaries.

“ERISA Event” means: (a) a Reportable Event, (b) the withdrawal of the Borrower,
a Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which would be reasonably likely to constitute grounds under section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
any Plan.

“Eurodollar Rate” means, with respect to each day during an Interest Period for
a Loan, the rate per annum obtained by dividing (and rounding up to the next
whole multiple of 1/100 of 1%) (a) the rate per annum determined on the basis of
the stated LIBOR rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
page code “LR” of the Bloomberg screen as of 11:00 A.M., London time, on the
Borrowing Date or the date of a continuation of an Interest Period pursuant to
Section 4.3(b), as applicable, by (b) an amount equal to (i) one minus (ii) the
Applicable Reserve Requirement. In the event that such rate does not appear on
page code “LR” of the Bloomberg screen (or otherwise on such screen), the
“Eurodollar Rate” shall be determined by mutual agreement between the Borrower
and the Administrative Agent. The Administrative Agent will notify the Borrower
in writing promptly after determining the Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Excepted Liens” means:

 

(a) Liens in favor of the Borrower or the Guarantors;

 

-12-



--------------------------------------------------------------------------------

(b) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of Parent or is merged with or into or consolidated with any
Subsidiary of Parent; provided, that, such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
(other than improvements thereon, accessions thereto and proceeds thereof) other
than those of the Person that becomes a Subsidiary of Parent or is merged into
or consolidated with the Subsidiary of Parent;

 

(c) Liens securing (i) TLCA Obligations and (ii) SRCF Obligations;

 

(d) (x) bankers’ Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution, and
(y) Liens, deposits (including deposits with the FCC) or pledges to secure the
performance of bids, tenders, trade or governmental contracts, leases, licenses,
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;

 

(e) Liens set forth on Schedule 1.1;

 

(f) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided, that, any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

 

(g) Liens imposed by law or contract, such as carriers’, warehousemen’s,
suppliers’, vendors’, construction, repairmen’s, landlord’s and mechanics’ Liens
or other similar Liens, in each case, incurred in the ordinary course of
business;

 

(h) Liens arising by reason of a judgment, attachment, decree or court order, to
the extent not otherwise resulting in an event of default, and any Liens that
are required to protect or enforce any rights in any administrative, arbitration
or other court proceedings in the ordinary course of business;

 

(i) Liens securing Capital Lease Obligations;

 

(j) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Parent or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets;

 

(k) Liens on cash or Cash Equivalents securing workers’ compensation claims,
self-insurance obligations, unemployment insurance or other social security, old
age pension, bankers’ acceptances, performance bonds, completion bonds, bid
bonds, appeal bonds, indemnity bonds, specific performance or injunctive relief
bonds, surety bonds, public liability obligations, or other similar bonds or
obligations, or securing any guarantees or letters of credit functioning as or
supporting any of the foregoing, in each case incurred in the ordinary course of
business;

 

(l) Liens arising out of any conditional sale or title retention provisions in
any contract in the ordinary course of business;

 

(m) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense entered into in the ordinary course
of business;

 

(n) Liens securing obligations resulting from Hedge Agreements;

 

-13-



--------------------------------------------------------------------------------

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(p) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(q) Liens securing any arrangement for treasury, depositary or cash management
services provided to Parent or any of its Subsidiaries in the ordinary course of
business;

 

(r) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements;

 

(s) any other Lien, but only if the aggregate principal amount secured by all
Liens created or outstanding under this clause (s) does not at any time exceed
EURO twenty million (€20,000,000);

 

(t) any Lien provided under a customary export finance or other subsidized loan
scheme operated by (or on behalf of) a member country of the OECD where the
provision of such Lien is required under the relevant export finance or other
subsidized loan scheme; and

 

(u) any Lien (a “Substitute Lien”) which replaces any other Excepted Lien (an
“Existing Lien”) and which secures an amount not exceeding the principal amount
secured by such existing Lien at the time it is replaced provided that (1) the
Existing Lien to be replaced is released and all amounts secured thereby are
paid or otherwise discharged in full at or prior to the time of such Substitute
Lien being created or arising and (2) such Substitute Lien does not extend to
cover assets not previously subject to that Existing Lien.

“Excluded Subsidiary” means any Subsidiary of Parent (other than the Borrower)
that is not, and is not at the relevant date of determination required to
become, a “Guarantor” under and as defined in the Senior DT Notes Base
Indenture, and any and all Designated Entities, Unrestricted Subsidiaries, or
Immaterial Subsidiaries.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Lender or any other recipient or required to be withheld or deduction from a
payment to a Lender or any recipient, (a) Taxes imposed on or measured by its
overall net income (however denominated) and franchise Taxes imposed on it by a
jurisdiction (or any political subdivision thereof) as a result of such Lender
or other recipient being organized or having its principal office or, in the
case of a Lender, its applicable lending office, in such jurisdiction, or as a
result of a present or former connection between the recipient and the taxing
jurisdiction or any political subdivision thereof (other than a connection
arising from such Lender or other recipient entering into, delivering,
performing its obligations under, enforcing, receiving payments under, receiving
or perfecting a security interest under or engaging in any other transaction
pursuant to this Agreement or any other Loan Document), (b) any branch profits
Taxes imposed by the United States and any similar Tax imposed by any other
jurisdiction described in clause (a), (c) any U.S. Federal withholding Tax
imposed pursuant to any Requirement of Law in effect at the time such Lender or
other recipient becomes a party hereto (or designates a new lending office other
than pursuant to a request by the Borrower under Section 4.12), except to the
extent that such Lender or other recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such Tax pursuant to Section 4.10(a),
(d) any Tax resulting from such Lender’s or other recipient’s failure to comply
with Section 4.10(e) and (e) any U.S. Federal withholding Taxes imposed under
FATCA.

 

-14-



--------------------------------------------------------------------------------

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower or a Senior Officer of the Borrower, which determination shall be
conclusive.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amendment or successor provisions that are substantively
comparable and which do not impose criteria that are materially more onerous
than those contained in such Sections, any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version described
above), and any applicable intergovernmental agreements entered into in respect
thereof, and, in each case, any fiscal or regulatory legislation, and any
regulations promulgated thereunder or official interpretations thereof.

“FCC” means the United States Federal Communications Commission and any
successor agency that is responsible for regulating the United States
telecommunications industry.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Fitch” means Fitch Inc., a Subsidiary of Fimalac, S.A., and its successors.

“Funding Office” means the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles as in effect as of May 1,
2013.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, including, but not limited to,
the FCC, or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
Governmental Authority.

 

-15-



--------------------------------------------------------------------------------

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, common law, judgment, decree,
injunction, franchise, Governmental Authorization, certificate, or other
directive or requirement, whether now or hereinafter in effect, including,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Group Members” means the collective reference to the Borrower and the
Subsidiary Guarantors; provided, that, for purposes of (i) the definitions of
“Indebtedness”, “Permitted Investments”, “Permitted Receivables Financing”,
“Permitted Receivables Financing Subsidiary” and “Receivables Financing” and
(ii) Section 8.5, “Group Members” means the collective reference to Parent and
its Subsidiaries (and “Group Member” means any of them).

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise); provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation (or portion thereof) in respect of which such Guarantee is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Guarantee Agreement” means the Guarantee Agreement executed and delivered by
each Loan Party dated as of the Closing Date, a form of which is attached hereto
as Exhibit A.

“Guarantors” means Parent and each Subsidiary of the Borrower that is a party to
the Guarantee Agreement as of the Closing Date, and any other Subsidiary of
Parent that becomes party to the Guarantee Agreement after the Closing Date,
and, in each case, their respective successors and assigns, until such Person’s
guarantee of the Obligations under the Loan Documents has been released in
accordance with the provisions of this Agreement; provided, that,
notwithstanding anything to the contrary herein, no Specified Foreign Subsidiary
shall be required to become a party to the Guarantee Agreement or be considered
a Guarantor pursuant to this definition.

“Hazardous Materials” means any chemical, material waste or substance, exposure
to which is, or which is otherwise, prohibited, limited or regulated by any
Governmental Authority or Environmental Law, or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of any Property or to the indoor or outdoor environment.

“Hedge Agreement” means, with respect to any specified Person, the obligations
of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

-16-



--------------------------------------------------------------------------------

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements similar to those described in (1) and (2)
above designed to protect such Person against fluctuations in currency exchange
rates or commodity prices.

“IFRS” means the international accounting standards promulgated by the
International Accounting Standards Board and its predecessors, as adopted by the
European Union, as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that at any time
has less than $100.0 million in Consolidated Total Assets; provided that the
aggregate Consolidated Total Assets of all Immaterial Subsidiaries shall not at
any time exceed $300.0 million.

“Indebtedness” means, with respect to any specified Person, without duplication,

(a) any indebtedness of such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
Property or services due more than six months after such Property is acquired or
such services are completed, except any such balance that constitutes an accrued
expense or a trade payable or escrow for obligations, including indemnity
obligations; or

(6) in respect of Hedge Agreements permitted under this Agreement; and

(b) any financial liabilities recorded in respect of the upfront proceeds
received in connection with the Towers Transaction,

in each case, if and only to the extent any of the preceding items (other than
letters of credit and indebtedness in respect of Hedge Agreements) would appear
as a liability upon a balance sheet of the specified Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” includes (i) all
Indebtedness of others, of the types described above in clauses (a)(1) through
(6), secured by a Lien on any asset of the specified Person (even if such
indebtedness is not assumed by the specified Person) but limited to the lesser
of (x) the Fair Market Value of such assets at the date of determination and
(y) the amount of Indebtedness of the other Person so secured) and (ii) to the
extent not otherwise included, the Guarantee by the specified Person of any
indebtedness of any other Person, of the types described above in clauses (a)(1)
through (6). Indebtedness shall also include any Disqualified Stock of the
Borrower and any Preferred Stock of any Subsidiary Guarantor; provided that the
principal amount of any such Indebtedness will be deemed to be equal to the
liquidation preference of such Disqualified Stock or Preferred Stock, and the
maturity of any such Indebtedness will be deemed to be any mandatory redemption
date (including any such mandatory redemption at the option of the holder) of
such Disqualified Stock or Preferred Stock. Notwithstanding the foregoing, the
following shall not constitute Indebtedness: (1) accrued expenses and trade
accounts payable arising in the ordinary course of business;

 

-17-



--------------------------------------------------------------------------------

(2) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of Cash (in an amount sufficient to satisfy all
obligations relating thereto at maturity or redemption, as applicable, including
all payments of interest and premium, if any) in a trust, escrow or account
created or pledged for the sole benefit of the holders of such indebtedness, and
in accordance with the other applicable terms of the instrument governing such
indebtedness; (3) any obligation arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such obligation is extinguished within five Business Days of its incurrence;
(4) any obligation arising from any agreement providing for indemnities,
Guarantees, escrows, purchase price adjustments, holdbacks, contingency payment
obligations based on the performance of the acquired or disposed assets or
similar obligations (other than Guarantees of Indebtedness) incurred by any
Person in connection with the acquisition or disposition of assets; and
(5) obligations incurred by a Permitted Receivables Financing Subsidiary in a
Permitted Receivables Financing that is not recourse to Parent or any Group
Member other than (A) one or more Permitted Receivables Financing Subsidiaries
and (B) pursuant to Standard Securitization Undertakings. Notwithstanding the
foregoing, in no event shall the reclassification of any lease or other
liability as indebtedness due to a change in accounting principles or the
application thereof after May 1, 2013 be deemed to be Indebtedness for any
purpose under this Agreement.

The outstanding principal amount of any particular Indebtedness of any Person
shall be counted only once and any obligation of such Person or any other Person
arising under any guarantee, Lien, letter of credit or similar instrument
supporting such Indebtedness (to the extent already counted) shall be
disregarded.

The amount of any Indebtedness outstanding as of any date will be (a) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount, (b) for the purpose of clause (a)(6) above, the
termination value of the agreement or arrangement giving rise to such
obligations that would be payable (giving effect to netting) by such Person at
such time and (c) the principal amount of the Indebtedness, in the case of any
other Indebtedness.

“Indemnified Liabilities” has the meaning given to such term in Section 11.5.

“Indemnitee” has the meaning given to such term in Section 11.5.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date” means: as to any Loan, the last day of the Interest
Period applicable to any such Loan and the date of any repayment or prepayment
made in respect thereof.

“Interest Period” means, as to any Loan, (a) initially, the period commencing on
the borrowing date with respect to such Loan and ending one week, one month,
three months or six months thereafter, as selected by the Borrower in its notice
of borrowing given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending one week, one month, three months or six months thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 7:00 P.M., Pacific Standard Time, on the date that is one Business
Day prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

-18-



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans, guarantees, or advances (but excluding commission, entertainment,
travel, drawing accounts and similar advances to directors, officers and
employees made in the ordinary course of business and excluding the purchase of
equipment, Property or accounts receivables created or acquired in the ordinary
course of business). The acquisition by the Borrower or any of its Subsidiaries
of a Person that holds an Investment in a third Person will be deemed to be an
Investment by the Borrower or such Subsidiary in such third Person in an amount
equal to the Fair Market Value of the Investments held by the acquired Person in
such third Person. The amount of any Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“Lenders” means DT and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
assignment or transfer by way of security, hypothecation or other security
interest, whether or not filed, recorded or otherwise perfected under applicable
law, excluding, for the avoidance of doubt, the title held by a lessor in a
transaction qualifying as a Capital Lease; provided, that, in no event shall an
operating lease in and of itself constitute a Lien.

“Loan Documents” means this Agreement, the Guarantee Agreement and the Revolving
Notes.

“Loan Parties” means the collective reference to Borrower and the Guarantors.

“Loans” has the meaning given to such term in Section 3.1(a).

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, assets, property,
financial condition, or results of operations of Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

-19-



--------------------------------------------------------------------------------

“Material Contractual Obligation” means, as to any Person, any provision of any
document evidencing a security issued by such Person or of any material
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its Property is bound.

“Material Subsidiary” means (i) as of the Closing Date, those Subsidiaries
directly or indirectly controlled by DT and designated as Material Subsidiaries
by written notice (including via email) from the Borrower to the Administrative
Agent prior to the Closing Date, and (ii) from the date on which the Borrower
notifies the Administrative of its determination of the identity of the then
applicable Material Subsidiaries pursuant to Section 7.9, any legal entity from
time to time directly or indirectly controlled by DT, included in DT’s
consolidated financial statements, and either (x) with total assets (excluding
any intercompany balances owing to such legal entity) in excess of EURO five
billion (€5,000,000,000) or (y) (1) with 5.0% or more of the consolidated total
assets of DT or (2) accounting for 10.0% or more of the consolidated total
revenues of DT, in the case of each of (x) and (y), according to IFRS as
reported by the entity pursuant to the requirements of DT and used for
consolidation purposes by DT.

“Metro PCS Notes” means the Borrower’s (as successor by merger to MetroPCS
Wireless, Inc.) 6-5/8% Senior Notes due 2020, to the extent outstanding on the
Closing Date.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means any employee pension benefit plan, as described in
Section 3(2) of ERISA which is a “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which the Borrower,
a Subsidiary of the Borrower or an ERISA Affiliate maintains, administers, makes
or is obligated to make contributions, or at any time during the six consecutive
year period ending on the date hereof maintained, administered, made or was
obligated to make contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means, with respect to any issuance or incurrence of
indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, tax advisor
fees, other professional fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock accretion or dividends, excluding however:

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss) realized in connection with: (a) dispositions of assets (other
than in the ordinary course of business); or (b) the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries; and

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“New Market” means the collective reference to any wireless telephone markets
other than the metropolitan areas of Las Vegas, Nevada; Los Angeles, San
Francisco and Sacramento, California; Detroit, Michigan; Dallas/Fort Worth,
Texas; Tampa/Sarasota, Orlando, Miami and Jacksonville, Florida; Atlanta,
Georgia; Philadelphia, Pennsylvania; New York, New York; Boston, Massachusetts;
and Hartford, Connecticut.

 

-20-



--------------------------------------------------------------------------------

“New Market Losses” means, for any period, to the extent such losses were
deducted in computing such Consolidated Net Income during the applicable period,
an amount equal to any extraordinary loss plus any net loss (without
duplication) realized by the Borrower or any of its Restricted Subsidiaries
incurred in connection with construction, launch and operations in any New
Market for such period, so long as such net losses are incurred on or prior to
the fourth anniversary after the initial commencement of commercial operations
in the applicable New Market, in each case, under or in connection with the
“MetroPCS” brand.

“Non-Consenting Lender” has the meaning given to such term in Section 11.1(b).

“Non-Excluded Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made under this Agreement or any other Loan Document
and (b) Other Taxes.

“Notes” has the meaning given thereto in Annex C.

“Obligations” means the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including, interest accruing at the then applicable rate provided hereunder
after the maturity of the Loans and interest accruing at the then applicable
rate provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or
former Administrative Agent or Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, or the other
Loan Documents, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, fees,
indemnities, costs, expenses or otherwise (including, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, charges or levies arising from
any payment made hereunder or from the execution, delivery, perfection of any
security interest under or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Parent” has the meaning given to such term in the preamble to this Agreement.

“Participant” has the meaning given to such term in Section 11.6(c)(i).

“Patriot Act” has the meaning given to such term in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, does not exceed the Net Cash Proceeds received by the Borrower from
the sale of such Convertible Debt issued in connection with the Permitted Bond
Hedge Transaction.

“Permitted Business” means those businesses in which the Borrower and its
Subsidiaries were engaged on the Closing Date, or any business similar, related,
incidental or ancillary thereto or that constitutes a reasonable extension or
expansion thereof, or any business reasonably related to the telecommunications
industry, and the acquisition, holding or exploitation of any license relating
to the delivery of those services.

 

-21-



--------------------------------------------------------------------------------

“Permitted Holder” means (i) DT and (ii) any direct or indirect Subsidiary of
DT.

“Permitted Investments” means:

(a) any Investment in Parent or any Subsidiary of Parent;

(b) any Investment in Cash or Cash Equivalents;

(c) any Investment by Parent or any Subsidiary in a Person, if as a result of
such Investment: (i) such Person becomes a Subsidiary of Parent or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, Parent or any
of its Subsidiaries;

(d) deferred consideration payable in respect of the disposal by Parent or any
of its Subsidiaries of an asset or business;

(e) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or upon enforcement of any Lien in favor of Parent or
any of its Subsidiaries; or (ii) litigation, arbitration or other disputes with
Persons who are not Affiliates;

(f) loans or advances to employees or directors made in the ordinary course of
business of Parent or any Subsidiary of Parent in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

(g) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business;

(h) Investments in companies which are not Subsidiaries of Parent, but in which
the Parent or any of its Subsidiaries directly or indirectly holds a strategic
shareholding (representing at least 20% of the capital and voting stock) which
is treated as a fixed asset in the financial statements of Parent, the Borrower
or the applicable Subsidiary which owns shares in the relevant company;

(i) Investments resulting from deferred consideration agreements, customer
installment plans, and other customer financing arrangements entered into in the
ordinary course of business for the purpose of promoting and enabling the sale
of goods and/or services of Parent, the Borrower or any of their Subsidiaries;

(j) deposits, upfront payments, down payments or other payments required to be
made with the FCC in connection with the auction or licensing of Governmental
Authorizations;

(k) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) the Senior Notes, or (ii) any
Indebtedness that is pari passu with the Senior Notes;

(l) other Investments to the extent that the aggregate principal amount of all
Investments pursuant to this clause (l) does not at any time outstanding exceed
EURO twenty million (€20,000,000);

 

-22-



--------------------------------------------------------------------------------

(m) Permitted Bond Hedge Transactions which constitute Investments; and

(n) debt securities or instruments acquired or provided by any Group Member in
the course of its business and as part of its treasury operations.

In the event that an Investment meets the criteria of more than one of the
categories or subcategories described in the clauses above, the Borrower will be
permitted to classify all or a portion of such Investment on the date it is
made, or later reclassify all or a portion of such Investment, in any manner
that complies with this definition.

“Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a Permitted Business of which
at least 40% of the outstanding Capital Stock of such other Person is at the
time owned directly or indirectly by the specified Person.

“Permitted Liens”:

(a) Excepted Liens;

(b) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided, that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition;

(c) Liens existing on the Closing Date;

(d) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(e) (i) Liens contained in purchase and sale agreements or lease agreements
limiting the transfer of assets pending the closing of the transactions
contemplated thereby or the termination of the lease, respectively,
(ii) spectrum leases or other similar lease or licensing arrangements contained
in, or entered into in connection with, purchase and sale agreements, and
(iii) Liens relating to deposits or escrows established in connection with
purchase and sale agreements;

(f) Liens on cash or Cash Equivalents securing obligations under Senior Notes
that have been called for redemption, defeasance or discharge;

(g) Liens on cash or Cash Equivalents securing letters of credit required to be
issued for the benefit of any Person that controls a Permitted Joint Venture
Investment to secure any put right for the benefit of the Person controlling the
Permitted Joint Venture Investment;

(h) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the property under lease (plus improvements and accessions to such
property and proceeds or distributions of such property and improvements and
accessions thereto);

(i) Liens on cash or Cash Equivalents on deposit to secure reimbursement
obligations under letters of credit incurred in the ordinary course of business;

 

-23-



--------------------------------------------------------------------------------

(j) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Person that is a Permitted Joint Venture Investment owned by the Borrower
or any Restricted Subsidiary to the extent securing non-recourse debt or other
Indebtedness of such Unrestricted Subsidiary or Person;

(k) Liens arising under operating agreements, joint venture agreements,
partnership agreements, contracts for sale and other agreements arising in the
ordinary course of business that are customary in the Permitted Business, and
applicable only to the assets that are the subject of such agreements or
contracts;

(l) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(m) Liens with respect to obligations that do not exceed at any time the greater
of (x) $500.0 million and (y) 1.0% of the Borrower’s Consolidated Total Assets
at such time;

(n) Liens on Permitted Receivables Financing Assets supporting any Permitted
Receivables Financing;

(o) Liens, if any, incurred in connection with the Towers Transaction; and

(p) Liens on assets of Restricted Subsidiaries that are not Subsidiary
Guarantors, securing obligations of Restricted Subsidiaries that are not
Subsidiary Guarantors.

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary the terms of which (including financing terms,
covenants, termination events and other provisions) (a) have been negotiated at
arm’s length with an unaffiliated third party and (b) are, in the good faith
determination of the Borrower’s Board of Directors or a senior financial officer
of the Borrower, which determination shall be conclusive, in the aggregate
economically fair and reasonable to the Group Members.

“Permitted Receivables Financing Assets” means financial assets, including
accounts receivable, chattel paper and other payment rights, and related assets
(including contract rights and insurance payments), and the proceeds thereof.

“Permitted Receivables Financing Subsidiary” means a Wholly Owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any of its Restricted
Subsidiaries makes an investment and to which the Borrower or any of its
Restricted Subsidiaries transfers Permitted Receivables Financing Assets) that
engages in no material activities other than in connection with Permitted
Receivables Financings, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the Borrower
(as provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Indebtedness (contingent or otherwise) of which (i) is guaranteed
by Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary or (to the extent that it might be deemed a guaranty)
pursuant to Standard Securitization Undertakings, or (ii) is recourse to or
obligates Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings, (b) to which none of Parent or any Group Member, other than
another Permitted Receivables Financing Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the Borrower shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and a
certificate executed by a Senior Officer certifying that such designation
complied with the foregoing conditions.

 

-24-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA that is not a Multiemployer Plan, that is subject to Title IV of ERISA,
Section 302 or 303 of ERISA or Section 412 or 430 of the Code and that (a) is
currently or hereafter sponsored, maintained or contributed to by the Borrower,
a Subsidiary or an ERISA Affiliate or (b) was at any time during the six
consecutive year period ending on the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or payments upon liquidation.

“Pricing Grid” means the pricing grid attached hereto as Annex A.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Purchaser” has the meaning given thereto in Annex C.

“Qualified Counterparty” means, with respect to any Specified Hedge Agreement or
any Specified Cash Management Agreement (as defined in the Guarantee Agreement),
any counterparty thereto that, at the time such Specified Hedge Agreement or
Specified Cash Management Agreement was entered into, was a Lender, an Affiliate
of a Lender, the Administrative Agent or an Affiliate of the Administrative
Agent.

“Rating Agency” means each of Moody’s, S&P, Fitch and, if any of Moody’s, S&P or
Fitch ceases to exist or ceases to rate the Senior Notes for reasons outside of
the control of the Borrower, any other nationally recognized statistical rating
organization selected by the Borrower as a replacement agency.

“RCF Termination Election” has the meaning given to it in the Election Notice.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by Parent, the Borrower or any Restricted Subsidiary pursuant to
which Parent or any Group Member may sell, convey or otherwise transfer to (a) a
Permitted Receivables Financing Subsidiary (in the case of a transfer by Parent
or any Group Member) or (b) any other Person (in the case of a transfer by a
Permitted Receivables Financing Subsidiary), or a Permitted Receivables
Financing Subsidiary may grant a security interest in, any Permitted Receivables
Financing Assets of Parent or any Group Member.

“Register” has the meaning given to such term in Section 11.6(b)(iv).

“Registered Equivalent Notes” means with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Replacement Rate” has the meaning given to such term in Section 4.7(b).

 

-25-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043 of ERISA,
other than those events as to which the thirty-day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders” means, at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Restricted Subsidiary” of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary. If not otherwise expressly
stated, the term “Restricted Subsidiary” shall refer to a Restricted Subsidiary
of the Borrower.

“Revolving Commitment” means as to any Lender, the obligation of such Lender to
make Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Revolving Commitment” on Annex B or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of the aggregate principal amount of all Loans held by such
Lender then outstanding.

“Revolving Notes” means the collective reference to any promissory note
evidencing Loans.

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Loans then outstanding constitutes of the aggregate principal amount of
the Loans then outstanding).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and its successors.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Commitments” has the meaning given to such term in Section 3.6.

“Secured Loans” has the meaning given to such term in Section 4.1.

“Secured Revolving Credit Agreement” means that certain revolving credit
agreement dated as of the date hereof by and among T-Mobile US, Inc. (as
parent), T-Mobile USA, Inc. (as borrower), Deutsche Telekom AG (as lender) and
Deutsche Telekom AG (as administrative agent), as the same may be modified,
amended, amended and restated or supplemented from time to time.

“Securities” has the meaning given thereto in Annex C.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means the collective reference to the MetroPCS Notes and the
Senior DT Notes.

 

-26-



--------------------------------------------------------------------------------

“Senior Notes Election” has the meaning given to it in the Election Notice.

“Senior Notes Election Amount” has the meaning given to it in the Election
Notice.

“Senior DT Notes” means the senior unsecured notes issued pursuant to the Senior
DT Notes Base Indenture on or after April 28, 2013 (and any Registered
Equivalent Notes in respect thereof).

“Senior DT Notes Base Indenture” means the Base Indenture, dated as of April 28,
2013, among the Borrower, each of the guarantors party thereto and Deutsche Bank
Trust Company Americas, as Trustee, as amended, supplemented or otherwise
modified from time to time.

“Senior Officer” means any individual holding the position of chief executive
officer, president, chief financial officer or chief operating officer of any
Group Member. Unless otherwise specified, all references herein to a Senior
Officer mean a Senior Officer of the Borrower.

“Significant Subsidiary” means any Restricted Subsidiary that as of the end of
the most recent Fiscal Quarter for which financial statements are available,
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Exchange Act of 1934, as
amended, as such regulation was in effect on the Closing Date.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s Indebtedness (including
contingent liabilities) does not exceed the present fair saleable value of such
Person’s present assets; (b) such Person’s capital is not unreasonably small in
relation to its business as contemplated on the Closing Date or with respect to
any transaction contemplated herein to be undertaken after the Closing Date; and
(c) such Person has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Change of Control” means the consummation of any transaction to which
DT is a party and pursuant to which DT shall cease directly or indirectly to
beneficially own and control more than 50% of the Voting Stock of Parent and
Borrower (or their respective successors by merger, consolidation or purchase of
all or substantially all of their respective assets or their equity), measured
by voting power rather than number of shares.

“Specified Change of Control Date” means the date on which a Specified Change of
Control shall occur.

“Specified Change of Control Notice” means a notice substantially in the form of
Exhibit K.

“Specified Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower or Parent that is (i) a CFC, (ii) an entity that owns (directly or
indirectly) no material assets other than Equity Interests (or Equity Interests
and debt interests) of one or more CFCs or (iii) a Subsidiary of a Subsidiary
described in (i) or (ii).

“Specified Hedge Agreement” means any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty,
as counterparty and (b) that has been designated by

 

-27-



--------------------------------------------------------------------------------

such Qualified Counterparty and the Borrower, by notice to the Administrative
Agent, as a Specified Hedge Agreement; provided, that (i) subject to
Section 11.14, obligations of the Borrower or any Subsidiary under any Specified
Hedge Agreement shall be guaranteed pursuant to the Guarantee Agreement and
(ii) any release of Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of the obligations of any Guarantor under the Guarantee
Agreement except as provided in Section 11.14.

“Specified Unrestricted Subsidiary Designation” has the meaning assigned to such
term in Section 11.18 hereof.

“SRCF Obligations” means “Obligations” as such term is defined in Section 1.1 of
the Secured Revolving Credit Agreement (or, from the Specified Change of Control
Date, “Obligations” as defined in Annex C to the Secured Revolving Credit
Agreement).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities (including repurchase obligations in the event of a
breach of representation and warranty) made or provided, and limited recourse
guarantees, performance guarantees and servicing obligations undertaken, by any
Group Member in connection with a Permitted Receivables Financing of a character
appropriate for the assets being securitized and which have been negotiated at
arm’s length with an unaffiliated third party.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower or
a Subsidiary Guarantor, no part of the principal of which is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption or mandatory
prepayment), prior to the Termination Date (it being understood that any
required offer to purchase such Indebtedness as a result of a change of control
or asset sale shall not violate the foregoing restriction) and the payment of
principal and interest of which and other obligations of the Borrower or such
Subsidiary in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantor” means, collectively, the Guarantors that are Subsidiaries
of the Borrower.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
imposed with respect thereto.

 

-28-



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
November 9, 2015 among Parent, the Borrower, Deutsche Bank AG New York Branch as
administrative agent and the lenders party thereto from time to time, as the
same may be amended, amended and restated, modified, refinanced or replaced from
time to time.

“Termination Date” means the Business Day prior to the third anniversary of the
Closing Date (the “Initial Termination Date”); provided, that, such Initial
Termination Date may be automatically extended for additional increments of
twelve (12) months at a time by the Borrower’s written notice (to be signed by a
Financial Officer of the Borrower) of an extension request in the form of
Exhibit J hereto (an “Extension Request”), specifying among other things the
representations and the warranties to be confirmed as of the date thereof and as
of the date the extension becomes effective, to be delivered by both fax and
e-mail in accordance with Section 11.2 to the Administrative Agent no later than
90 calendar days prior to the Initial Termination Date or expiry of any
subsequent twelve-month increment, as applicable, unless, within 10 calendar
days of the date of any such Extension Request, the Administrative Agent gives
the Borrower written notice of its intent not to grant such extension; and upon
any such extension (which shall be effective as of the 80th calendar day prior
to the Initial Termination Date or most recently extended Termination Date), the
term “Termination Date” shall mean the date on which the next such twelve-month
increment expires.

“TLCA Obligations” means “Obligations” as such term is defined in Section 1.1 of
the Term Loan Credit Agreement.

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect. The amount of the Total Revolving
Commitments is $1,000,000,000 as of the Closing Date.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Towers Transaction” means the transactions contemplated by the Towers
Transaction Agreements.

“Towers Transaction Agreements” means: (i) the Master Agreement, dated as of
September 28, 2012 (as the same may be amended, modified, or supplemented from
time to time), among the Borrower, Crown Castle International Corp., a Delaware
corporation, and certain subsidiaries of the Borrower; and (ii) each of the
other transaction documents entered into in connection therewith or contemplated
thereby, as they may be amended, modified or supplemented from time to time.

“Tranche” means the collective reference to Loans the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Transaction” means (i) the entry into the Loan Documents, (ii) the entry into
those documents constituting “Loan Documents” as defined in and for purposes of
the Secured Revolving Credit Agreement, (iii) the entry into that certain First
Incremental Facility Amendment to the Term Loan Credit Agreement, dated the
Closing Date, among DT, Deutsche Bank AG New York Branch as administrative agent
and the Loan Parties party thereto, (iv) the payment of all fees, costs and
expenses in connection therewith and (v) the entry into all other documentation
and other transactions consummated in connection with the foregoing.

“U.S. Tax Certificate” has the meaning given to such term in Section
4.10(e)(ii)(D).

 

-29-



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that:

(1) such Subsidiary is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary of the Borrower
unless the terms of any such agreement, contract, arrangement or understanding
are, taken as a whole, no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower;

(2) such Subsidiary does not hold any Liens on any property of Parent, the
Borrower or any of its Restricted Subsidiaries; and

(3) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries, except to the extent that such guarantee or credit
support would be released upon such designation.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly Owned Subsidiary” means, of any specified Person, a Subsidiary of such
Person, all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly Owned Subsidiaries of such Person. Except
if expressly otherwise specified, Wholly Owned Subsidiary means a Wholly Owned
Subsidiary of the Borrower.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), and (iii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including Cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (iv) references to agreements or other Material Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Material Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

-30-



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions, “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations or, with
respect to the transactions contemplated by Section 2.3, the satisfaction and
discharge in full of the Obligations in the manner contemplated by Section 2.3.

(f) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Sections 7.1(a) and (b) shall be prepared
in accordance with GAAP as in effect at the time of such preparation.

SECTION 2. SPECIFIED CHANGE OF CONTROL

2.1. Notice Procedure upon Specified Change of Control.

(a) Not less than 10 Business Days prior to a Specified Change of Control Date,
DT shall deliver a Specified Change of Control Notice to the Borrower.

(b) Within 5 Business Days of receipt by the Borrower of a Specified Change of
Control Notice, the Borrower shall deliver to DT an Election Notice.

2.2. RCF Termination Election. If the Borrower makes an RCF Termination
Election, then on the Specified Change of Control Date (i) the Revolving
Commitments shall automatically terminate and all outstanding Loans (together
with accrued interest thereon), and all other amounts owing under this Agreement
and the other Loan Documents, shall become due and payable on the Specified
Change of Control Date and (ii) except for those provisions expressly stated to
survive termination of this Agreement, this Agreement shall terminate with
immediate effect, without delivery of any instrument or performance of any act
by any Person.

2.3. Senior Notes Election. If (i) the Borrower makes a Senior Notes Election,
(ii) Parent has taken all necessary corporate or other organizational action to
approve the transactions contemplated by the Senior Notes Election and Annex C,
and (iii) the conditions set forth in Sections 5 and 6 of Annex C have been
satisfied, then (x) the Company shall issue Notes to the Purchaser in an
aggregate principal amount equal to the Senior Notes Election Amount and (y) the
Purchaser shall purchase (in accordance with (b) below) from the Company such
Notes at a price equal to 100% of the principal amount thereof, in accordance
with and subject to the terms and conditions set forth on Annex C. Upon
satisfaction of the covenant set forth in the immediately preceding sentence, on
the Specified Change of Control Date, the following shall occur:

(a) the Revolving Commitments shall automatically terminate; and

(b) as consideration for the respective obligations of the Company and the
Purchaser pursuant to this Section 2.3 and Annex C, notwithstanding anything to
the contrary in any Loan Document, on the Specified Change of Control Date
(i) the obligation of the Borrower to repay the principal amount of all
outstanding Loans owing under this Agreement as of the Specified Change of
Control Date shall be satisfied and discharged in full and the Borrower shall
not be required to pay to the Administrative Agent or any Lender the principal
amount of any Loans outstanding on the Specified Change of Control Date (which
shall be deemed to have occurred immediately prior to the Specified

 

-31-



--------------------------------------------------------------------------------

Change of Control), (ii) the Purchaser shall be deemed to have paid the purchase
price for the Notes by means of the satisfaction and discharge of such
outstanding Loans and shall not be required to advance the Senior Notes Election
Amount to the Borrower (i.e. so that there is no movement of cash from the
Purchaser to the Company with respect to the Purchaser’s obligations pursuant to
Annex C), (iii) the Borrower shall pay to the Administrative Agent for the
account of the Lenders all accrued interest on the Loans through (but excluding)
the Specified Change of Control Date, (iv) the provisions of Section 4.11 shall
not apply, and (v) except for those provisions expressly stated to survive
termination of this Agreement (but other than Sections 4.9, 4.10, 4.11, 10.7 and
11.5 of this Agreement, which shall not survive the termination of this
Agreement pursuant to this Section 2.3), this Agreement shall terminate with
immediate effect without delivery of any instrument or performance of any act by
any Person.

For the avoidance of doubt, the sum of the Senior Notes Election Amount, the
Senior Notes Election Amount (as such term is defined and used in the Secured
Revolving Credit Agreement) and the TLB Conversion Amount (as such term is
defined and used in the Secured Revolving Credit Agreement) shall not exceed
$2,500,000,000.

2.4. Borrowing of Revolving Loans. Until and including the date on which the
Borrower delivers an Election Notice in accordance with Section 2.1(b), the
Borrower shall be entitled to submit a drawdown request to borrow under the
Revolving Commitments in accordance with Section 3.2. Following receipt of any
such drawdown request, the Lenders shall be obligated to lend in accordance with
the last two sentences of Section 3.2 (but subject to the conditions set forth
in Section 6.2).

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed the amount of such Lender’s Revolving Commitment.
During the Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying and reborrowing the Loans in whole or in part, all in
accordance with the terms and conditions hereof.

(b) The Borrower shall repay all outstanding Loans on the Termination Date.

3.2. Procedure for Borrowing. The Borrower may borrow under the Revolving
Commitments during the Commitment Period on any Business Day; provided that the
Borrower shall give the Administrative Agent irrevocable notice of a drawdown
request, in the form of Exhibit H hereto (which notice shall be signed by a
Financial Officer, delivered per both fax and e-mail in accordance with
Section 11.2 hereof, and must be received by the Administrative Agent prior to
7:00 P.M., Pacific Standard Time, (x) in the case if a borrowing under this
Agreement that, taken together with any coterminous borrowing under the Secured
Revolving Credit Agreement, is in an aggregate amount equal to or less than
$250,000,000, on the Business Day prior to the requested Borrowing Date and
(y) in the case of any such borrowing or borrowings in an aggregate amount
greater than $250,000,000, two Business Days prior to the requested Borrowing
Date), specifying (i) the amount of Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) the respective amounts of each such Loan and the
respective lengths of the initial Interest Period therefor and (iv) the
representations and warranties to be confirmed as of the date of such notice and
as of the Borrowing Date. Each borrowing under the Revolving Commitments shall
be in an amount equal to $25,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each

 

-32-



--------------------------------------------------------------------------------

borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 P.M, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
on such Borrowing Date by the Administrative Agent crediting the account of the
Borrower on the books of such office (or such other account notified by the
Borrower to the Administrative Agent) with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

3.3. [Reserved].

3.4. [Reserved].

3.5. Commitment Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the Closing Date
to the last day of the Commitment Period, computed at the Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
15th day of each January, April, July and October and on the Termination Date,
commencing on April 15th, 2017.

(b) [Reserved].

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments; provided, further, that any termination of the Revolving
Commitments under this Agreement shall only be effective upon the coterminous
termination of the revolving commitments then in effect under the Secured
Revolving Credit Agreement (the “Secured Commitments”); and provided, further,
that any reduction of Revolving Commitments under this Agreement shall only be
effective if, after giving effect thereto and any coterminous reduction of the
Secured Commitments, the amount of Revolving Commitments equals two-thirds (2/3)
of the amount of Secured Commitments, rounded down to the nearest multiple of
$1,000,000. Any such reduction shall be in an amount equal to $10,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans in whole or in part, without premium or penalty, except as
provided below, upon notice delivered to the Administrative Agent no later than
7:00 P.M., Pacific Standard Time, (x) in the case of a prepayment of one or more
Loans under this Agreement that, taken together with a coterminous prepayment of
one or more secured loans under the Secured Revolving Credit Agreement (the
“Secured Loans”), are in an aggregate amount equal to or less than $250,000,000,
on the Business Day prior to the requested date of prepayment and (y) in the
case of any such prepayment or prepayments in an aggregate amount greater than
$250,000,000, two Business Days prior to the requested date of prepayment, which
notice shall specify the date and amount of prepayment; provided that if a Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided, further, that the Loans terminated in whole or in part on any

 

-33-



--------------------------------------------------------------------------------

date of prepayment must be those Loans having on such date the earliest stated
maturity date or dates. Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof. Partial prepayments of Loans shall be
in an aggregate principal amount of $10,000,000 or a whole multiple thereof.

4.2. [Reserved].

4.3. Continuation Option.

(a) [Reserved].

(b) Any Loan may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the Borrower giving irrevocable notice
of a continuation request in the form of Exhibit I hereto to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, such notice to be signed by a Financial Officer and
delivered per both fax and e-mail in accordance with Section 11.2 and received
by the Administrative Agent prior to 7:00 P.M., Pacific Standard Time on the
Business Day prior to the expiry of the then current Interest Period; provided
that no Loan may be continued as such when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso then the Borrower shall be deemed to have
submitted a continuation request for a new Interest Period of one week and the
relevant Loan shall be continued for a period of one week at the corresponding
Eurodollar Rate upon the expiration of the then current Interest Period and,
unless the required notice of continuation is given prior to the expiration of
such one week period in accordance with this paragraph, shall be due and payable
on the last day of such one week period. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

4.4. Limitations on Tranches. Notwithstanding anything to the contrary in this
Agreement, all borrowings and continuations of Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Loans comprising each Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than thirty (30) Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates.

(a) Each Loan shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such day plus the Applicable Margin.

(b) [Reserved].

(c) If all or a portion of any interest or principal amount payable on any Loan,
or any commitment fee or other amount payable hereunder, shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provision of this
Section 4.5 plus 200 basis points from the date of such nonpayment until such
amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section 4.5 shall be
payable from time to time on demand.

 

-34-



--------------------------------------------------------------------------------

4.6. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Applicable Reserve Requirement shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender, as applicable, a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 4.5.

4.7. Inability to Determine Interest Rate. If prior to or on the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received written notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given,
(x) any Loans requested to be made on the first day of such Interest Period
shall be made at a rate to be determined by mutual agreement between the
Borrower and the Administrative Agent (the “Replacement Rate”) and (y) any
outstanding Loans shall, following the last day of the then-current Interest
Period, bear interest at such Replacement Rate. Until such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made or
continued as such.

4.8. Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the Lenders.

(b) [Reserved].

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Each payment (including each prepayment) by the Borrower on account of principal
of and interest solely on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

 

-35-



--------------------------------------------------------------------------------

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 10:00 A.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds, and the Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received; provided, that for so
long as all of the Lenders are DT Entities, upon written notice from DT to the
Borrower, all payments to be made by the Borrower hereunder shall be made
directly to the account or accounts designated by DT for each Lender and the
Borrower shall provide notice of such payments to the Administrative Agent. If
any payment on a Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent on the Borrowing Date, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount on the Borrowing Date. If such amount is not
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum equal to the Administrative Agent’s cost-of-funding, on demand, from
the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 4.8(e) or (g), or Section 11.5, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

 

-36-



--------------------------------------------------------------------------------

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made or issued subsequent to the date
hereof:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it (except for Non-Excluded Taxes and changes
in the rate of, or imposition of, any Excluded Tax);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand accompanied by the certificate and
information required by clause (c) below, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation by
the relevant Governmental Authority or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor accompanied by the certificate and information required by
clause (c) below, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Any request by a Lender for compensation under clauses (a) or (b) above
shall be accompanied by a certificate, accompanied by such supporting
information as Borrower may reasonably request, as to any additional amounts
payable pursuant to this Section 4.9 and such certificate shall be submitted by
such Lender to the Borrower (with a copy to the Administrative Agent).
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if

 

-37-



--------------------------------------------------------------------------------

the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section 4.9 shall
survive the termination of this Agreement and all other amounts payable
hereunder.

4.10. Taxes.

(a) All payments made by or on account of the Borrower or any other Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for, any Taxes, except pursuant to a
Requirement of Law. If the Borrower or any other Loan Party is so required to
withhold Taxes pursuant to a Requirement of Law, then the Borrower or such other
Loan Party may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such withheld Taxes are Non-Excluded Taxes, then the amount payable by the
Borrower or such other Loan Party shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section 4.10), the Administrative Agent or the applicable
Lender receives the amount it would have received had no such withholding been
made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, as promptly as possible thereafter the Borrower or such
other Loan Party shall send to the Administrative Agent for its own account or
for the account of the relevant Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower or such other Loan Party
from the applicable Governmental Authority showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, except to the extent such failure
results from the Administrative Agent’s or such Lender’s gross negligence or
willful misconduct.

(d) The Borrower and any other Loan Party shall indemnify the Administrative
Agent and each Lender for any Non-Excluded Taxes that are paid or payable by the
Administrative Agent or such Lender in connection with this Agreement (including
amounts paid or payable under this Section 4.10(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 4.10(d) shall be paid within 10 days
after the Administrative Agent or such Lender, as applicable, delivers to the
Borrower or such other Loan Party a certificate stating the amount of any
Non-Excluded Taxes so paid or payable by the Administrative Agent or such
Lender. A certificate as to the amount of such payment or liability delivered to
the Borrower or such other Loan Party by the Administrative Agent or such Lender
shall be conclusive absent manifest error. Such Lender shall deliver a copy of
such certificate to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments hereunder or under any
other Loan Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably

 

-38-



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.10(e)(ii)(A) through (E) and (iii) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 4.10(e).
If any form or certification previously delivered pursuant to this Section
4.10(e) expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within ten (10) days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a party hereto, two
original copies of duly completed and executed copies of whichever of the
following is applicable:

(A) IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax (in the case of a Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code);

(B) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to an
income tax treaty to which the United States is a party;

(C) IRS Form W-8ECI;

(D) (1) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a
certificate substantially in the form of Exhibit F-1, F-2, F-3 or F-4 (each, a
“U.S. Tax Certificate”), as applicable, to the effect that such Lender is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (c) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(E) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) to the extent legally permitted, any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with

 

-39-



--------------------------------------------------------------------------------

the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation and information reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and/or the
Administrative Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.10(e)(iii), “FATCA” shall include any amendments made
to FATCA after the Closing Date.

(f) If any Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund) within ten (10) Business Days of such determination; provided, that
the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section 4.10 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder or under any other Loan
Document.

(h) The Borrower (and any other applicable Loan Party) acknowledges and agrees
that, for purposes of this Section 4.10, for so long as DT has provided the
Borrower and the Administrative Agent a duly completed and executed IRS Form
W-8BEN-E (or any successor thereto) claiming the provisions of Article 11 of the
Convention between the United States of America and the Federal Republic of
Germany for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and capital and to certain other taxes
(the “Treaty”), amounts received by DT under this Agreement treated as
“interest” for purposes of the Treaty shall not be subject to any withholding or
deduction of U.S. Tax.

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing or
continuation of Loans after the Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (b) default by the Borrower
in making any prepayment of Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification shall include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or

 

-40-



--------------------------------------------------------------------------------

continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin and default interest
included therein, if any (unless such Interest Period had an initial period of
greater than six months, in which case Applicable Margin and default interest,
if any, will be included)) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by depositing such amount for a comparable period bearing interest at the
corresponding LIBID rate for deposits in Dollars stated on Bloomberg page code
“LR” as of the date of such prepayment or such failure to borrow or continue. A
certificate as to any amounts payable pursuant to this Section 4.11 submitted to
the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 4.12 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10, or 4.15 or (b) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law and is an Eligible Assignee, (ii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10, (iii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrower shall be liable to such replaced
Lender under Section 4.11 if any Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender and if it is
to be a Lender upon such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10, as the case may be, and (ix) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b) and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

-41-



--------------------------------------------------------------------------------

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit E, with appropriate insertions as to date and principal amount.

4.15. Illegality. Notwithstanding any other provision herein, if, after the
Closing Date, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Loans as contemplated by this Agreement, (a) the commitment of
such Lender hereunder to make Loans and continue Loans as such shall forthwith
be canceled and (b) such Lender’s Loans then outstanding, if any, shall become
due and payable on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a) fees shall cease to accrue and be payable on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 3.5; and

(b) the Revolving Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders or all Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
(or adversely affected) thereby.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower, as of the date hereof, hereby represents
and warrants and, as of the date of any Extension Request, shall represent and
warrant, to the Administrative Agent and each Lender that:

5.1. Financial Condition. The audited consolidated balance sheet of Parent and
the related consolidated statements of income and comprehensive income and
stockholders’ equity most recently furnished pursuant to Section 7.1(a),
reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing, present fairly in all material respects the consolidated
financial condition of Parent as of the end of the Fiscal Year to which such
financial statements relate, and the consolidated results of its operations and
its consolidated cash flows for the Fiscal Year then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with generally accepted accounting principles applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

 

-42-



--------------------------------------------------------------------------------

5.2. [Reserved].

5.3. Corporate Existence; Compliance with Law. Each Group Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such good
standing, power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.3, each Group Member is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other Governmental
Authorizations necessary for the ownership of its Property and the conduct of
its business, except in any of the foregoing cases where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. The execution and delivery
of this Agreement are within the Borrower’s corporate, limited liability company
or partnership (as applicable) powers and have been duly authorized by all
necessary corporate, limited liability company or partnership (as applicable)
and, if required, stockholder, member or partner (as applicable) action
(including, any action required to be taken by any class of directors of the
Borrower, whether interested or disinterested, in order to ensure the due
authorization of this Agreement). Each Loan Document has been duly executed and
delivered by each Group Member party thereto and constitutes a legal, valid and
binding obligation of such Group Member enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The execution and delivery of this Agreement does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders, or any
class of directors, whether interested or disinterested, of the Borrower or any
other person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document, except
(i) such as have been obtained or made and are in full force and effect,
(ii) those third-party approvals or consents listed on Schedule 5.4 which, if
not made or obtained, would not cause a Default or Event of Default hereunder,
(iii) such consents, approvals, registrations, filings or other actions, other
than those specified in clause (iv) below, the absence of which or failure to
obtain, could not reasonably be expected to have a Material Adverse Effect, and
(iv) to the extent that the exercise of certain of the rights, powers,
privileges and remedies of the Administrative Agent or the Lenders may
constitute a de jure or de facto voluntary or involuntary assignment of an FCC
license or a voluntary or involuntary transfer of de jure or de facto control of
the holder of any such FCC license, the FCC’s prior consent thereto.

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof (a) will not violate any applicable law, regulation or any order of any
Governmental Authority (except for any violation that could not reasonably be
expected to have a Material Adverse Effect) or the charter, bylaws or other
organizational documents of any Group Member, (b) will not violate or result in
a default under any Material Contractual Obligation binding upon any Group
Member or its Properties or give rise to a right thereunder to require any
payment to be made by such Group Member (except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect) and (c) will
not result in the creation or imposition of any Lien on any Property of any
Group Member (other than Permitted Liens).

 

-43-



--------------------------------------------------------------------------------

5.6. Litigation. Except as disclosed to the Administrative Agent prior to the
Closing Date, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting any Group
Member (i) that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect or (ii) that involve any Loan Document.

5.7. No Default. No Default and no Event of Default has occurred and is
continuing.

5.8. Ownership of Property; Liens, etc.

(a) Except as disclosed on Schedule 5.8, each Group Member has good and
defensible title to its Properties which constitute real property and good title
to all its personal Properties, in each case, (i) free and clear of all Liens
except Permitted Liens or (ii) where the exceptions to such title should not
reasonably be expected to result in a Material Adverse Effect.

(b) All material leases and agreements necessary for the conduct of the business
of each Group Member are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases and which failure to be valid, in full force and effect, subsisting,
or in default thereof could reasonably be expected to result in a Material
Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by each Group
Member including, all easements and rights of way, include all rights and
Properties necessary to permit such Group Member to conduct its business in all
respects in the same manner as its business has been conducted prior to the date
hereof, except where the failure to have such rights and Properties could not
reasonably be expected to have a Material Adverse Effect.

5.9. [Reserved].

5.10. Taxes. Each Group Member has timely filed or caused to be filed all
federal and other material Tax returns and reports required to have been filed
by it and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Group Members in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any material Tax of any Group Member, in each
case, that could not reasonably be expected to result in a Material Adverse
Effect.

5.11. Federal Regulations. The Group Members are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock. No part of the proceeds of any Loan will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.

5.12. [Reserved].

5.13. [Reserved].

 

-44-



--------------------------------------------------------------------------------

5.14. Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

5.15. [Reserved].

5.16. Use of Proceeds. The proceeds of the Loans shall be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries.

5.17. [Reserved].

5.18. Accuracy of Information, etc. None of the reports, certificates or other
written information (other than projected financial information and other
forward-looking information, and information of a general economic or industry
specific nature) furnished by or on behalf of any Group Member to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished), as of the date so furnished, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that with respect to financial
statements other than projected financial information and other forward-looking
information, the Borrower represents only that such financial statements present
fairly in all material respects the consolidated financial condition of Parent
as at the dates of such financial statements; provided, further, that with
respect to projected financial information and any other projections and other
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made.

5.19. [Reserved].

5.20. Solvency. The Borrower, on a consolidated basis together with its
Restricted Subsidiaries, is Solvent.

5.21. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Group
Members’ Properties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts to
which they are bound. All material improvements, fixtures and equipment owned in
whole or in part by any Group Member that are necessary to conduct normal
operations (ordinary wear and tear excepted) are being maintained in a state
adequate to conduct normal operations (other than those the failure of which to
maintain in accordance with this Section 5.21 could not reasonably be expected
to have a Material Adverse Effect).

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to the Closing Date. The effectiveness of this Agreement is
subject to the satisfaction (or waiver in writing in accordance with
Section 11.1), prior to or concurrently with the Closing Date, of the following
conditions precedent:

(a) Loan Documents. All legal matters incident to this Agreement and the other
Loan Documents shall be satisfactory to the Lenders, and the Administrative
Agent and the Lenders shall have received an executed counterpart of this
Agreement from the Borrower, each Lender and the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

(b) Closing Date Certificate. The Administrative Agent and the Lenders shall
have received a certificate of the Borrower, dated as of the Closing Date,
substantially in the form of Exhibit C (or such other form acceptable to the
Administrative Agent).

(c) Termination of Existing Revolving Credit Facility. (i) The Administrative
Agent shall have received evidence satisfactory to it that all Indebtedness
under that certain Credit Agreement dated as of May 1, 2013 by and among the
Borrower, DT as a lender and JPMorgan Chase Bank, N.A., as administrative agent
shall have been repaid in full and (ii) all obligations of the Borrower
thereunder (other than those expressly stated to survive termination) shall have
been satisfied or terminated and all guarantees granted in connection therewith
shall have been terminated and/or released, it being understood that this
condition precedent shall not be satisfied if any amounts payable to the
Administrative Agent by the Borrower in respect of such Credit Agreement as a
condition to terminate such Credit Agreement have not been paid in full.

(d) Secretary’s Certificate. The Administrative Agent and the Lenders shall have
received a certificate of each Loan Party, dated as of the Closing Date,
substantially in the form of Exhibit G, with appropriate insertions and
attachments including (i) the certificate of incorporation of each Loan Party
that is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a good standing certificate for each
Loan Party from its jurisdiction of organization.

(e) Conditions to Each Extension of Credit. The conditions to each extension of
credit set forth in Section 6.2 shall be satisfied.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit pursuant to Section 3.2 requested to be made by it
on any date (including on the Closing Date) is subject to the satisfaction (or
waiver in writing in accordance with Section 11.1) of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
specified in Sections 5.1, 5.3, 5.4, 5.5 and 5.20 made by the Borrower in this
Agreement and by each other Group Member pursuant to any other Loan Document
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(b) No Default. No Default described in Sections 9.1(a), 9.1(b)(i), 9.1(f) or
9.1(g), and no Event of Default, shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

6.3. Confirmation by Agent and Lenders. The Administrative Agent and DT hereby
confirm the satisfaction (without any waiver) of all conditions specified in
Section 6.1 above to the effectiveness of this Agreement concurrently with or
prior to the occurrence of the Closing Date (including the receipt of all
documents, certificates, copies and counterparts specified in Section 6.1), and
such confirmation shall be conclusive and binding.

 

-46-



--------------------------------------------------------------------------------

SECTION 7. AFFIRMATIVE COVENANTS

The Parent and Borrower hereby agree that, so long as any Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Parent and Borrower shall, and shall cause
(x) in the case of the Parent, each of the Parent’s Material Subsidiaries and
(y) in the case of the Parent and the Borrower, each of the Borrower’s
Restricted Subsidiaries, to:

7.1. Financial Statements. Furnish to the Administrative Agent (except for those
documents or other information filed with the SEC and which are publicly
available):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year of Parent or such later date on which Parent is permitted to
file its Form 10-K under the SEC rules), Parent’s and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income and comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, (x) an upcoming maturity date under the Senior
Notes or any instrument evidencing Indebtedness of the Borrower or any of its
Subsidiaries, in each case occurring within one year from the time such report
is delivered or (y) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by the Parent’s accountants and disclosed therein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of Parent, in each
case, Parent’s and its Consolidated Subsidiaries’ consolidated balance sheet and
related statements of income and comprehensive income, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by Parent’s accountants and disclosed therein),
subject to normal year-end audit adjustments.

7.2. [Reserved].

7.3. Payment of Obligations. Pay its obligations, including Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the applicable Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of any Group Member.

7.4. Maintenance of Existence; Compliance. (a) Preserve, renew, and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, and franchises material to the

 

-47-



--------------------------------------------------------------------------------

conduct of its business and maintain, if necessary, its qualification to do
business in each other jurisdiction in which its Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to do any of the foregoing could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, conversion, consolidation, liquidation, or dissolution; and (b) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

7.5. [Reserved].

7.6. [Reserved].

7.7. Notice of Event of Default. Promptly after a Senior Officer acquires
knowledge thereof, give notice to the Administrative Agent of the occurrence of
(i) any Default under Sections 9.1(b), 9.1(f) or 9.1(g) or (ii) any Event of
Default. Each such notice shall be accompanied by a statement of a Senior
Officer setting forth details of the occurrence referred to therein and stating
what action (if any) the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

7.8. [Reserved].

7.9. Notice of Material Subsidiaries. Within sixty (60) Business Days of
delivery of the annual financial statements required to be delivered pursuant to
Section 7.1(a) (the date on which such 60th Business Day falls, the “Specified
Date”), provide to the Administrative Agent any information reasonably requested
by the Administrative Agent to assist the Administrative Agent in determining
whether any Subsidiary of the Parent or any Restricted Subsidiary of the
Borrower qualifies as a Material Subsidiary and within 60 days of the Specified
Date, and after consultation with the Administrative Agent, the Borrower shall
notify the Administrative Agent of the identity of any such Restricted
Subsidiaries that are Material Subsidiaries.

7.10. New Subsidiaries and Guarantors. Cause any Subsidiary of Parent that is
not an Excluded Subsidiary, if not already a Guarantor, promptly (and in any
event within 30 days after such person becomes a Subsidiary that is not an
Excluded Subsidiary, or ceases to be an Excluded Subsidiary, as the case may be,
or such longer period as the Administrative Agent may approve in its sole
discretion), or any Subsidiary of Parent which Borrower elects (in its sole
discretion) to join as a Guarantor (a “Discretionary Guarantor”) to become a
party to the Guarantee Agreement.

7.11. Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent or the Required Lenders to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Group Members in the Loan Documents, including the Revolving Notes, or to
correct any omissions in this Agreement.

7.12. Compliance Certificates. Furnish to the Administrative Agent within 45
calendar days after the end of the fiscal quarter of the Borrower ending
September 30 in each year after the date hereof, a Compliance Certificate signed
by a Financial Officer of the Borrower certifying as to whether a Default
pursuant to Sections 9.1(a), 9.1(b), 9.1(f) or 9.1(g), or an Event of Default,
has occurred and, if any such Default or Event of Default has occurred and is
continuing, specifying the details thereof and any action taken with respect
thereto.

 

-48-



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

The Parent and Borrower hereby agree that, so long as any Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Parent and Borrower shall not, and (x) in
the case of Sections 8.3 and 8.5, shall not permit any Subsidiaries of Parent or
Borrower that are Material Subsidiaries to, or (y) in the case of Section 8.4,
shall not permit any Subsidiaries of Parent or Borrower to:

8.1. [Reserved].

8.2. [Reserved].

8.3. Liens. Create, incur, assume or suffer to exist any Lien securing any
Indebtedness upon any of its property, whether now owned or hereafter acquired,
except for Excepted Liens.

8.4. Investments. Make any Investment, except for Permitted Investments.

8.5. Disposition of Property. Sell, transfer, convey, or otherwise dispose of
all or any part of its assets the value of which exceeds in the aggregate during
any twelve month period EURO twenty million (€20,000,000) in one transaction or
a series of transactions (whether related or not) other than:

(a) a sale, transfer, conveyance, or other disposition at arm’s length terms
made in the ordinary course of business (including treasury transactions and the
sale, transfer, conveyance or other disposition of equity interests) of the
disposing entity;

(b) securitizations, factoring agreements, or other similar agreements or
arrangements;

(c) a sale, transfer, conveyance, or other disposition at arm’s length terms for
fair market value; provided, however, that the proceeds of any such sale,
transfer, conveyance or other disposal are reinvested in a Permitted Business
and/or applied to the repayment of existing indebtedness;

(d) a sale, transfer, conveyance, or other disposition of assets in exchange for
other assets comparable and/or superior as to type, value or quality;

(e) a sale, transfer, conveyance, or other disposition by a Group Member to
another Group Member;

(f) a sale, transfer, conveyance, or other disposition which when aggregated
with any other sale, transfer, conveyance or other disposition effected in
reliance on this clause (f) is not substantial in the context of the Group
Members as a whole;

(g) a sale, transfer, conveyance, or other disposition of obsolete, worn-out or
damaged assets; or

(h) a sale, transfer, conveyance, or other disposition of Equity Interests in
connection with any stock compensation plan.

 

-49-



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

9.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment or otherwise, or (ii) any interest on any Loan or
any fee or any other amount due hereunder, within five days after the date due;
or

(b) Default in Other Agreements. (i) Failure of the Borrower or any Significant
Subsidiary to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (including any Hedge
Agreement, but excluding any Indebtedness referred to in Section 9.1(a)), in
each case beyond the grace period, if any, provided therefor and aggregating
$100,000,000 or more, or (ii) breach or default by any Loan Party with respect
to any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amount referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness in the individual or aggregate principal amount referred
to in clause (i) above, in each case beyond the grace period, if any, provided
therefor, if as a result of such breach or default such Indebtedness becomes or
is declared due and payable (or redeemable or subject to a mandatory offer to
purchase by the obligor thereon) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Subject to the cure rights set forth in
Section 9.2, failure of the Borrower or any Material Subsidiary to comply with
any covenant contained in Section 8 of this Agreement, unless such failure is
remedied within 25 days from the earlier of (i) a Financial Officer of the
Borrower obtaining actual knowledge of such default and (ii) receipt by the
Borrower of written notice by the Administrative Agent or any Lender setting
forth which covenant in Section 8 has been breached as of the date of such
notice; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party in writing
pursuant hereto or thereto or in connection herewith or therewith shall be
inaccurate in any material respect as of the date made or deemed made; or

(e) Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any covenant or material provision contained
herein or any of the other Loan Documents and such default shall not have been
remedied or waived within 30 days after the earlier of (i) a Financial Officer
of the Borrower obtaining actual knowledge of such default or (ii) receipt by
the Borrower of notice from Administrative Agent or any Lender of such default;
or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a final decree or order for relief in respect
of any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of the property of any Loan Party, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Loan Party for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party and any such event described in this clause (ii) shall continue for thirty
(30) days without having been stayed, dismissed, bonded, or discharged; or

 

-50-



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party that
is a Material Subsidiary or Significant Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Loan Party that is a Material
Subsidiary or Significant Subsidiary shall make any assignment for the benefit
of creditors; or (ii) any Loan Party that is a Material Subsidiary or
Significant Subsidiary shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
Board of Directors (or similar governing body) of any Loan Party that is a
Material Subsidiary or Significant Subsidiary (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 9.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$100,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent insurance company has not denied coverage) shall be
entered or filed against any Loan Party that is a Material Subsidiary or
Significant Subsidiary or any of their respective assets and shall remain
undischarged, unpaid, unvacated, unappealed, unbonded or unstayed for a period
of forty-five days (or in any event later than five days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party that is a Material Subsidiary or Significant Subsidiary decreeing the
dissolution or liquidation of such Loan Party; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of any Loan Party or any of their respective ERISA
Affiliates in excess of $100,000,000 during the term hereof or (ii) there exists
any fact or circumstance that could reasonably be expected to result in the
imposition of a material lien or security interest under Section 430(k) of the
Code or under section 303(k) of ERISA in an amount equal to $100,000,000 or
more; or

(k) Loan Documents. At any time after the execution and delivery thereof,
(i) the Guarantee Agreement for any reason, other than the satisfaction in full
of all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement ceases
to be in full force and effect (other than by reason of the satisfaction in full
of the Obligations in accordance with the terms hereof) or shall be declared
null and void, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party; or

(l) Change of Control. A Change of Control has occurred; or

(m) Subordinated Indebtedness. Any material Subordinated Indebtedness or the
guarantees thereof shall cease, for any reason, to be validly subordinated to
the Obligations or the obligations of the Subsidiary Guarantors under the
Guarantee Agreement, as the case may be, as provided in any document governing
any Subordinated Indebtedness; or

(n) Specified Hedge Agreements. The Borrower or any Material Subsidiary
(i) defaults in making any payment or delivery due on the last payment, delivery
or exchange date of, or any payment due on early termination of, any Specified
Hedge Agreement, in each case beyond the period of

 

-51-



--------------------------------------------------------------------------------

grace, if any, provided in such Specified Hedge Agreement; or (ii) defaults in
the observance or performance of any other agreement or condition relating to
any such Specified Hedge Agreement, or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, after the giving of notice if
required or the elapse of any grace period, a liquidation, acceleration or early
termination of such Specified Hedge Agreement; provided, that a default, event
or condition described in clause (i) or (ii) of this paragraph (n) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (n) shall have occurred and be continuing under Specified Hedge
Agreements which have an outstanding principal amount of Indebtedness thereunder
which exceeds $100,000,000; or

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above as to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

9.2. Basket Overage. Notwithstanding anything to the contrary contained in
Section 9.1:

(a) For the purpose of determining whether an Event of Default under Section
9.1(c) has occurred, the Borrower may on one or more occasions deliver a written
notice (the “Applicable Basket Overage Notice”) to the Administrative Agent and
the Lenders describing the amount, and type, of Applicable Dollar Basket Overage
and requesting that the Administrative Agent consent to the Applicable Dollar
Basket Overage (such consent, the “Applicable Dollar Basket Consent”);

(b) Within five Business Days after receipt by the Administrative Agent and the
Lenders of such Applicable Basket Overage Notice (the last day of such period,
the “Specified Expiration Date”), the Administrative Agent (on behalf of the
Lenders) shall deliver a written notice to the Borrower pursuant to which the
Administrative Agent shall confirm whether or not the Lenders have granted the
Applicable Dollar Basket Consent;

(c) If the Lenders grant the Applicable Dollar Basket Consent, then (x) from the
date of the notice delivered to the Borrower pursuant to Section 9.2(b) (the
“Notification Date”), any Default or Event of Default arising from any breach
(or deemed breach) of the applicable provision of Section 8 shall be deemed
waived for all purposes under this Agreement and the Loan Documents as if such
breach (or deemed breach) had never occurred and (y) the Borrower shall use
commercially reasonable efforts to cure the Applicable Dollar Basket Overage as
quickly as possible; provided, that, if the Applicable Dollar Basket Overage has
not been cured by the date which is ninety (90) calendar days after the
Notification Date, then on such ninetieth (90th) calendar day, an Event of
Default pursuant to Section 9.1(c) shall be deemed to have occurred on such
ninetieth (90th) calendar day, with no further period for remedy thereof; and

(d) If the Lenders do not grant the Applicable Dollar Basket Consent, then such
Applicable Dollar Basket Overage shall constitute a breach of Section 8 unless
such breach has been remedied within 25 days from the earlier of the times
specified in Section 9.1(c).

 

-52-



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT

10.1. Appointment. Each Lender hereby designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each Lender authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to obtain and rely on advice of counsel
(which may be counsel for the Borrower or any of the Guarantors) concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

10.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or any Specified
Hedge Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or any Specified
Hedge Agreement for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Hedge Agreement, or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement or any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

10.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written

 

-53-



--------------------------------------------------------------------------------

notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases (including for the avoidance of doubt, in any determination
of the Administrative Agent’s satisfaction with any document or condition) be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents with the consent (and such consent may be requested
by the Administrative Agent if it deems necessary for any determination by the
Administrative Agent for the purposes of this Agreement or any other Loan
Document) or in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such consent or request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

10.5. Notice of Default. The Administrative Agent shall be deemed not to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

10.6. Non Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact or
Affiliates have made any representations or warranties to it and that no act by
the Administrative Agent previously or hereafter taken, including any review of
the affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender also represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement or any Specified Hedge Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to disclose or otherwise provide to any Lender any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the Person
serving as Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or Affiliates in any capacity.

 

-54-



--------------------------------------------------------------------------------

10.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 10.7 (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Revolving Commitments, this Agreement, any of the other
Loan Documents, any Specified Hedge Agreement or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

10.8. Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with, any Loan Party as though the Administrative Agent were
not an agent of the Lenders. With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an agent of the Lenders, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower;
provided, however, that if DT (together with any DT Entities) is not the sole
Lender, then the Administrative Agent may resign upon notice to the Borrower and
DT effective upon 5 Business Days’ notice to the Lenders and the Borrower.
Additionally, upon 5 Business Days’ notice to the Lenders, the Borrower, and the
Administrative Agent, the Required Lenders may require the Administrative Agent
to resign at any time. If the Administrative Agent resigns as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 9.1(a) or
Section 9.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 Business
Days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

10.10. The Administrative Agent Generally. Except as expressly set forth herein,
the Administrative Agent shall have no duties or responsibilities hereunder in
its capacity as such.

 

-55-



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.1. The Required Lenders and each Group Member
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Group Member party to the
relevant Loan Document may, from time to time, (x) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Group
Members hereunder or thereunder or (y) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that, in addition, no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with any waiver of the applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Required Lenders and (y) that any amendment or modification
of defined terms used in the financial calculations in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement or modify the provisions of Section 11.6, in each case
without the written consent of all Lenders;

(iv) [Reserved];

(v) amend, modify or waive any provision of Section 4.8 without the written
consent of each Lender adversely affected thereby;

(vi) [Reserved];

(vii) [Reserved];

(viii) amend, modify or waive any provision of Section 10, Section 11.6(b)(i)(B)
and Section 11.6(b)(ii)(A) through (C) without the written consent of the
Administrative Agent;

 

-56-



--------------------------------------------------------------------------------

(ix) [Reserved];

(x) [Reserved];

(xi) [Reserved]; or

(xii) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the Borrower Hedge Agreement Obligations and the Borrower Credit
Agreement Obligations or (B) the definition of “Qualified Counterparty,”
“Specified Hedge Agreement,” “Obligations,” “Borrower Credit Agreement
Obligations,” or “Borrower Hedge Agreement Obligations,” in each case in a
manner adverse to any Qualified Counterparty with Obligations then outstanding
without the written consent of any such Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Group Members, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Group Members, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(b) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions of Section 11.6), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 11.6(b) for an assignment of
Loans or Revolving Commitments, as applicable, which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (c) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 11.6(b)(ii)(B).

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lender, or to such other address as may
be hereafter notified by the respective parties hereto; provided that any
notice, request or demand to or upon the Administrative Agent or any Lender
shall not be effective until received.

 

-57-



--------------------------------------------------------------------------------

If to the Borrower, at:      

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

Attention: General Counsel

Fax: +1 (425) 383-7040

If to the Administrative Agent, at:   

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: Stephan Wiemann/Group Treasurer

Fax: +49 228-181-84088

E-mail:

   Copied to:   

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: General Counsel

Fax: +49 228 181 74006

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder so long as any Obligations are
outstanding.

11.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of outside counsel to the Administrative Agent and filing

 

-58-



--------------------------------------------------------------------------------

and recording fees and expenses, with statements with respect to the foregoing
to be submitted to the Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its actual out-of-pocket costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the fees and
disbursements of one firm of outside counsel to all Lenders and the
Administrative Agent, and (c) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
Affiliates, trustees, advisors, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, or remedial actions required or
reasonably necessary pursuant to, any Environmental Law applicable to the
operations of any Group Member or any of the Properties or the unauthorized use
by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Group Member under any Loan Document (all the foregoing in this
clause (c), collectively, the “Indemnified Liabilities”); provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities (i) to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (ii) to the extent arising from any dispute solely among Indemnitees (other
than with respect to Deutsche Telekom AG (acting in its capacity as
Administrative Agent hereunder) and its officers, directors, employees,
Affiliates, trustees, advisors, agents and controlling persons (as Indemnitees),
in connection with Deutsche Telekom AG acting in its capacity as Administrative
Agent hereunder). Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than ten
(10) Business Days after written demand therefor and submission to the Borrower
of statements payable by the Borrower pursuant to this Section 11.5 at the
address of the Borrower set forth in Section 11.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder. This
Section 11.5 shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

-59-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(y) an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person, or (z) any
assignment by the Administrative Agent (or its affiliates); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender, an
affiliate of a Lender or an Approved Fund with respect to such Lender
immediately prior to giving effect to such assignment, provided that,
notwithstanding the foregoing, the consent of the Administrative Agent shall be
required for an assignment made by any DT Entity to an affiliate thereof, unless
such affiliate is either (i) DT or (ii) Deutsche Telekom International Finance
B.V.;

provided, that, for so long as all Lenders hereunder are DT Entities, no Lender
that is a DT Entity may assign any of its rights, obligations, Loans or
Revolving Commitments under this Agreement to any other Person unless and until
an Event of Default has occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in respect of contemporaneous assignments to or from related Approved Funds;

(C) the Assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) in the case of an assignment by a Lender to a CLO that is an Affiliate of
the assigning Lender, the assigning Lender shall retain the sole right to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1 and (2) directly affects such
CLO.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and

 

-60-



--------------------------------------------------------------------------------

Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of, and shall be subject to the requirements imposed on it under,
Sections 4.9, 4.10, 4.11, and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section,
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and shall be subject to the
requirements imposed on it under, Sections 4.9, 4.10, and 4.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. Each Lender that sells a participation shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement; provided that no Lender
shall have any obligation to disclose any portion of such register to any Person
except to the extent such disclosure is necessary to establish that the Loans,
Revolving Commitment or other interests hereunder or any other Loan Document are
in registered form for United States federal income tax purposes.

 

-61-



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 4.10 unless such Participant complies with Section 4.10(e) (which shall
apply in the same manner as if such Participant were a Lender).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Revolving Notes to any Lender requiring Revolving Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

11.7. Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefited Lender”) shall,
at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9.1, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set off, pursuant to
events or proceedings of the nature referred to in Section 9.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable

 

-62-



--------------------------------------------------------------------------------

by the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. The Borrower, the Administrative
Agent and each Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and, to the fullest extent permitted by law, waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

-63-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 11.12 any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lender.

11.14. Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by the
Lenders to take any action requested by the Borrower having the effect of
releasing any guarantee obligations, and the Administrative Agent shall take any
such action requested by the Borrower in a timely manner, (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in paragraph (b) or (c) below.

(b) At such time as the Loans and the other Obligations (other than obligations
under or in respect of a Borrower Hedge Agreements Obligation and other
contingent Obligations) shall have been paid in full (or cash collateralized in
a manner satisfactory to the Administrative Agent), the Revolving Commitments
have been terminated and, except as otherwise agreed by the affected Qualified
Counterparties, the net termination liability under or in respect of, and other
amounts due and payable under, Specified Hedge Agreements at such time shall
have been paid in full or secured by a collateral arrangement satisfactory to
the Qualified Counterparty in its reasonable discretion, all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Group Member under the Loan Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

(c) Upon notice from the Borrower to the Administrative Agent that a Subsidiary
Guarantor shall thereafter (x) be considered an Excluded Subsidiary, Immaterial
Subsidiary or a Designated Entity or an Unrestricted Subsidiary or cease to be a
Subsidiary in a transaction permitted by the Loan Documents, and (y) be released
from its obligations hereunder, such Subsidiary Guarantor shall be automatically
released from its guarantee of the Obligations under the Loan Documents, and
such Subsidiary Guarantor shall automatically cease to be a Loan Party and Group
Member; provided that at the time of any such release and after giving effect to
such release, such Subsidiary Guarantor is not otherwise required to be a
Guarantor. In connection with any release pursuant to this clause (c), the
Administrative Agent shall promptly execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence such release.

 

-64-



--------------------------------------------------------------------------------

(d) Upon notice from the Borrower to the Administrative Agent that a
Discretionary Guarantor shall be released from its obligations hereunder, such
Discretionary Guarantor shall be automatically released from its guarantee of
the Obligations under the Loan Documents, and such Discretionary Guarantor shall
automatically cease to be a Loan Party; provided that at the time of any such
release and after giving effect to such release, the Fair Market Value of the
Specified Investments in, and Indebtedness of, such Discretionary Guarantor
would be permitted under this Agreement and such Discretionary Guarantor is not
otherwise required to be a Guarantor. In connection with any release pursuant to
this clause (d), the Administrative Agent shall promptly execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release.

11.15. Confidentiality. Each Lender shall hold all nonpublic information
regarding Parent and its Subsidiaries and their businesses identified as such by
the Borrower and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, a Lender may make (i) disclosures of such information to
Affiliates of such Lender and to their agents and advisors (and to other persons
authorized by a Lender or the Administrative Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 11.15) on a need to know basis, (ii) disclosures of
such information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein, (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Group Members received by it from the Administrative Agent or any Lender,
(iv) disclosure necessary in connection with the defense of any action, suit or
investigation brought against a Lender, provided, that such Lender shall make
reasonable efforts to provide the Borrower with notice of such disclosure
request so that the Borrower may seek a protective order or other appropriate
remedy, and (v) disclosures required or requested by any governmental or
regulatory agency or representative thereof, and self-regulatory organization or
representative thereof, or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify the Borrower of any request by
any governmental agency or representative thereof or any self-regulatory
organization or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental or regulatory agency) for
disclosure of any such non-public information prior to disclosure of such
information. The Administrative Agent and each Lender acknowledges that the
information received from any Loan Party or any Affiliate thereof relating to
any Loan Party or any Affiliate thereof or their respective businesses, other
than any such information that is available to the Administrative Agent or
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Affiliate thereof, may include material non-public information concerning the
Loan Parties or an Affiliate of the Loan Parties, as the case may be.
Notwithstanding anything to the contrary herein, no DT Entity shall have any
obligation under this Section 11.15 with respect to any information that (x) was
within any DT Entity’s possession or furnished to any DT Entity prior to its
being furnished pursuant hereto, (y) is or becomes available to any DT Entity by
means other than pursuant to a requirement of this Agreement, or (z) any DT
Entity has any right to receive, other than or in addition to any such right
under this Agreement.

11.16. [Reserved].

 

-65-



--------------------------------------------------------------------------------

11.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

11.18. Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of the Borrower may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default.
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower in its discretion. That designation
will only be permitted if the Investment would be permitted at that time and if
the Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Borrower may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by sending to the Administrative
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and an officers’ certificate certifying that such
designation complied with the preceding conditions. The Board of Directors of
the Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of the Borrower; provided that such designation will only
be permitted if no Default or Event of Default would be in existence following,
and as a result of, such designation.

Notwithstanding the foregoing, the Borrower may at any time and from time to
time designate any Designated Entity, by written notice to the Administrative
Agent, as an Unrestricted Subsidiary, and any such Subsidiary shall upon such
notice immediately be designated and deemed an Unrestricted Subsidiary, without
any further action by the Borrower (and, for the avoidance of doubt, shall not
require delivery of a resolution of the Board of Directors or of an officers’
certificate) (each, a “Specified Unrestricted Subsidiary Designation”). The
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in such Designated Entities so designated as
Unrestricted Subsidiaries will, as calculated and to the extent permitted by
clause (s) of the definition of Permitted Investments, be deemed to be an
Investment made as of the time of such Specified Unrestricted Subsidiary
Designation under such clause (s).

11.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed
into law October 26, 2001)), (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

11.20. Certain Regulatory Requirements. Any provision herein or in any other
Loan Document to the contrary notwithstanding, neither the Administrative Agent
nor any Lender will take any action pursuant to this Agreement, the Guarantee
Agreement, or any other agreement between any Loan Party and the Administrative
Agent or such Lender, as applicable, that would constitute or result in any de
facto or de jure assignment of an FCC license or transfer of control of any Loan
Party, if such assignment of license or transfer of control would require under
then-existing law (including the written rules and regulations promulgated by,
and published policies of, the FCC), the prior approval of the FCC, without
first obtaining such approval of the FCC.

[Remainder of page intentionally left blank. Signature pages follow.]

 

-66-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

T-MOBILE USA, INC. By:  

/s/ Dirk Wehrse

  Name:   Dirk Wehrse   Title:   Senior Vice President, Treasury & Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

T-MOBILE US, INC. By:  

/s/ Dirk Wehrse

  Name:   Dirk Wehrse   Title:   Senior Vice President, Treasury & Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG

as Administrative Agent

By:  

/s/ Igor Soczynski

Name:   Igor Soczynski Title:   VP Treasury By:  

/s/ Markus Schaefer

Name:   Markus Schaefer Title:   VP Treasury

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG

as Lender

By:  

/s/ Igor Soczynski

Name:   Igor Soczynski Title:   VP Treasury By:  

/s/ Markus Schaefer

Name:   Markus Schaefer Title:   VP Treasury

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR LOANS AND COMMITMENT FEES

 

Pricing Level

   Applicable
Margin      Commitment
Fee Rate  

I

     200 bps         25.0 bps   

II

     250 bps         37.5 bps   

III

     300 bps         50.0 bps   

IV

     325 bps         62.5 bps   

The Applicable Margin on the Closing Date shall be Pricing Level III.
Thereafter, the Applicable Margin for Loans and the Commitment Fee Rate shall be
adjusted, based on changes in the Debt to Cash Flow Ratio, with such adjustments
to become effective on the date (the “Adjustment Date”) that is three Business
Days after the date on which the relevant financial statements are delivered to
the Administrative Agent pursuant to Section 7.1 (commencing with delivery of
the annual audited financial statements for the period ending December 31, 2016)
and to remain in effect until the next adjustment to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest margin set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Loans and the
Commitment Fee Rate shall be adjusted to be equal to the Applicable Margins and
Commitment Fee Rate opposite the Pricing Level determined by the Borrower to
exist on such Adjustment Date from the applicable financial statements relating
to such Adjustment Date and the Borrower shall notify the Administrative Agent
in writing of such determination on or prior to the applicable Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 1.75 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 2.50 to 1.00 but greater
than 1.75 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 3.25 to 1.00 but greater
than 2.50 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is greater than 3.25 to 1.00.



--------------------------------------------------------------------------------

Annex B

Commitments

 

Lender

   Revolving Commitment  

Deutsche Telekom AG

   $ 1,000,000,000      

 

 

 

TOTAL REVOLVING COMMITMENTS

   $ 1,000,000,000      

 

 

 



--------------------------------------------------------------------------------

Annex C

Terms and Conditions applicable to a Senior Notes Election

[See attached.]



--------------------------------------------------------------------------------

ANNEX C

If, pursuant to Section 2.3 of the Unsecured Revolving Credit Agreement, dated
as of December 29, 2016, by and between T-Mobile USA, Inc., a Delaware
corporation (“Company”), Deutsche Telekom AG, a stock corporation
(Aktiengesellschaft) organized and existing under the laws of the Federal
Republic of Germany (“Purchaser”), as the initial lender, the other lenders
party thereto from time to time, and the Purchaser, as administrative agent (in
such capacity (but not in its capacity as lender) and together with its
successors in such capacity (the “Unsecured Credit Agreement”), of which this
Annex C forms a part, the Company makes a Senior Notes Election, on the Closing
Date (as defined below) the Company will issue and sell to the Purchaser senior
notes with the terms set forth in this Annex C (the “Notes”; the Notes together
with the Guarantees (as defined below), are referred to herein as the
“Securities”). The Securities will be issued under the Indenture, dated as of
April 28, 2013 (as previously amended, the “Base Indenture”), and a supplemental
indenture with respect to the Notes, to be dated as of the Closing Date, and
substantially in the form attached hereto as Exhibit A (the “Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), each among
the Company, T-Mobile US, Inc., a Delaware corporation (“Parent”), Deutsche Bank
Trust Company Americas, as trustee (the “Trustee”), and the other Guarantors (as
defined below) party thereto. As used in this Annex C, the term “Secured Credit
Agreement” shall mean the Secured Revolving Credit Agreement, dated as of
December 29, 2016 by and between the Company, Purchaser, as the initial lender,
the other lenders party thereto from time to time, and the Purchaser, as
administrative agent and collateral agent (in such capacity (but not in its
capacity as lender) and together with its successors in such capacity.
Capitalized terms used in this Annex C but not defined herein shall have the
meaning given to them in the Unsecured Credit Agreement.

The aggregate principal amount of the Notes pursuant to Section 2.3 of the
Unsecured Credit Agreement and Section 2.3 of the Secured Credit Agreement will
equal the Senior Notes Election Amount plus the Senior Notes Election Amount (as
such term is defined and used in the Secured Credit Agreement), which together
shall in no event be in an aggregate principal amount that exceeds
$2,500,000,000.00 minus the aggregate principal amount of Loans (as such term is
defined and used in Annex A to the Secured Credit Agreement). All of the Notes
issued pursuant to any Senior Notes Elections made under the Unsecured Credit
Agreement and the Secured Credit Agreement shall form a single series of Notes
under the Indenture.

The Notes shall mature on the Termination Date (the “Maturity Date”).

The Notes will bear interest at a fixed rate per annum (the “Interest Rate”)
equal to:

(a) if the period from the Closing Date to the Maturity Date is less than six
months (such period, the “LIBOR Reference Period”), (i) the rate which is
interpolated on a straight-line basis from the arithmetic mean of the stated
LIBOR rate for a deposit in Dollars for periods equal to the next shortest and
next longest published periods either side of the LIBOR Reference Period
appearing on page code “LR” of the Bloomberg screen as of 11:00 A.M., London
time, on the second business day preceding the Closing Date, plus (ii) the
Applicable Margin in effect under the Unsecured Credit Agreement on the second
business day preceding the Closing Date; or

(b) if the period from the Closing Date to the Maturity Date is six months or
more (such period, the “Swap Reference Period”), (i) the rate which is
interpolated on a straight-line basis from the arithmetic mean of the fixed
rate, mid-rate swaps applicable to the stated LIBOR rate for a deposit in
Dollars appearing on the “S/A vs 3M” tab on page code “IRS” of the Bloomberg
screen (or, if such fixed rate, mid-rate swap applicable to the stated LIBOR
rate for a deposit in Dollars does not appear on page code “IRS” of the
Bloomberg screen (or otherwise on such screen), the rate mutually agreed to by
the Company and the Purchaser) as of 11:00 AM, London time, on the second
business day preceding the Closing Date for periods equal to the next shortest
and next longest published periods either side of the Swap Reference Period,
plus (ii) the Applicable Margin in effect under the Unsecured Credit Agreement
on the second business day preceding the Closing Date.

 

1



--------------------------------------------------------------------------------

On the second business day preceding the Closing Date, the Company will
(1) calculate the Interest Rate and (2) deliver to the Purchaser an officer’s
certificate setting forth the Interest Rate showing the calculation in
reasonable detail. The Securities will be sold to the Purchaser without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom.

The payment of principal of, and premium and interest on, the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) Parent, (ii) each of the Company’s subsidiaries that
guarantees any senior notes issued under the Base Indenture that are outstanding
as of the Closing Date or, if no senior notes issued under the Base Indenture
are outstanding as of the Closing Date, each of the Company’s subsidiaries that
is a guarantor under the Unsecured Credit Agreement immediately prior to the
Closing Date, and (iii) any subsidiary of the Company or Parent formed or
acquired after the Closing Date (as defined below) that executes an additional
guarantee in accordance with the terms of the Indenture, and respective
successors and assigns of Parent and the subsidiaries of the Company or Parent
referred to in (ii) and (iii) above (collectively, the “Guarantors”), pursuant
to their guarantees (the “Guarantees”).

The Purchaser is entitled to the benefits of the Stockholder’s Agreement, dated
as of April 30, 2013 (the “Stockholder’s Agreement”), pursuant to which the
Parent has agreed to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Securities.

As used in this Annex C, the term “Transaction Documents” collectively refers to
the Indenture, the Stockholder’s Agreement and the Securities.

1. Purchase of the Securities.

(a) The Company, subject to the conditions set forth in Sections 5 and 6 of this
Annex C, shall issue and sell Securities to the Purchaser as provided in this
Annex C, and the Purchaser agrees to purchase from the Company such Securities
at a price equal to 100% of the principal amount thereof.

(b) On the Election Notice Date, the Purchaser represents, warrants and agrees
that:

(i) Offshore Transaction. The Purchaser is located outside the United States and
is purchasing the Securities in an “offshore transaction” as defined in
Regulation S.

 

2



--------------------------------------------------------------------------------

(ii) Restricted Notes. The Purchaser (i) acknowledges that the issuance of the
Notes has not been registered or qualified under the Securities Act or any state
securities laws, and the Notes are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless they are subsequently registered and qualified under the Securities Act
and applicable state laws or unless an exemption from such registration and
qualification is available, and that the Notes will bear a legend to such
effect, (ii) is purchasing the Notes without any intention of selling,
distributing or otherwise disposing of the Notes in a manner that would violate
the registration requirements of the Securities Act and (iii) agrees that all
offers and sales of the Securities prior to the expiration of 40 days from the
Closing Date shall be made only in accordance with Rules 903 or 904 under the
Securities Act, pursuant to registration of the Securities under the Securities
Act or pursuant to an available exemption from the registration requirements of
the Securities Act. The Purchaser confirms to the Company that it has such
knowledge and experience in business matters that the Purchaser is capable of
evaluating the merits and risks of an investment in the Notes and of making an
informed investment decision and understands that (x) this investment is
suitable only for an investor which is able to bear the economic consequences of
losing its entire investment and (y) the purchase of the Notes by the Purchaser
is a speculative investment which involves a high degree of risk of loss of the
entire investment.

(iii) Adequate Information; No Reliance. The Purchaser acknowledges and agrees
that (i) the Purchaser has been furnished with all materials it considers
relevant to making an investment decision to purchase the Notes and has had the
opportunity to review the Company’s filings and submissions with the Commission,
including, without limitation, all information filed or furnished pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Purchaser has had a full opportunity to ask questions of the Company concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the Notes, and
(iii) the Purchaser has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
purchase of the Notes and to make an informed investment decision with respect
to the purchase of the Notes. The Purchaser understands that nothing in this
Annex C or any other materials presented to the Purchaser in connection with the
purchase and sale of the Notes constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Notes.

(iv) No Public Market. The Purchaser understands that no public market exists
for the Notes, and that there is no assurance that a public market will ever
develop for the Notes.

 

3



--------------------------------------------------------------------------------

2. Delivery of Securities.

(a) For purposes of this Annex C, the “Closing Date” shall mean the Specified
Change of Control Date. On the Closing Date, the Company shall deliver to the
Trustee, for the account of the Purchaser, one or more definitive certificates
evidencing the Notes, with any transfer taxes payable in connection with the
sale of the Securities to the Purchaser duly paid by the Company. The Purchaser
shall be responsible for any transfer taxes due on any subsequent resales of the
Securities.

(b) As consideration for the respective obligations of the Company and the
Purchaser pursuant to Section 2.3 of the Unsecured Credit Agreement and this
Annex C, on the Closing Date (i) upon delivery to the Purchaser of such Notes,
the obligation of the Company to repay the principal amount of all outstanding
Loans owing under the Unsecured Credit Agreement as of the Closing Date shall be
satisfied and discharged in full and the Company shall not be required to pay to
the Administrative Agent or any Lender the principal amount of any Loans
outstanding on the Closing Date (which shall be deemed to have occurred
immediately prior to the Specified Change of Control) and (ii) the Purchaser
shall be deemed to have paid the purchase price for the Notes by means of the
satisfaction and discharge of such outstanding Loans and shall not be required
to advance the Senior Notes Election Amount to the Company (i.e., so that there
is no movement of cash from the Purchaser to the Company with respect to the
Purchaser’s obligations under the Unsecured Credit Agreement or this Annex C
regarding the Senior Notes Election Amount).

3. Representations and Warranties of the Company. The Company and the Guarantors
jointly and severally represent and warrant to the Purchaser as of the date (the
“Election Notice Date”) on which the Company delivers to Purchaser an Election
Notice (as defined in the Unsecured Credit Agreement) under the Unsecured Credit
Agreement and/or an Election Notice (as defined in the Secured Credit Agreement)
under the Secured Credit Agreement (or such other date as is expressly stated
herein):

(a) Time of Sale Information. The information (the “Public Information”) about
Parent and each of Parent’s subsidiaries (the “Subsidiaries”) set forth in the
Parent’s public filings with the Commission made at or prior to [ ● ], New York
City time on the Election Notice Date (the “Time of Sale”, and such information,
the “Time of Sale Information”) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to the Purchaser furnished to the Company in writing by the
Purchaser expressly for use in the Time of Sale Information.

(b) Incorporated Documents. The documents constituting the Public Information,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and did not and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

4



--------------------------------------------------------------------------------

(c) Organization and Good Standing. As of the Election Notice Date and the
Closing Date, each of the Company and the Guarantors (i) has been, or will be,
as applicable, duly organized and is, or will be, as applicable, validly
existing as a corporation, partnership or limited liability company in good
standing under the laws of its jurisdiction of organization, (ii) has, or will
have, as applicable, all requisite power and authority to carry on its business
as it is currently being conducted and as described in the Time of Sale
Information, and to own, lease and operate its respective properties and
(iii) is, or will be, as applicable duly qualified and authorized to do business
and is in good standing as a foreign corporation, partnership or limited
liability company in each jurisdiction in which the character or location of its
properties (owned, leased or licensed) or the nature or conduct of its business
makes such qualification necessary, except for those failures to be so qualified
or in good standing which (individually or in the aggregate) would not
reasonably be expected to have a material adverse effect on (A) the business,
assets, financial condition, results of operations, or properties of the Company
and the Guarantors, taken as a whole, (B) the long-term debt or capital stock of
Parent or any Subsidiary, (C) the issuance of the Notes or the related
Guarantees or (D) the validity of this Annex C or any Transaction Document or
the transactions described in the Time of Sale Information.

(d) Due Authorization, Execution and Delivery; Enforceability. The Company and
each of the Guarantors has and will have on the Closing Date the required
corporate, limited liability company or partnership power and authority to
perform its obligations under this Annex C and to execute, deliver and perform
its obligations under each of the Transaction Documents to which it is a party
and to consummate the transactions contemplated hereby and thereby.

(e) The Notes and the Guarantees. The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered by the
Company as provided in the Indenture and paid for by the Purchaser in accordance
with the terms hereof will constitute valid and legally binding obligations of
the Company enforceable against the Company in accordance with their terms,
subject to the effect of (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
at law or in equity) (clauses (i) and (ii) are referred to herein collectively
as the “Enforceability Exceptions”), and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly and validly authorized by each of
the Guarantors for issuance to the Purchaser pursuant to this Annex C and, when
executed by the respective Guarantors in accordance with the provisions of the
Indenture and when delivered to the Purchaser in accordance with the terms
hereof and thereof, and when the Notes have been issued and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Purchaser in accordance with the terms hereof and thereof, will constitute
valid and legally binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture and enforceable against each of them in accordance
with their terms, subject to the effect of the Enforceability Exceptions.

(f) The Indenture. The Base Indenture has been duly and validly authorized by
the Company and each Guarantor and (assuming the due authorization, execution
and delivery by the Trustee) constitutes a valid and legally binding agreement
of the Company and each Guarantor, enforceable against each of them in
accordance with its terms, subject to the effect of the Enforceability
Exceptions. The Supplemental Indenture has been duly and validly authorized

 

5



--------------------------------------------------------------------------------

by the Company and each of the Guarantors and, when duly executed and delivered
by the Company and each Guarantor and (assuming the due authorization, execution
and delivery by the Trustee), will constitute a valid and legally binding
agreement of the Company and each Guarantor, enforceable against each of them in
accordance with its terms, subject to the effect of the Enforceability
Exceptions. The Indenture conforms in all material respects to the applicable
requirements of the Trust Indenture Act and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder. Immediately
after consummation of the transactions contemplated by this Annex C, no Default
or Event of Default (as such terms are defined in the Indenture) will exist.

(g) The Stockholder’s Agreement. The Stockholder’s Agreement has been duly
authorized and duly executed and delivered by the Parent and constitutes a valid
and legally binding agreement of Parent enforceable against Parent in accordance
with its terms, subject to the Enforceability Exceptions, and except that rights
to indemnity and contribution thereunder may be limited by applicable law and
public policy.

(h) Investment Company Act. Each of the Company and each Guarantor is not now
and, after completion of the sale of the Securities as contemplated hereunder
will not be, required to register as an “investment company” under the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(i) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(j) Solvency. The Company and the Guarantors, on a consolidated basis, are not,
nor will the Company and the Guarantors, on a consolidated basis, be, after
giving effect to the performance of this Annex C and the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, (i) left with unreasonably small
capital with which to carry on their businesses as proposed to be conducted,
(ii) unable to pay their debts (contingent or otherwise) as they mature or
(iii) insolvent. The fair value and present fair saleable value of the assets of
the Company and the Guarantors, on a consolidated basis, exceeds the amount that
will be required to be paid on or in respect of their existing debts and other
liabilities (including contingent liabilities) as they become absolute and
matured.

(k) No Broker’s Fees. There are no contracts, agreements or understandings
between or among Parent and the Subsidiaries, and any other person that would
give rise to a valid claim against Parent or any Subsidiary or the Purchaser for
a brokerage commission, finder’s fee or like payment in connection with the sale
of the Securities.

(l) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its controlled affiliates or any other person acting on its or their
behalf (other than the Purchaser, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the

 

6



--------------------------------------------------------------------------------

meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(m) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 1(b) and its compliance with
its agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Purchaser, to register the sale of
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(n) No Conflicts; No Consents Required. None of (i) the performance by the
Company and each Guarantor, as applicable, of this Annex C, the execution,
delivery and performance by the Company and each Guarantor, as applicable, of
the Indenture and the consummation of the transactions contemplated by this
Annex C and the Transaction Documents to which each of them, respectively, is a
party or (ii) the issuance and sale of the Notes and the issuance of the
Guarantees violates or will violate, conflicts with or will conflict with,
requires or will require consent under, or results or will result in a breach of
any of the terms and provisions of, or constitutes or will constitute a default
(or an event which with notice or lapse of time, or both, would constitute a
default) under, or results or will result in the creation or imposition of any
“Lien” (as defined in the Indenture) upon any property or assets of Parent or
any Guarantor, or an acceleration of any “Indebtedness” (as defined in the
Indenture) of Parent or any Guarantor pursuant to (A) any provision of the
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents of Parent or any Guarantor, (B) any bond, debenture,
note, indenture, mortgage, deed of trust, loan agreement or other agreement,
instrument, franchise, license or permit to which Parent or any Guarantor is a
party or by which Parent or any Guarantor or their respective properties,
operations or assets is or may be bound or (C) any statute, law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, domestic or foreign,
except in the case of clauses (B) and (C) above as would not reasonably be
expected to have a material adverse effect.

(o) Compliance with Money Laundering Laws. The operations of Parent and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where Parent and the Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Parent or any Subsidiary with respect to the
Anti-Money Laundering Laws is pending or, to the Company’s and the Guarantors’
knowledge, threatened.

(p) No Conflicts with Sanctions Laws. None of Parent, any of its Subsidiaries,
or, to the Company’s and the Guarantors’ knowledge, any director, officer,
agent, employee or controlled affiliate of Parent or any of its Subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. Government (including, without limitation, the

 

7



--------------------------------------------------------------------------------

Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other
applicable sanctions authority (collectively, “Sanctions”), nor is Parent or any
of its Subsidiaries located, organized or resident in a country or territory
that is the subject or the target of Sanctions, including, without limitation,
Cuba, Iran, North Korea, Sudan, Syria, Crimea and Russia (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds from
the sale of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, (i) to finance or facilitate the activities of any person subject to
any Sanctions, (ii) to fund or facilitate any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by the Purchaser of Sanctions. For the past 5 years, Parent and its Subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that is the subject of any Sanctions or with any
Sanctioned Country.

(q) Foreign Corrupt Practices Act Matters. Neither Parent nor any of its
Subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or controlled affiliate of Parent or any of
its Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977 or
any other applicable anti-bribery or anti-corruption laws; or (iv) made,
offered, agreed, requested or taken an act in furtherance of any unlawful bribe
or other unlawful benefit, including, without limitation, any unlawful rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. Parent and its Subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

Any certificate signed by or on behalf of the Company or any Guarantor and
delivered to the Purchaser or to counsel for the Purchaser pursuant to this
Annex C or any of the Transaction Documents shall be deemed to be a
representation and warranty by the Company or such Guarantor, as the case may
be, to the Purchaser as to the matters covered thereby and not a personal
representation or warranty by the person executing such certificate.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with the Purchaser that:

(a) Notice to the Purchaser. The Company will advise the Purchaser promptly, and
confirm such advice in writing, (i) of the issuances by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Public Information or the initiation or threatening of any proceeding for that
purpose, (ii) of the occurrence of any event at any time prior to the Closing
Date as a result of which any of the Public Information, as then amended or

 

8



--------------------------------------------------------------------------------

supplemented, would include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances existing when
such Public Information is filed with the Commission or delivered to the
Purchaser, not misleading, (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use commercially reasonable efforts to
prevent the issuance of any such order preventing or suspending the use of the
Public Information or suspending any such qualification of the Securities and,
if any such order is issued, will use commercially reasonable efforts to obtain
as soon as possible the withdrawal thereof, and (iv) the occurrence of any
actual or potential Legal Impediment (as defined herein).

(b) Supplying Information. While the Securities remain outstanding and (i) are
“restricted securities within the meaning of Rule 144(a)(3) under the Securities
Act and (ii) any of the Securities are beneficially owned by the Purchaser or
any of the Purchaser’s affiliates, the Company and each of the Guarantors will,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(c) DTC. The Company will assist the Purchaser in arranging for the Securities
to be eligible for clearance and settlement through The Depository Trust Company
(“DTC”).

(d) No Integration. Neither the Company nor any of its controlled affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(e) No Directed Selling Efforts. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Purchaser, as to
which no covenant is given) will engage in any directed selling efforts within
the meaning of Regulation S, and all such persons will comply with the offering
restrictions requirement of Regulation S.

(f) On the Closing Date, the Supplemental Indenture shall be duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, the Notes shall be duly executed and delivered by a duly
authorized officer of the Company and the Guarantees shall have been duly
executed and delivered by a duly authorized officer of each of the Guarantors.

5. Conditions of Purchaser’s Obligations. The obligation of the Purchaser to
purchase the Securities on the Closing Date as provided herein is subject to the
performance by the Company and the Guarantors of their respective covenants and
other obligations under Sections 1(a) and 4(f) hereof and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in Sections 3(a) and (b) of this Annex C shall be true and
correct as of the dates specified therein and the representations and warranties
of the Company set forth in Sections 3(c) through (g) of this Annex C shall be
true and correct as of the Closing Date;

 

9



--------------------------------------------------------------------------------

(b) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees (each,
a “Legal Impediment”); and

(c) Legal Opinion. The Purchaser shall have received a letter from Latham &
Watkins LLP, counsel for the Company, entitling Purchaser to rely on any opinion
of counsel issued by Latham & Watkins LLP to the Trustee in connection with the
issuance of the Notes.

6. Conditions of Company’s Obligations. The obligation of the Company to issue
and sell Securities on the Closing Date as provided herein is subject to the
performance by the Purchaser of its covenants and other obligations hereunder
and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchaser set forth in Section 1(b) of this Annex C shall be true and correct on
the date of this Annex C and the Closing Date; and

(b) No Legal Impediment to Issuance. No Legal Impediment shall have occurred;

provided that the Company, in its sole discretion, may waive (in whole or in
part) any failure by the Purchaser to perform its covenants and other
obligations hereunder or any of the foregoing additional conditions.

7. Payment of Expenses. Whether or not the transactions contemplated by this
Annex C are consummated, the Company and each of the Guarantors jointly and
severally agree with the Purchaser to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation, and delivery of the Securities; (ii) the fees and
expenses of the Company’s and the Guarantors’ counsel and independent
accountants; and (iii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any outside counsel to such parties).
Except as contemplated otherwise in this Annex C or the Stockholder’s Agreement,
the Company shall not be obligated in any manner to pay or reimburse any
expenses or other costs of the Purchaser, including, but not limited to, the
costs and expenses of the Purchaser’s legal counsel or any costs incurred by the
Purchaser in connection with the transactions contemplated hereby.

8. No Assignment; Persons Entitled to Benefit of Agreement. No party shall be
permitted to assign its rights or obligations under this Annex C without the
consent of all other

 

10



--------------------------------------------------------------------------------

parties. This Annex C shall inure to the benefit of and be binding upon the
parties hereto and their respective successors. Nothing in this Annex C is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein. No purchaser of Securities from the Purchaser shall be deemed
to be a successor merely by reason of such purchase.

9. Default by Purchaser. If the Purchaser shall fail to purchase and pay for any
of the Securities agreed to be purchased by the Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its
obligations under this Annex C, the Company shall be entitled to seek specific
performance of the Purchaser’s obligation to purchase and pay for the Securities
in addition to any other remedies available to the Company at law or in equity.

10. Survival. The representations, warranties and agreements of the Company, the
Guarantors and the Purchaser contained in this Annex C or made by or on behalf
of the Company, the Guarantors or the Purchaser pursuant to this Annex C or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company, the Guarantors or the
Purchaser.

11. Termination. A Senior Notes Election may be terminated prior to the Closing
Date in the sole discretion of the Company, by giving written notice to the
Purchaser (a “Termination Notice”), subject to the survival of the Company’s
obligations under Section 7 of this Annex C. Such termination will become
effective (the “Termination Effective Time”) (x) if a Termination Notice is
received by Purchaser at or before 12:00 PM Bonn, Germany time on a business
day, at 9:00 AM Bonn, Germany time on the next business day or (y) if a
Termination Notice is received by Purchaser on a day that is not a business day
or on a business day after 12:00 noon German time, at 9:00 AM Bonn, Germany time
on the second business day following such receipt.

12. Registration Rights. Notwithstanding anything in the Stockholder’s Agreement
to the contrary, the Parent shall not be required to file a registration
statement with the Commission providing for the registration under the
Securities Act of the Securities prior to the date that is three months after
the Closing Date.

13. Additional Disclosures. Purchaser shall be deemed to have received any
information filed by Parent or the Company with the Commission subsequent to the
Election Notice Date and prior to the Closing Date. The Company may elect in its
sole discretion to deliver to the Purchaser at any time prior to the Closing
Date one or more disclosure schedules (the “Disclosure Schedules”). Any such
Disclosure Schedules may be designated by the Company as confidential, in which
case Purchaser shall keep such information confidential until the Company or
Parent elects in its sole discretion to release such information.

14. Certain Defined Terms. For purposes of this Annex C, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City or Bonn, Germany.

 

11



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL INDENTURE

Attached.

 

Exhibit A-1



--------------------------------------------------------------------------------

 

 

 

T-MOBILE USA, INC.

AND EACH OF THE GUARANTORS PARTY HERETO

 

 

[ ● ]% SENIOR NOTES DUE 20[ ● ]

[NUMBER]1 SUPPLEMENTAL INDENTURE

Dated as of [ ● ], 20[ ● ]

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Trustee

 

 

 

 

 

1  Number to be inserted.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE

     1   

Section 1.01.

 

Definitions.

     1   

Section 1.02.

 

Other Definitions.

     8   

Section 1.03.

 

Rules of Construction.

     8   

ARTICLE II. THE NOTES

     9   

Section 2.01.

 

Creation of the Notes; Designations.

     9   

Section 2.02.

 

Forms Generally.

     9   

Section 2.03.

 

Title and Terms of Notes.

     10   

Section 2.04.

 

Transfer and Exchange.

     11   

ARTICLE III. REDEMPTION AND PREPAYMENT

     12   

Section 3.01.

 

Optional Redemption.

     12   

Section 3.02.

 

Redemption Procedures.

     12   

ARTICLE IV. COVENANTS

     12   

ARTICLE V. MISCELLANEOUS

     14   

Section 5.01.

 

Effect of [Number] Supplemental Indenture.

     14   

Section 5.02.

 

Governing Law.

     14   

Section 5.03.

 

Waiver of Jury Trial.

     14   

Section 5.04.

 

No Adverse Interpretation of Other Agreements.

     14   

Section 5.05.

 

Successors.

     14   

Section 5.06.

 

Severability.

     14   

Section 5.07.

 

Counterparts.

     15   

Section 5.08.

 

Table of Contents, Headings, etc.

     15   

Section 5.09.

 

Beneficiaries of this [Number] Supplemental Indenture.

     15   

Section 5.10.

 

No Personal Liability of Directors, Officers, Employees and Stockholders.

     15   

Section 5.11.

 

The Trustee.

     15   

ARTICLE VI. DEFAULTS AND REMEDIES

     16   

Section 6.01.

 

Events of Default.

     16   

ARTICLE VII. [RESERVED]

     16   

ARTICLE VIII. [RESERVED]

     16   

ARTICLE IX. [RESERVED]

     16   

 

i



--------------------------------------------------------------------------------

ARTICLE X. NOTE GUARANTEES

     16   

Section 10.01.

 

Guarantors May Consolidate, etc. on Certain Terms.

     16   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Initial Note

 

iii



--------------------------------------------------------------------------------

[Number] SUPPLEMENTAL INDENTURE (this “[Number] Supplemental Indenture”), dated
as of [ ● ] (the “Series Issue Date”), among T-Mobile USA, Inc., a Delaware
corporation (the “Company”), the Guarantors party hereto and Deutsche Bank Trust
Company Americas, a New York banking corporation, as Trustee.

WHEREAS, the Company has heretofore executed and delivered an Indenture, dated
as of April 28, 2013 (the “Base Indenture”), among the Company, the Guarantors
party thereto and the Trustee, providing for the issuance from time to time of
one or more Series of the Company’s Notes;

WHEREAS, Section 2.02 of the Base Indenture permits the forms and terms of the
Notes of any Series as permitted in Sections 2.01 and 2.02 of the Base Indenture
to be established in a supplemental indenture to the Base Indenture;

WHEREAS, the Company has requested the Trustee to join with it and the
Guarantors in the execution of this [Number] Supplemental Indenture in order to
supplement the Base Indenture by, among other things, establishing the forms and
certain terms of a Series of Notes to be known as the Company’s [ ● ]% Senior
Notes due 20[ ● ] and adding certain provisions thereto for the benefit of the
Holders of the Notes of such Series;

WHEREAS, the Company has furnished the Trustee with a duly authorized and
executed Company Order dated [ ● ], 20[ ● ] authorizing the execution of this
[Number] Supplemental Indenture and the issuance of the Notes established
hereby; and

WHEREAS, all things necessary to make this [Number] Supplemental Indenture a
valid, binding and enforceable agreement of the Company, the Guarantors and the
Trustee and a valid supplement to the Base Indenture have been done;

NOW, THEREFORE, the Company, the Guarantors and the Trustee agree as follows for
the benefit of each other and for the equal and ratable benefit of the Holders
of the Notes established hereby:

ARTICLE I.

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

The Base Indenture, as supplemented by the Eleventh Supplemental Indenture,
dated as of May 1, 2013, by and among the Company, the guarantors party thereto
and the Trustee, the Sixteenth Supplemental Indenture, dated as of August 11,
2014, by and among the Company, the guarantors party thereto and the Trustee,
the Nineteenth Supplemental Indenture, dated as of September 28, 2015, by and
among the Company, the guarantors party thereto and the Trustee, and the
Twenty-Second Supplemental Indenture, dated as of August 30, 2016, by and among
the



--------------------------------------------------------------------------------

Company, the guarantors party thereto and the Trustee, and [ ● ]2, and as
amended and supplemented in respect of the Notes by this [Number] Supplemental
Indenture is collectively referred to as the “Indenture.” All capitalized terms
which are used herein and not otherwise defined herein are defined in the Base
Indenture and are used herein with the same meanings as in the Base Indenture.
If a capitalized term is defined both in the Base Indenture and this [Number]
Supplemental Indenture, the definition in this [Number] Supplemental Indenture
shall apply to the Notes established hereby (and any Note Guarantee in respect
thereof).

“$3.5B Notes” means the $1,750,000,000 in principal amount of MetroPCS Wireless,
Inc.’s 6.250% Senior Notes due 2021 and $1,750,000,000 in principal amount of
MetroPCS Wireless, Inc.’s 6.625% Senior Notes due 2023, each issued as of
March 19, 2013, pursuant to the Indenture, between MetroPCS Wireless, Inc.,
MetroPCS, Inc., MetroPCS Communications, Inc., the guarantors party thereto, and
Deutsche Bank Trust Company Americas, as supplemented by the First Supplemental
Indenture dated March 19, 2013 or the Second Supplemental Indenture dated
March 19, 2013 thereto, as applicable, as amended by the Third Supplemental
Indenture dated April 29, 2013, as further supplemented by the Fourth
Supplemental Indenture dated May 1, 2013, among T-Mobile USA, Inc., the
guarantors party thereto and Deutsche Bank Trust Company Americas, as trustee,
as further supplemented by the Fifth Supplemental Indenture, dated as of
July 15, 2013, among T-Mobile USA, Inc., the guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee, as further supplemented by the
Sixth Supplemental Indenture, dated as of August 11, 2014, among T-Mobile USA,
Inc., the guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, as further supplemented by the Seventh Supplemental Indenture, dated as
of September 28, 2015, among T-Mobile USA, Inc., the guarantors party thereto
and Deutsche Bank Trust Company Americas, as trustee, and as further
supplemented by the Eighth Supplemental Indenture, dated as of August 30, 2016,
among T-Mobile USA, Inc., the guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee (as so supplemented and amended, the “$3.5B Notes
Indenture”), (ii) any additional 6.250% Senior Notes due 2021 and 6.625% Senior
Notes due 2023 issued under the $3.5B Notes Indenture as part of the same
series, and (iii) any “Exchange Notes” (as defined in the $3.5B Notes Indenture)
relating thereto.

“6 5/8% Senior Notes Indenture” means the Indenture, dated as of September 21,
2010, as supplemented by the Second Supplemental Indenture, dated November 17,
2010, among MetroPCS Wireless, Inc., the guarantors party thereto and Wells
Fargo Bank, N.A., as trustee, as supplemented by the Fourth Supplemental
Indenture, dated as of December 23, 2010, by MetroPCS Wireless, Inc., the
guarantors party thereto and Wells Fargo Bank, N.A., as trustee, as further
supplemented by the 6 5/8% Senior Notes Sixth Supplemental Indenture, governing
the 6 5/8% Senior Notes due 2020 issued by MetroPCS Wireless, Inc., as further
supplemented by the Seventh Supplemental Indenture, dated as of May 1, 2013,
among T-Mobile USA, Inc., the guarantors party thereto and Wells Fargo Bank,
N.A., as trustee, as further supplemented by the Eighth Supplemental Indenture,
dated as of July 15, 2013, among T-Mobile USA, Inc., the guarantors party
thereto and Wells Fargo Bank, N.A., as trustee, as further supplemented by the

 

2 

To be updated with additional supplemental indentures, if any, entered into
prior to the Series Issue Date that modify/supplement/amend the Base Indenture
in a manner applicable to the Notes.

 

2



--------------------------------------------------------------------------------

Ninth Supplemental Indenture, dated as of August 11, 2014, among T-Mobile USA,
Inc., the guarantors named therein and Wells Fargo Bank, N.A, as trustee, as
further supplemented by the Tenth Supplemental Indenture, dated as of
September 28, 2015, among T-Mobile USA, Inc., the guarantors named therein and
Wells Fargo Bank, N.A., as trustee, and as further supplemented by the Eleventh
Supplemental Indenture, dated as of August 30, 2016, among T-Mobile USA, Inc.,
the guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee.

“Closing Date” means the date on which the Merger was consummated, or May 1,
2013.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(2) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including non-cash impairment charges and any
write-off or write-down or amortization of intangibles but excluding
amortization of ordinary course prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any such non-cash
expense to the extent that it represents an ordinary course accrual of or
reserve for cash expenses in any future period or amortization of any ordinary
course prepaid cash expense that was paid in a prior period) of such Person and
its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses or charges were deducted
in computing such Consolidated Net Income; plus

(4) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income, expenses or charges (including all fees and expenses relating thereto),
including (a) any fees, expenses and costs relating to the Towers Transaction,
(b) any fees, expenses or charges related to any sale or offering of Equity
Interests of such Person or Parent, any acquisition or disposition or any
Indebtedness, in each case that is permitted to be incurred hereunder (in each
case, whether or not successful), or the offering, amendment or modification of
any debt instrument, including the offering, any amendment or other modification
of the Notes of this Series, provided that Consolidated Cash Flow shall not be
deemed to be increased by more than $250.0 million in any twelve-month period
pursuant to this clause (b), (c) any premium, penalty or fee paid in relation to
any repayment, prepayment or repurchase of Indebtedness, (d) any fees or
expenses relating to the Transactions and the offering, issuance and sale (in
each case, whether or not successful) of the DT Notes and any “Exchange Notes”
(as defined in the Base Indenture) issued in respect thereof and the Permitted
MetroPCS Notes and any “Exchange Notes” (as defined in the $3.5B Notes
Indenture), and (e) restructuring charges, integration costs (including
retention, relocation and contract termination costs) and related costs and
charges, provided such costs and charges under this clause (e) shall

 

3



--------------------------------------------------------------------------------

not exceed $300.0 million in any twelve-month period, plus, for the first four
years after the Closing Date, up to an additional $300.0 million in any
twelve-month period related to the Transactions); plus

(5) New Market Losses, up to a maximum aggregate amount of $300.0 million in any
twelve-month period; minus

(6) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Company that is not a Subsidiary Guarantor
will be added to Consolidated Net Income to compute Consolidated Cash Flow of
the Company only to the extent that a corresponding amount would be permitted at
the date of determination to be dividended to the Company by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.

For the avoidance of doubt, calculations of “Consolidated Cash Flow” of the
Company for any period prior to the Closing Date for purposes of calculating the
Debt to Cash Flow Ratio shall be on a pro forma basis as described in the last
paragraph of the definition of “Debt to Cash Flow Ratio.”

“DT Notes” shall have the meaning assigned to such term in the Business
Combination Agreement.

“Existing Indebtedness” means (a) Indebtedness of the Company and its
Subsidiaries (other than Indebtedness in respect of the DT Notes) in existence
on the Closing Date, until such amounts are repaid, (b)(1) the $3.5B Notes in
existence on the Closing Date (and any “Exchange Notes” (as defined in the $3.5B
Notes Base Indenture) relating thereto) and the TMUS Working Capital Facility,
and (2) all other Indebtedness of MetroPCS Wireless, Inc. and its Subsidiaries
in existence on the Closing Date that was not incurred in violation of the terms
of the Business Combination Agreement, in each case until such amounts are
repaid (provided that the aggregate principal amount of Indebtedness incurred in
contemplation of the Transactions, including any Indebtedness in the form of the
$3.5B Notes and notes issued on the date of the Base Indenture (other than
Indebtedness under the TMUS Working Capital Facility), in each case permitted by
this clause (b), shall not exceed $20.5 billion).

“Existing Senior Notes” means (i) the 7 7/8% Senior Notes due 2018 issued
pursuant to that certain Indenture, dated as of September 21, 2010, among
MetroPCS Wireless, Inc., the guarantors named therein and Wells Fargo Bank,
N.A., as trustee, as amended and supplemented by that certain First Supplemental
Indenture, dated as of September 21, 2010, among MetroPCS Wireless Inc., the
guarantors named therein and Wells Fargo Bank, N.A., as trustee, as further
supplemented by that certain Third Supplemental Indenture, dated as of
December 23, 2010,

 

4



--------------------------------------------------------------------------------

among MetroPCS Wireless, Inc., the guarantors named therein and Wells Fargo
Bank, N.A., as trustee, and as amended and restated by that certain Fifth
Supplemental Indenture, dated as of December 14, 2012, among MetroPCS Wireless,
Inc., the guarantors named therein and Wells Fargo Bank, N.A., as trustee,
(ii) the 6 5/8% Senior Notes due 2020 issued pursuant to the 6 5/8% Senior Notes
Indenture, (iii) the $3.5B Notes existing on the Closing Date, (iv) the DT Notes
existing on the Closing Date, (v) the 5 1⁄4% Senior Notes due 2018 issued
pursuant to the Base Indenture, as supplemented by that certain Thirteenth
Supplemental Indenture, dated as of August 21, 2013, by and among the Company,
the guarantors named therein and the Trustee, (vi) the 6.125% Senior Notes due
2022 issued pursuant to the Base Indenture, as supplemented by that certain
Fourteenth Supplemental Indenture dated as of November 21, 2013, by and among
the Company, the guarantors named therein and the Trustee, (vii) the 6.500%
Senior Notes due 2024 issued pursuant to the Base Indenture, as supplemented by
that certain Fifteenth Supplemental Indenture dated as of November 21, 2013,
among T-Mobile USA, Inc., the guarantors named therein and Deutsche Bank Trust
Company Americas, as trustee, (viii) the 6.000% Senior Notes due 2023 issued
pursuant to the Base Indenture, as supplemented by that certain Seventeenth
Supplemental Indenture dated as of September 5, 2014, among T-Mobile USA, Inc.,
the guarantors named therein and Deutsche Bank Trust Company Americas, as
trustee, (ix) the 6.375% Senior Notes due 2025 issued pursuant to the Base
Indenture, as supplemented by that certain Eighteenth Supplemental Indenture
dated as of September 5, 2014, among T-Mobile USA, Inc., the guarantors named
therein and Deutsche Bank Trust Company Americas, as trustee, (x) the 6.500%
Senior Notes due 2026 issued pursuant to the Base Indenture, as supplemented by
that certain Twentieth Supplemental Indenture dated as of November 5, 2015,
among T-Mobile USA, Inc., the guarantors named therein and Deutsche Bank Trust
Company Americas, as trustee and (xi) the 6.000% Senior Notes due 2024 issued
pursuant to the Base Indenture, as supplemented by that certain Twenty-First
Supplemental Indenture dated as of April 1, 2016, among T-Mobile USA, Inc., the
guarantors named therein and Deutsche Bank Trust Company Americas, as trustee.3

“Issue Date” means the effective date of the Board Resolution, Officers’
Certificate or supplemental indenture pursuant to which the first series of DT
Notes was issued under the Base Indenture, or April 28, 2013.

“Permitted Investments” means:

(1) any Investment in the Company or in any Restricted Subsidiary of the
Company;

(2) any Investment in Cash Equivalents;

(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Company; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;

 

3  To be updated in the event of any new notes issuances or other indentures or
supplemental indentures prior to the Series Issue Date.

 

5



--------------------------------------------------------------------------------

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.10
of the Base Indenture;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company or
Equity Interests of Parent;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

(7) Investments represented by Hedging Obligations;

(8) loans or advances to employees made in the ordinary course of business of
the Company or any Restricted Subsidiary of the Company in an aggregate
principal amount not to exceed $50.0 million at any one time outstanding;

(9) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) the Notes of this Series, and
any Additional Notes of the same Series, (ii) the DT Notes, and any Additional
Notes (as defined in the Base Indenture) of the same Series, and any Exchange
Notes (as defined in the Base Indenture) relating thereto, (iii) any of MetroPCS
Wireless Inc.’s 7 7/8% Senior Notes due 2018 issued pursuant to that certain
Indenture, dated as of September 21, 2010, among MetroPCS Wireless, Inc., the
guarantors named therein and Wells Fargo Bank, N.A., as trustee, as amended and
supplemented by that certain First Supplemental Indenture, dated as of
September 21, 2010, among MetroPCS Wireless Inc., the guarantors named therein
and Wells Fargo Bank, N.A., as trustee, as further supplemented by that certain
Third Supplemental Indenture, dated as of December 23, 2010, among MetroPCS
Wireless, Inc., the guarantors named therein and Wells Fargo Bank, N.A., as
trustee, and as amended and restated by that certain Fifth Supplemental
Indenture, dated as of December 14, 2012, among MetroPCS Wireless, Inc., the
guarantors named therein and Wells Fargo Bank, N.A., as trustee, (iv) any of
MetroPCS Wireless Inc.’s 6 5/8% Senior Notes due 2020 issued pursuant to the 6
5/8% Senior Notes Indenture, (v) any of the $3.5B Notes or (vi) any other
Indebtedness that is pari passu with the Notes of this Series;

(10) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business of the Company or any of its Restricted
Subsidiaries;

(11) Investments existing on the Closing Date, including Investments held by
MetroPCS Wireless, Inc., the Company and their Subsidiaries immediately prior to
the Merger;

 

6



--------------------------------------------------------------------------------

(12) Investments in the ISIS Joint Venture having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (12) since the Closing Date that are at that time
outstanding, not to exceed $300.0 million;

(13) Permitted Bond Hedge Transactions which constitute Investments;

(14) (a) Permitted Joint Venture Investments, and (b) other Investments in any
Person other than an Affiliate of the Company (excluding any Person that is an
Affiliate of the Company solely by reason of Parent’s ownership, directly or
indirectly, of Equity Interests or Parent’s control, of such Person or which
becomes an Affiliate as a result of such Investment), to the extent such
Investment under (a) or (b) has an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (14) that are at the time outstanding, not to exceed 12.5% of the
Company’s Total Assets on the date of such Investment;

(15) Investments in a Person primarily engaged in a Permitted Business having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (15) since the Closing
Date that are at that time outstanding, not to exceed $250.0 million;

(16) guarantees permitted under Section 4.09 hereof; and

(17) deposits or payments made with the FCC in connection with the auction or
licensing of Governmental Authorizations;

(18) any Investment deemed made from time to time pursuant to Section 4.18 of
the Base Indenture in connection with a Specified Unrestricted Subsidiary
Designation, in an amount equal to the aggregate Fair Market Value of all
outstanding Investments owned by the Company and its Restricted Subsidiaries in
the Subsidiaries designated as Unrestricted Subsidiaries pursuant to such
Specified Unrestricted Subsidiary Designation, but only to the extent not in
excess of the aggregate Fair Market Value of all outstanding Investments owned
by the Company and its Restricted Subsidiaries in such designated Subsidiaries
as of the Closing Date (for this purpose, it shall be assumed, as regards to
Investments in any Designated Tower Entity, that all wireless communications
sites, towers, and related contracts, equipment, improvements, real estate, and
other assets of the Company and its Subsidiaries subject to the Towers
Transaction that are contemplated to be transferred to the Designated Tower
Entities in accordance with the terms of the Towers Transaction, as contemplated
in the Towers Transaction Agreements as in effect as of March 19, 2013, had been
transferred to the Designated Tower Entities, whether or not all such transfers
have in fact then taken place,

 

7



--------------------------------------------------------------------------------

but disregarding any transfers of assets not part of the Towers Transaction as
contemplated in the Towers Transaction Agreements as in effect as of March 19,
2013); and

(19) any other Investments made in connection with the Towers Transaction, as
contemplated in the Towers Transaction Agreements as in effect as of March 19,
2013.

Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.

“Permitted MetroPCS Notes” shall have the meaning assigned to such term in the
Business Combination Agreement.

“Series Issue Date Existing Indebtedness” means the Notes of any Series (other
than the Notes of this Series) issued under the Base Indenture and in existence
on or being issued on the Series Issue Date (including the DT Notes) (and any
“Exchange Notes” (as defined in the Base Indenture) relating thereto) and, in
each case, the related Note Guarantees (other than the Notes issued on the
Series Issue Date).

“Transactions” means (i) the Merger, (ii) the offering of the Permitted MetroPCS
Notes and the DT Notes and the incurrence of the TMUS Working Capital Facility,
(iii) the refinancing of Existing Indebtedness on or prior to the Closing Date,
(iv) the “Cash Payment” and the “MetroPCS Reverse Stock Split”, each as defined
in the Business Combination Agreement, and (v) all other transactions
consummated in connection therewith.

“TMUS Working Capital Facility” shall have the meaning assigned to such term in
the Business Combination Agreement.

 

Section 1.02. Other Definitions.

 

Additional Notes

   2.03

Base Indenture

   Recitals

[Number] Supplemental Indenture

   Preamble

Series Issue Date

   Preamble

 

Section 1.03. Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

 

8



--------------------------------------------------------------------------------

(5) “will” shall be interpreted to express a command;

(6) provisions apply to successive events and transactions; (7) “including”
means “including, without limitation”; and

(8) references to sections of or rules under the Securities Act will be deemed
to include substitute, replacement or successor sections or rules adopted by the
SEC from time to time.

ARTICLE II.

THE NOTES

 

Section 2.01. Creation of the Notes; Designations.

In accordance with Section 2.01 of the Base Indenture, the Company hereby
creates a Series of Notes issued pursuant to the Indenture. The Notes of this
Series shall be known and designated as the “[ ● ]% Senior Notes due 20[ ● ]” of
the Company. The Notes of this Series shall be entitled to the benefits of the
Note Guarantee of each Guarantor signatory hereto, or that may hereafter execute
a supplemental indenture in accordance with Section 4.17 of the Base Indenture,
each such Note Guarantee to be governed by Article X of the Base Indenture
(including without limitation the provisions for release of such Note Guarantee
in respect of the Notes of this Series pursuant to Section 10.04 of the Base
Indenture).

 

Section 2.02. Forms Generally.

(a) General. The Notes of this Series and the Trustee’s certificate of
authentication will be substantially in the form of Exhibit A hereto. The Notes
of this Series may have notations, legends or endorsements required by law,
stock exchange rule or usage. Each Note of this Series will be dated the date of
its authentication. The Notes of this Series shall be in minimum denominations
of $200,000 and integral multiples of $1,000.

The terms and provisions contained in the Notes of this Series will constitute,
and are hereby expressly made, a part of this [Number] Supplemental Indenture
and the Company, the Guarantors and the Trustee, by their execution and delivery
of this [Number] Supplemental Indenture, expressly agree to such terms and
provisions and to be bound thereby. However, to the extent any provision of any
such Note conflicts with the express provisions of this [Number] Supplemental
Indenture, the provisions of this [Number] Supplemental Indenture shall govern
and be controlling.

(b) Global Notes. Notes of this Series issued in global form will be
substantially in the form of Exhibit A hereto (including the Global Note Legend
thereon and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Notes of this Series issued in definitive form will be substantially
in the form of Exhibit A hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Each Global Note will represent such of the outstanding Notes of this
Series as will be specified therein and each shall provide that it represents
the aggregate principal amount of outstanding Notes of this Series from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes of this Series represented thereby may from time to time

 

9



--------------------------------------------------------------------------------

be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes of this Series
represented thereby will be made by the Trustee or the Notes Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof.

 

Section 2.03. Title and Terms of Notes.

The aggregate principal amount of Notes of this Series which shall be
authenticated and delivered on the Series Issue Date under the Indenture shall
be $[ ● ]; provided, however, that subject to the Company’s compliance with
Section 4.09 of the Base Indenture, the Company from time to time, without
giving notice to or seeking the consent of the Holders of Notes of this Series,
may issue additional notes (the “Additional Notes”) in any amount having the
same terms as the Notes of this Series in all respects, except for the issue
date, the issue price, the initial Interest Payment Date and rights under a
related registration rights agreement, if any. Any such Additional Notes shall
be authenticated by the Trustee upon receipt of a Company Order to that effect,
and when so authenticated, will constitute “Notes” for all purposes of the
Indenture and will (together with all other Notes of this Series issued under
the Indenture) constitute a single Series of Notes under the Indenture; provided
that if such Additional Notes are not fungible with the Notes of this Series for
U.S. federal income tax purposes, as applicable, as determined by the Company,
such Additional Notes may have a separate CUSIP number.

(a) The Notes of this Series issued on the Series Issue Date will be issued at
an issue price of 100% of the principal amount thereof.

(b) The principal amount of the Notes of this Series is due and payable in full
on [ ● ], 20[ ● ] unless earlier redeemed.

(c) The Notes of this Series shall bear interest (computed on the basis of a
360-day year comprised of twelve 30-day months) at the rate of [ ● ]% per annum
from and including the Issue Date until maturity or early redemption; and
interest will be payable semi-annually in arrears on [ ● ] 15 and [ ● ] 15 of
each year (each, an “Interest Payment Date”), commencing on [ ● ] 15, 20[ ● ],
to the Persons in whose name such Notes of this Series were registered at the
close of business on the preceding [ ● ] 1 or [ ● ] 1, respectively.4

(d) Principal of and interest on the Notes of this Series shall be payable as
set forth in Exhibit A.

(e) Other than as provided in Article III of this [Number] Supplemental
Indenture, the Notes of this Series shall not be redeemable.

 

4  NTD – First Interest Payment Date to be the [15th] day of the month in which
the six month anniversary of the Series Issue Date occurs. If maturity date of
Notes is less than one year from the first anniversary of the Series Issue Date,
the timing of the Interest Payment Date (e.g., at maturity) to be discussed.

 

10



--------------------------------------------------------------------------------

(f) The Notes of this Series shall not be entitled to the benefit of any
mandatory redemption or sinking fund.

(g) The Notes of this Series shall not be convertible into any other securities.

(h) The Notes of this Series will be unsubordinated debt securities and will be
entitled to unsubordinated Note Guarantees of the Guarantors in accordance with
the terms of the Indenture.

(i) The Company initially appoints the Trustee as Registrar and Paying Agent
with respect to the Notes of this Series until such time as the Trustee has
resigned or a successor has been appointed.

(j) The Notes of this Series will initially be evidenced by one or more Global
Notes issued in the name of Cede & Co., as nominee of The Depository Trust
Company.

(k) The Company shall pay principal of, premium, if any, and interest on the
Notes of this Series in money of the United States of America that at the time
of payment is legal tender for payment of public and private debts.

(l) The terms and provisions of Appendix A of the Base Indenture shall apply to
the Notes of this Series.

 

Section 2.04. Transfer and Exchange.

The Notes of this Series shall be issued in registered form and shall be
transferable only upon the surrender of a Note of this Series for registration
of transfer and in compliance with Appendix A of the Base Indenture.

When Notes of this Series are presented to the Registrar or a co-registrar with
a request to register a transfer or to exchange them for an equal principal
amount of Notes of this Series of other denominations, the Registrar will
register the transfer or make the exchange as requested if its requirements for
such transactions are met. To permit registrations of transfers and exchanges,
the Company shall execute and the Trustee shall authenticate Notes of this
Series at the Registrar’s request. A Holder of Notes of this Series may transfer
or exchange Notes of this Series only in accordance with the Indenture. Upon any
transfer or exchange, the Registrar and the Trustee may require a Holder of
Notes of this Series, among other things, to furnish appropriate endorsements or
transfer documents. No service charge shall be made for any registration of
transfer or exchange (except as otherwise expressly permitted herein), but the
Company may require payment of a sum sufficient to cover any transfer tax or
similar governmental charge payable in connection therewith.

Prior to due presentment of any Note of this Series for registration of
transfer, the Company, the Trustee, any agent of the Company or the Trustee, the
Paying Agent and the Registrar may deem and treat the Person in whose name a
Note of this Series is registered as the absolute owner of such Note for all
purposes, including for the purpose of receiving payment of principal of, and
any premium and any interest, if any, on such Note and for all other purposes
whatsoever, whether or not such Note be overdue, and none of the Company, the
Trustee, the Paying Agent or the Registrar shall be affected by notice to the
contrary.

 

11



--------------------------------------------------------------------------------

Any holder of a beneficial interest in a Global Note of this Series shall, by
acceptance of such beneficial interest, agree that transfers of beneficial
interests in such Global Note may be effected only through a book-entry system
maintained by (a) the holder of such Global Note (or its agent) or (b) any
holder of a beneficial interest in such Global Note, and that ownership of a
beneficial interest in such Global Note shall be required to be reflected in a
book entry.

All Notes of this Series issued upon any transfer or exchange pursuant to the
terms of the Indenture shall evidence the same debt and shall be entitled to the
same benefits under the Indenture as such Notes surrendered upon such transfer
or exchange.

ARTICLE III.

REDEMPTION AND PREPAYMENT

 

Section 3.01. Optional Redemption.

The Notes of this Series may be redeemed, in whole, or from time to time in
part, subject to the conditions and at the redemption price set forth in
Section 5 of the form of Note set forth in Exhibit A hereto, which are hereby
incorporated by reference and made part of this [Number] Supplemental Indenture,
together with accrued and unpaid interest to, but not including, the redemption
date.

 

Section 3.02. Redemption Procedures.

The provisions of Article III of the Base Indenture shall apply in the case of a
redemption pursuant to this Article III.

ARTICLE IV.

COVENANTS

With respect to this Series of Notes, Article IV of the Base Indenture shall be
amended as follows:

 

Section 4.08 Dividend and Other Payment Restrictions Affecting Subsidiaries.

The provisions of Section 4.08(b)(3) of the Base Indenture shall be amended to
read as follows:

“(3) Series Issue Date Existing Indebtedness, the Notes issued on the Series
Issue Date, and any Additional Notes of the same Series, the Note Guarantees in
respect thereof, and the Base Indenture, as supplemented by the [Number]
Supplemental Indenture;”.

 

Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.

Section 4.09(b)(2) of the Base Indenture shall be amended to read as follows:

“(2) the incurrence by the Company and its Restricted Subsidiaries of any
Existing Indebtedness or any Series Issue Date Existing Indebtedness;”.

 

12



--------------------------------------------------------------------------------

Section 4.09(b)(3) of the Base Indenture shall be amended to read as follows:

“(3) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
represented by the Notes to be issued on the date of the [Number] Supplemental
Indenture and the related Note Guarantees;”.

Section 4.09(b)(18) of the Base Indenture shall be amended to read as follows:

“(18) the incurrence by the Company or any Restricted Subsidiary of Indebtedness
to the extent that the net proceeds thereof are promptly deposited to defease or
to satisfy and discharge the Notes of this Series;”.

 

Section 4.11 Transactions with Affiliates.

Section 4.11(b) of the Base Indenture shall be amended by (i) inserting the word
“and” after the semicolon at the end of clause (11); (ii) deleting “; and” at
the end of clause (12) and replacing it with a period and (iii) deleting clause
(13).

 

Section 4.17 Additional Note Guarantees.

Section 4.17 of the Base Indenture shall be amended and restated in its entirety
as follows:

“If (a) the Company or any of the Company’s Domestic Restricted Subsidiaries
acquires or creates another Domestic Restricted Subsidiary (and such Subsidiary
is a Wholly-Owned Subsidiary and is neither a Designated Tower Entity, the
Reinsurance Entity nor an Immaterial Subsidiary) after the Series Issue Date or
(b) any Restricted Subsidiary of the Company guarantees any Specified Issuer
Indebtedness of the Company after the Series Issue Date or (c) Parent or any
Subsidiary of Parent acquires or creates a Subsidiary that directly or
indirectly owns Equity Interests of the Company, then the Company or Parent, as
applicable, will cause that newly acquired or created Domestic Restricted
Subsidiary, Restricted Subsidiary or Subsidiary of Parent to become a Guarantor
of the Notes of this Series and execute a supplemental indenture and, if
requested by the Trustee, deliver an Opinion of Counsel reasonably satisfactory
to the Trustee within 10 Business Days after the date on which it was acquired
or created or guarantees such Specified Issuer Indebtedness, as applicable, or
reasonably promptly thereafter.”

 

Section 4.19 Changes in Covenants When Notes Rated Investment Grade.

The first clause of the first sentence of Section 4.19 shall be amended to
replace the words “Closing Date” with the words “Series Issue Date”.

 

13



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

 

Section 5.01. Effect of [Number] Supplemental Indenture.

(a) This [Number] Supplemental Indenture is a supplemental indenture within the
meaning of Section 2.02 of the Base Indenture, and the Base Indenture shall
(notwithstanding Section 12.12 thereof or Section 5.04 hereof) be read together
with this [Number] Supplemental Indenture and shall have the same effect over
the Notes of this Series, in the same manner as if the provisions of the Base
Indenture and this [Number] Supplemental Indenture were contained in the same
instrument.

(b) In all other respects, the Base Indenture is confirmed by the parties hereto
as supplemented by the terms of this [Number] Supplemental Indenture.

 

Section 5.02. Governing Law.

THE INDENTURE AND THE NOTES OF THIS SERIES WILL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

Section 5.03. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS [Number]
SUPPLEMENTAL INDENTURE.

 

Section 5.04. No Adverse Interpretation of Other Agreements.

Subject to Section 5.01, this [Number] Supplemental Indenture may not be used to
interpret any other indenture, loan or debt agreement of the Company or its
Subsidiaries or of any other Person. Subject to Section 5.01, any such other
indenture, loan or debt agreement may not be used to interpret this [Number]
Supplemental Indenture.

 

Section 5.05. Successors.

All agreements of the Company in this [Number] Supplemental Indenture and the
Notes of this Series will bind its successors. All agreements of the Trustee in
this [Number] Supplemental Indenture will bind its successors. All agreements of
each Guarantor in this [Number] Supplemental Indenture will bind its successors,
except as otherwise provided in Section 10.04 of the Base Indenture.

 

Section 5.06. Severability.

In case any provision in this [Number] Supplemental Indenture or in the Notes of
this Series is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

 

14



--------------------------------------------------------------------------------

Section 5.07. Counterparts.

This [Number] Supplemental Indenture may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement. The exchange of copies of
this [Number] Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this [Number]
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original [Number] Supplemental Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF transmission shall be deemed to
be their original signatures for all purposes.

 

Section 5.08. Table of Contents, Headings, etc.

The Table of Contents and headings of the Articles and Sections of this [Number]
Supplemental Indenture have been inserted for convenience of reference only, are
not to be considered a part of this [Number] Supplemental Indenture and will in
no way modify or restrict any of the terms or provisions hereof.

 

Section 5.09. Beneficiaries of this [Number] Supplemental Indenture.

Nothing in this [Number] Supplemental Indenture or in the Notes of this Series,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors hereunder, and the Holders of the Notes of this Series, any
benefit or any legal or equitable right, remedy or claim under this [Number]
Supplemental Indenture.

 

Section 5.10. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, member, manager, partner,
employee, incorporator or stockholder of the Company or any Guarantor, as such,
will have any liability for any obligations of the Company or the Guarantors
under the Notes of this Series, this [Number] Supplemental Indenture, the Note
Guarantees, or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of the Notes of this Series by
accepting a Note of this Series waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes of
this Series.

 

Section 5.11. The Trustee.

The Trustee shall not be responsible or liable for the validity or sufficiency
of, or the recitals in, this [Number] Supplemental Indenture and all of the
provisions contained in the Base Indenture in respect of the rights, privileges,
immunities, powers and duties of the Trustee and the Agents shall be applicable
in respect of the Notes of this Series and of this [Number] Supplemental
Indenture as fully and with like effect as set forth in full herein.

 

15



--------------------------------------------------------------------------------

ARTICLE VI.

[DEFAULTS AND REMEDIES]

[With respect to this Series of Notes, Article VI of the Base Indenture shall be
amended as follows:

 

Section 6.01. Events of Default.

Section 6.01(1) shall be amended to delete the words “(including Additional
Interest, if any)”.]

ARTICLE VII.

[RESERVED]

ARTICLE VIII.

[RESERVED]

ARTICLE IX.

[RESERVED]

ARTICLE X.

NOTE GUARANTEES

With respect to this Series of Notes, Article X of the Base Indenture shall be
amended as follows:

 

Section 10.01. Guarantors May Consolidate, etc. on Certain Terms.

Section 10.05(2)(A) shall be amended to delete the words “in form and substance
reasonably satisfactory to the Trustee”.

[Signatures on following page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this [Number] Supplemental
Indenture to be duly executed, all as of the date first written above.

 

T-MOBILE USA, INC. By:  

 

Name:   Title:  

 

[Signature page to [Number] Supplemental Indenture]



--------------------------------------------------------------------------------

GUARANTORS:5 [ ● ] By:  

 

Name:   Title:   DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

5  List of guarantors to be confirmed prior to the execution date of this
supplemental indenture.

 

[Signature page to [Number] Supplemental Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Face of Initial Note]

[Global Notes Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE [Number] SUPPLEMENTAL
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

[[Restricted Notes Legend for Definitive Notes held by DT]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.]

[Definitive Notes Legend]

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

19



--------------------------------------------------------------------------------

[CUSIP]

[ISIN]

[ ● ]% Senior Notes due 20[ ● ]

 

No.         $        

T-MOBILE USA, INC.

promises to pay to                      or registered assigns,

the principal sum of                      DOLLARS on [ ● ], 20[ ● ].

Interest Payment Dates: [ ● ] 15 and [ ● ] 15.

Record Dates: [ ● ] 1 and [ ● ] 1.

 

20



--------------------------------------------------------------------------------

Dated:             , 20[ ● ]

 

T-MOBILE USA, INC. By:  

 

  Name:   Title:

 

21



--------------------------------------------------------------------------------

This is one of the Notes referred to

in the within-mentioned Indenture:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By: Deutsche Bank National
Trust Company By:  

 

  Authorized Signatory

 

22



--------------------------------------------------------------------------------

[Form of Reverse Side of Initial Note]

[ ● ]% Senior Notes due 20[ ● ] (the “Notes”)

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. Interest (computed on the basis of a 360-day year comprised of
twelve 30-day months) shall accrue on the principal amount of this Note from and
including [             ], 20[ ● ] until maturity at a rate per annum equal
[ ● ]%.

The Company promises to pay interest semi-annually in arrears on [ ● ] 15 and
[ ● ]15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day (each, an “Interest Payment Date”). Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of issuance; provided that if there
is no existing Default in the payment of interest, and if this Note is
authenticated between a record date referred to on the face hereof and the next
succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date; provided further that the first Interest
Payment Date shall be [ ● ] 15, 20[ ● ]. If an Interest Payment Date or the
maturity date falls on a day that is not a Business Day, the related payment of
principal or interest will be made on the next succeeding Business Day as if
made on the date the payment was due, and no interest shall accrue for the
intervening period.

(2) METHOD OF PAYMENT. The Company will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the [ ● ] 1 or [ ● ] 1 next preceding the Interest Payment
Date, even if such Notes are cancelled after such record date and on or before
such Interest Payment Date, except as provided in Section 2.14 of the Base
Indenture with respect to defaulted interest. The Notes will be payable as to
principal, premium, if any, and interest at the office or agency of the Company
maintained for such purpose within the City and State of New York, or, at the
option of the Company, payment of interest may be made by check mailed to the
Holders at their addresses set forth in the books and records of the Registrar;
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of and interest and premium, if any, on, all
Global Notes and all other Notes the Holders of which will have provided wire
transfer instructions to the Company or the Paying Agent. Such payment will be
in such money of the United States of America as at the time of payment is legal
tender for payment of public and private debts. The Holder of a Definitive Note
is not required to surrender such Definitive Note to the Trustee in order to
receive payment of principal at maturity. Such Definitive Note, after payment
has been made, shall be cancelled without the requirement of presentation.

(3) PAYING AGENT AND REGISTRAR. Initially, Deutsche Bank Trust Company Americas,
the Trustee under the Indenture, will act as Paying Agent and Registrar. The
Company may change any Paying Agent or Registrar without notice to any Holder.
The Company or any of its Subsidiaries may act in any such capacity.

(4) INDENTURE. The Company issued the Notes pursuant to an Indenture dated as of
April 28, 2013 (the “Base Indenture”) among the Company, the Guarantors and the
Trustee, as amended and supplemented with respect to the Notes by the [Number]
Supplemental Indenture

 

23



--------------------------------------------------------------------------------

dated as of [            ], 20[ ● ] (the “[Number] Supplemental Indenture”; the
Base Indenture, as supplemented by the Eleventh Supplemental Indenture, dated as
of May 1, 2013 by and among the Company, the guarantors party thereto and the
Trustee, the Sixteenth Supplemental Indenture, dated as of August 11, 2014 by
and among the Company, the guarantors party thereto and the Trustee, the
Nineteenth Supplemental Indenture, dated as of September 28, 2015, by and among
the Company, the guarantors party thereto and the Trustee and the Twenty-Second
Supplemental Indenture, dated as of August 30, 2016, by and among the Company,
the guarantors party thereto and the Trustee, and as amended and supplemented in
respect of the Notes by the [Number] Supplemental Indenture, the “Indenture”).
The terms of the Notes include those stated in the Indenture and those made part
of the Indenture by reference to the TIA. The Notes are subject to all such
terms, and Holders are referred to the Indenture and, to the extent so included
in the Indenture, to the TIA for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling. The Notes are
unsecured, unsubordinated obligations of the Company. The Indenture does not
limit the aggregate principal amount of Notes that may be issued thereunder.

(5) OPTIONAL REDEMPTION.

The Company may redeem all or a part of the Notes upon not less than 10 nor more
than 60 days’ notice at a redemption price equal to 100% of the principal amount
of Notes redeemed plus accrued and unpaid interest to, but not including, the
date of redemption, subject to the rights of Holders of Notes on the relevant
record date to receive interest due on the relevant interest payment date for
periods prior to such date of redemption.

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.

(6) MANDATORY REDEMPTION.

The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

(7) REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control Triggering Event, the Company will be
required to make a Change of Control Offer to each Holder to repurchase all or
any part (equal to $2,000 or an integral multiple of $1,000 in excess thereof)
of such Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest on the Notes
repurchased to, but not including, the date of purchase, subject to the rights
of Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date for periods prior to such repurchase date pursuant to
Section 4.15 of the Base Indenture. Within 30 days following any Change of
Control Triggering Event, the Company will send a notice to each Holder and the
Trustee describing the transaction or transactions and identify the ratings
decline that together constitute the Change of Control Triggering Event,
offering to repurchase Notes on the Change of Control Payment Date specified in
the notice, which date will be no earlier than 10 days and no later than 60 days
from the date such notice is sent and setting forth the procedures governing the
Change of Control Offer as required by the Indenture.

 

24



--------------------------------------------------------------------------------

(b) If the Company or a Restricted Subsidiary of the Company consummates any
Asset Sales, within twenty days of each date on which the aggregate amount of
Excess Proceeds exceeds $100.0 million, the Company shall apply the entire
aggregate amount of unutilized Excess Proceeds (not only the amount in excess of
$100.0 million) to make an Asset Sale Offer pursuant to Section 4.10 of the Base
Indenture to all Holders of Notes and all holders of other Indebtedness that is
pari passu with the Notes containing provisions similar to those set forth in
the Indenture with respect to offers to purchase or redeem with the proceeds of
sales of assets to purchase the maximum principal amount of Notes (including any
Additional Notes) and purchase or redeem such other pari passu Indebtedness that
may be purchased or redeemed out of the Excess Proceeds at an offer price in
cash in an amount equal to 100% of the principal amount of the Notes and such
other pari passu Indebtedness that may be purchased or redeemed with Excess
Proceeds thereof plus accrued and unpaid interest thereon to, but not including,
the date of consummation of the purchase, in accordance with the procedures set
forth in the Indenture. To the extent that the aggregate amount of Notes
(including any Additional Notes) and other pari passu Indebtedness tendered
pursuant to an Asset Sale Offer is less than the Excess Proceeds, the Company
(or such Restricted Subsidiary) may use those Excess Proceeds for any purpose
not otherwise prohibited by the Indenture. If the aggregate principal amount of
Notes and other pari passu Indebtedness tendered in response to such Asset Sale
Offer exceeds the amount of Excess Proceeds, the Trustee shall select the Notes
and the Company shall select such other pari passu Indebtedness to be purchased
or redeemed on a pro rata basis unless otherwise required by law or applicable
stock exchange or depositary requirements. Holders of Notes that are the subject
of an offer to purchase will receive an Asset Sale Offer from the Company prior
to any related purchase date and may elect to have such Notes purchased by
completing the form entitled “Option of Holder to Elect Purchase” attached to
the Notes.

(8) NOTICE OF REDEMPTION. Notice of redemption will be sent at least 10 days but
not more than 60 days before the redemption date to each Holder whose Notes are
to be redeemed, except that redemption notices may be sent or mailed more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Indenture. Notes
in denominations larger than $2,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed.

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in minimum denominations of $2,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer or exchange of any Note or portion of a Note selected for redemption,
except for the unredeemed portion of any Note being redeemed in part. Also, the
Company need not exchange or register the transfer of any Notes (i) for a period
beginning at the opening of business 15 days immediately preceding the sending
of notice of redemption of Notes selected for redemption and ending at the close
of business on the day such notice is sent or (ii) during the period between a
record date and the corresponding Interest Payment Date.

 

25



--------------------------------------------------------------------------------

(10) PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
its owner for all purposes.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture or the Notes or the Note Guarantees may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class, and any existing Default or Event or Default or compliance
with any provision of the Indenture or the Notes or the Note Guarantees may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class. Without the consent of any Holder, the Company, the
Guarantors and the Trustee may amend and supplement the Indenture as provided in
the Base Indenture.

(12) DEFAULTS AND REMEDIES. If an Event of Default occurs (other than an Event
of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Company, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary) and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the outstanding Notes, in each
case, by notice to the Company, may declare the principal of, premium, if any,
and accrued but unpaid interest on all the Notes to be due and payable. If an
Event of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Company, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary occurs, the principal of, premium, if any,
and interest on all the Notes shall become immediately due and payable without
any declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Notes may rescind any such acceleration with respect to the Notes
and its consequences.

(13) TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Company or any Affiliate of the Company with the same rights it would have
if it were not Trustee.

(14) NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
member, manager, partner, employee, incorporator or stockholder of the Company
or any Guarantor, as such, will have any liability for any obligations of the
Company or the Guarantors under the Notes, the Indenture, the Note Guarantees or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

(15) AUTHENTICATION. This Note will not be valid until authenticated by the
manual or facsimile signature of the Trustee or an authenticating agent.

 

26



--------------------------------------------------------------------------------

(16) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

[(17) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Company has caused CUSIP
numbers to be printed on the Notes and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.]

(18) GOVERNING LAW. THIS NOTE WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention: General Counsel

Fax: (425) 383-7040

 

27



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

 

  (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                          to transfer
this Note on the books of the Company. The agent may substitute another to act
for him.

 

Date:  

 

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

28



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or Section 4.15 of the Base Indenture, check the appropriate box
below:

☐  Section 4.10                     ☐  Section 4.15

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

$            

 

Date:  

 

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:  

 

 

Signature Guarantee*:  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

29



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER RESTRICTED
NOTES

This certificate relates to $         principal amount of Notes held in
definitive form by the undersigned.

The undersigned has requested the Trustee by written order to exchange or
register the transfer of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144 under the Securities Act, the undersigned confirms that such Notes are being
transferred in accordance with its terms:

CHECK ONE BOX BELOW

 

☐   (1)   to the Company; or ☐   (2)   to the Registrar for registration in the
name of the Holder, without transfer; or ☐   (3)   pursuant to an effective
registration statement under the Securities Act of 1933; or ☐   (4)   inside the
United States to a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act of 1933) that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that such
transfer is being made in reliance on Rule 144A, in each case pursuant to and in
compliance with Rule 144A under the Securities Act of 1933; or ☐   (5)   outside
the United States in an offshore transaction within the meaning of Regulation S
under the Securities Act in compliance with Rule 904 under the Securities Act of
1933; or ☐   (6)   pursuant to another available exemption from registration
provided by Rule 144 under the Securities Act of 1933.

 

30



--------------------------------------------------------------------------------

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (4), (5) or (6) is
checked, the Trustee may require, prior to registering any such transfer of the
Notes, such legal opinions, certifications and other information as the Company
has reasonably requested to confirm that such transfer is being made pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933.

 

     

 

      Your Signature Signature Guarantee:     Date:  

 

   

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee    
Signature of Signature Guarantee

 

 

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:  

 

   

 

      NOTICE:     To be executed by an executive officer

 

31



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

   Amount of
decrease in
Principal
Amount of this
Global Note      Amount of
increase in
Principal
Amount of this
Global Note      Principal
Amount of this
Global Note
following such
decrease (or
increase)      Signature of
authorized
officer of
Trustee or
Notes Custodian                                                              

 

* This schedule should be included only if the Note is issued in global form.

 

32



--------------------------------------------------------------------------------

Schedule 1.1

EXCEPTED LIENS

1. Liens created pursuant to the Airtime Receivables Facility as stipulated in
the certain (i) Receivables Sale and Conveyancing Agreement, dated as of
February 26, 2014 (as amended on November 28, 2014 and January 9, 2015, the
“Conveyancing Agreement”), among T-Mobile West LLC, T-Mobile Central LLC,
T-Mobile Northeast LLC, T-Mobile South LLC, Powertel/Memphis, Inc., Triton PCS
Holdings Company L.L.C., SunCom Wireless Operating Company, L.L.C. and T-Mobile
PCS Holdings, (ii) the Receivables Sale and Contribution Agreement, dated as of
February 26, 2014, (as amended on November 28, 2014, January 9, 2015 and
November 30, 2016, the “Contribution Agreement”), between T-Mobile PCS Holdings
and T-Mobile Airtime Funding LLC and (iii) the Second Amended and Restated
Master Receivables Purchase Agreement, dated as of November 30, 2016 (the
“Master Receivables Purchase Agreement”), among, T-Mobile Airtime Funding LLC,
as funding seller, Billing Gate One LLC, as purchaser, Landesbank
Hessen-Thüringen Girozentrale, as bank purchasing agent, The Bank of Tokyo
Mitsubishi UFJ, Ltd., as bank collection agent, T-Mobile PCS Holdings, as
servicer, and TMUS, as performance guarantor.

2. Liens created pursuant to the Towers Transaction as stipulated in the Master
Agreement, dated as of September 28, 2012, among the Borrower, Crown Castle
International Corp., a Delaware corporation, and certain Subsidiaries of the
Borrower.



--------------------------------------------------------------------------------

Schedule 5.3

GOVERNMENTAL REQUIREMENTS

None.



--------------------------------------------------------------------------------

Schedule 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.



--------------------------------------------------------------------------------

Schedule 5.8

OWNERSHIP OF PROPERTY; LIENS; ETC.

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

See attached.



--------------------------------------------------------------------------------

Execution Version

GUARANTEE AGREEMENT

made by

T-MOBILE US, INC.,

T-MOBILE USA, INC.,

AND CERTAIN SUBSIDIARIES OF T-MOBILE US, INC.,

in favor of

DEUTSCHE TELEKOM AG,

as Administrative Agent

Dated as of December 29, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1. DEFINED TERMS

     2      1.1.  

Definitions

     2      1.2.  

Other Definitional Provisions

     4   

SECTION 2. GUARANTEE

     5      2.1.  

Guarantee

     5      2.2.  

Reimbursement, Contribution and Subrogation

     6      2.3.  

Amendments, etc. with respect to the Borrower Obligations

     7      2.4.  

Guarantee Absolute and Unconditional

     7      2.5.  

Reinstatement

     9      2.6.  

Payments

     9   

SECTION 3. [Reserved]

     9   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     9      4.1.  

Representations in Credit Agreement

     9   

SECTION 5. COVENANTS

     9   

SECTION 6. [Reserved]

     10   

SECTION 7. THE ADMINISTRATIVE AGENT

     10      7.1.  

[Reserved]

     10      7.2.  

[Reserved]

     10      7.3.  

[Reserved]

     10      7.4.  

Authority, Immunities and Indemnities of Administrative Agent

     10   

SECTION 8. MISCELLANEOUS

     10      8.1.  

Amendments in Writing

     10      8.2.  

Notices

     10      8.3.  

No Waiver by Course of Conduct; Cumulative Remedies

     10      8.4.  

Enforcement Expenses; Indemnification

     11      8.5.  

Successors and Assigns

     11      8.6.  

Set-Off

     11      8.7.  

Counterparts

     12      8.8.  

Severability

     12      8.9.  

Section Headings

     12      8.10.  

Integration

     12      8.11.  

GOVERNING LAW

     12      8.12.  

Submission To Jurisdiction; Waivers

     12      8.13.  

Acknowledgements

     13      8.14.  

Additional Guarantors

     13      8.15.  

Releases

     14      8.16.  

WAIVER OF JURY TRIAL

     14   

 

-i-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Notice Addresses of Guarantors ANNEXES    Annex I    Assumption
Agreement

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of December 29, 2016 made by T-Mobile USA, Inc., a
Delaware corporation, as borrower (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation (“Parent”), and each of the Subsidiaries of Parent
signatory hereto (each such Subsidiary, together with any other Subsidiary of
Parent that may become a party hereto as provided herein, individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”), in favor
of Deutsche Telekom AG, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Guaranteed Parties. Parent and the Subsidiary
Guarantors are collectively referred to herein as the “Guarantors” and each,
individually, as a “Guarantor.”

RECITALS

A. Pursuant to the Credit Agreement, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.

B. The Borrower is a member of an affiliated group of companies that includes
each Guarantor.

C. The proceeds of the extensions of credit under the Credit Agreement will be
used by the Borrower and its Subsidiaries for working capital and other general
corporate purposes.

D. The Borrower and the Guarantors are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement and, to the extent
applicable, from the Specified Hedge Agreements and the Specified Cash
Management Agreements.

E. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement and,
to the extent applicable, of Qualified Counterparties to provide financial
accommodations under Specified Hedge Agreements and Specified Cash Management
Agreements that the Borrower and the Guarantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Guaranteed Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, to induce the Qualified Counterparties to enter into Specified Hedge
Agreements and to induce the Qualified Counterparties to enter into Specified
Cash Management Agreements, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Guarantors hereby agree with the Administrative Agent, for the benefit of the
Guaranteed Parties, as follows:



--------------------------------------------------------------------------------

  SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein (including in the introductory paragraph and the
recitals) shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as amended, modified or restated from
time to time.

“Borrower Cash Management Agreement Obligations”: all obligations and
liabilities of the Borrower to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection therewith or pursuant thereto, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including interest accruing at the then applicable
rate provided in any Specified Cash Management Agreement after the maturity of
the obligations thereof and interest accruing at the then applicable rate
provided in any Specified Cash Management Agreement after the commencement of
any bankruptcy case or insolvency, reorganization or like proceeding in which
the Borrower is the debtor and all reasonable out of pocket fees and
disbursements of external counsel to the Qualified Counterparty that are
required to be paid by the Borrower pursuant to the terms of any Specified Cash
Management Agreement).

“Borrower Credit Agreement Obligations”: the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent, any Lender or any Indemnitee, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement or the other Loan Documents or any other document
made, delivered or given in connection therewith or pursuant thereto, in each
case whether on account of principal, interest, fees, indemnities, costs,
expenses or otherwise (including interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding in which the Borrower is the debtor and all expense
reimbursement and indemnity obligations arising or incurred as provided in the
Loan Documents after the commencement of any such case or proceeding, whether or
not a claim for such obligations is allowed in such case or proceeding).

“Borrower Hedge Agreement Obligations”: all obligations and liabilities of the
Borrower to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith or pursuant
thereto, in each case whether on account of principal,

 

-2-



--------------------------------------------------------------------------------

interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including interest accruing at the then applicable rate provided in
such Specified Hedge Agreement after the maturity of the obligations thereof and
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization or like proceeding in which the Borrower is the debtor and all
reasonable out of pocket fees and disbursements of external counsel to the
Qualified Counterparty that are required to be paid by the Borrower pursuant to
the terms of any Specified Hedge Agreement).

“Borrower Obligations”: the Borrower Credit Agreement Obligations, Borrower
Hedge Agreement Obligations, and Borrower Cash Management Agreement Obligations.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Credit Agreement”: that certain Unsecured Revolving Credit Agreement, dated as
of December 29, 2016 by and among the Borrower, Deutsche Telekom AG, as initial
lender, and the financial institutions and entities from time to time parties
thereto (the “Lenders”), and the Administrative Agent, as amended, supplemented,
or otherwise modified from time to time.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of such Swap Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee is or becomes illegal.

“Guaranteed Party”: the Administrative Agent, the Lenders and Indemnitees and,
with respect to any Specified Hedge Agreement or Specified Cash Management
Agreement, the Qualified Counterparty party thereto, and each of their
respective successors and transferees.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
in which a Guarantor is a debtor); provided, that, with respect to any
Guarantor, Guarantor Obligations shall exclude any Excluded Swap Obligations
with respect to such Guarantor.

 

-3-



--------------------------------------------------------------------------------

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Specified Cash Management Agreement”: any arrangement for treasury, depositary
or cash management services provided to the Borrower or any of its Subsidiaries
by a Qualified Counterparty in connection with any transfer or disbursement of
funds through an automated clearinghouse or on a same day or immediate or
accelerated availability basis that has been designated as a Specified Cash
Management Agreement. The designation of any such arrangement as a Specified
Cash Management Agreement shall not create in favor of the Qualified
Counterparty that is a party thereto any rights in connection with any claim
against the Borrower or any Guarantor under the Loan Documents.

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

1.2. Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to the Borrower or any Guarantor
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP as in effect as of May 1, 2013, (ii) the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties of
every type and nature, and (v) references to agreements shall, unless otherwise
specified, be deemed to refer to such agreements as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(b) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Annex, Section and
Schedule references are to this Agreement unless otherwise specified.

(c) The meanings given to capitalized terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(d) [Reserved]

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

 

-4-



--------------------------------------------------------------------------------

  SECTION 2. GUARANTEE

2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably and as a primary obligor and not merely as a surety, guarantees to
the Administrative Agent, for the ratable benefit of the Guaranteed Parties and
their respective successors, indorsees, transferees, and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of each and all of the Borrower
Obligations by way of an independent payment obligation.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans and other future increases in the Borrower
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents on the date hereof; provided, for the benefit
solely of creditors and representatives of creditors of each Guarantor and not
for the benefit of such Guarantor or the holders of any equity interest in such
Guarantor, enforcement of such guarantee against such Guarantor will be limited
as necessary to limit the recovery under such guarantee to the maximum amount
which may be recovered without causing such enforcement or recovery to
constitute a fraudulent transfer or fraudulent conveyance under any applicable
federal or state fraudulent transfer or fraudulent conveyance law (giving
effect, to the fullest extent permitted by law, to the reimbursement and
contribution rights set forth in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Guaranteed Party hereunder.

(d) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been satisfied
by payment in full (other than obligations in respect of Specified Cash
Management Agreements and contingent obligations) and all commitments to extend
credit under the Loan Documents have terminated, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations, and (ii) shall survive the repayment of the Loans and
the termination of commitments to extend credit under the Loan Documents and
remain enforceable as to all Borrower Obligations that survive such repayment,
termination and release.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Guaranteed Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred.

 

-5-



--------------------------------------------------------------------------------

2.2. Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by the Borrower or any Guarantor or is
received or collected on account of the Borrower Obligations from the Borrower
or any Guarantor or its property:

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any Guarantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Guaranteed Party against any other
Person, including any Guarantor or its property.

(b) If such payment is made by Parent or from its property or if any payment is
made by Parent or from its property in satisfaction of the reimbursement right
of any Guarantor set forth in Section 2.2(c), such payment shall constitute a
contribution by Parent to the common equity capital of the Borrower and Parent
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from the Borrower or any Guarantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Guaranteed Party
against any other Person, including the Borrower or any Guarantor or its
property.

(c) If such payment is made by a Subsidiary Guarantor or from its property, such
Subsidiary Guarantor shall be entitled but not obligated, subject to and upon
payment in full of all outstanding Obligations and termination of all
commitments to extend credit under the Loan Documents, (i) to demand and enforce
reimbursement for the full amount of such payment from the Borrower and (ii) to
demand and enforce contribution in respect of such payment from each other
Subsidiary Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Subsidiary Guarantor pays its fair
share of the unreimbursed portion of such payment. For this purpose, the fair
share of each Subsidiary Guarantor as to any unreimbursed payment shall be
determined based on an equitable apportionment of such unreimbursed payment
among all Subsidiary Guarantors based on the relative value of their assets (net
of their liabilities, other than Obligations) and any other equitable
considerations deemed appropriate by the court.

(d) [Reserved]

(e) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations and termination of all commitments to extend credit under the Loan
Documents, no Guarantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Guarantor, it shall be held by such Guarantor in trust, as trustee of

 

-6-



--------------------------------------------------------------------------------

an express trust for the benefit of the Guaranteed Parties, and shall forthwith
be transferred and delivered by such Guarantor to the Administrative Agent, in
the exact form received and, if necessary, duly endorsed.

(f) The obligations of the Guarantors under the Loan Documents, including their
liability for the Obligations, are not contingent upon the validity, legality,
enforceability, collectability or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Guaranteed Party
against any Guarantor or its property. The Guaranteed Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

(g) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) neither the Administrative Agent nor any other
Guaranteed Party shall ever have any duty or liability whatsoever in respect of
any such right.

2.3. Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Guaranteed Party may be rescinded by such Guaranteed Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Guaranteed Party, and the Credit Agreement and
the other Loan Documents, any Specified Hedge Agreement, and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the requisite Lenders or all Lenders, as the case may be, or, in the case of
Specified Hedge Agreements, the relevant Qualified Counterparty) may deem
advisable from time to time in accordance with the terms of the Loan Documents
or Specified Hedge Agreement, as applicable, and any guarantee or right of
offset at any time held by any Guaranteed Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Guaranteed Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2. The Borrower Obligations, and each of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2. All dealings between the Borrower and any of the Guarantors, on the
one hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor

 

-7-



--------------------------------------------------------------------------------

waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Borrower Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document or
any Specified Hedge Agreement, any Specified Cash Management Agreement, any of
the Borrower Obligations or guarantee or right of offset with respect thereto at
any time or from time to time held by any Guaranteed Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against any Guaranteed Party, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any guarantee for the Borrower Obligations or any right
of offset with respect thereto, and none of the following shall relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied, or available as a
matter of law, of any Guaranteed Party against any Guarantor:

(a) any failure by any Guaranteed Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such guarantee or right of offset;

(b) any default, failure, or delay, willful or otherwise, in the performance of
any of the Borrowing Obligations;

(c) any act or omission that may or might in any manner or to any extent vary
the risk of any Guarantor or otherwise operate as a discharge of any Guarantor
as a matter of law or equity (other than the payment in full of all Borrowing
Obligations);

(d) any change in the corporate existence, structure, or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization, or other similar
proceedings affecting any such Loan Party or its assets or any resulting release
or discharge of any of the Borrowing Obligations; or

(e) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties.

For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

-8-



--------------------------------------------------------------------------------

2.5. Reinstatement. The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, (a) any payment of any of the Borrower Obligations is set aside,
avoided or rescinded or must otherwise be restored or returned by any Guaranteed
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, in whole or in part, or (b) any Guaranteed Party gives
value pursuant to any good faith settlement of any claim that any such payment
should be set aside, avoided, rescinded, restored or returned, and in each case
such reinstatement and enforceability shall be effective as fully as if such
payment had not been made.

2.6. Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds at the Funding Office specified in the
Credit Agreement.

 

  SECTION 3. [RESERVED]

 

  SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Qualified Counterparties to
enter into the Specified Hedge Agreements and the Specified Cash Management
Agreements, Borrower and each Guarantor hereby represents and warrants to each
Guaranteed Party that:

4.1. Representations in Credit Agreement. In the case of each Subsidiary
Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Subsidiary Guarantor or to the Loan
Documents to which such Subsidiary Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects
on and as of the date hereof as if made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, and each Guaranteed
Party shall be entitled to rely on each of them as if they were fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Subsidiary Guarantor’s knowledge.

 

  SECTION 5. COVENANTS

The Borrower and each Subsidiary Guarantor covenant and agree with the
Guaranteed Parties that, from and after the date of this Agreement until the
Termination Date, or the earlier release of the Borrower or such Subsidiary
Guarantor from their obligations hereunder pursuant to the terms hereof, the
Borrower and each such Subsidiary Guarantor shall comply with the covenants in
the Credit Agreement pertaining to actions to be taken, or not taken, by the
Borrower or such Subsidiary Guarantor.

 

-9-



--------------------------------------------------------------------------------

  SECTION 6. [RESERVED]

 

  SECTION 7. THE ADMINISTRATIVE AGENT

7.1. [Reserved]

7.2. [Reserved]

7.3. [Reserved]

7.4. Authority, Immunities and Indemnities of Administrative Agent. Each
Guarantor acknowledges, and, by acceptance of the benefits hereof, each
Guaranteed Party agrees, that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
among the Guaranteed Parties, be governed by the Credit Agreement and that the
Administrative Agent shall have, in respect thereof, all rights, remedies,
immunities and indemnities granted to it in the Credit Agreement. By acceptance
of the benefits hereof, each Guaranteed Party that is not a Lender agrees to be
bound by the provisions of the Credit Agreement applicable to the Administrative
Agent, including Section 10 thereof, as fully as if such Guaranteed Party were a
Lender. The Administrative Agent shall be conclusively presumed to be acting as
agent for the Guaranteed Parties with full and valid authority so to act or
refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

  SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or the Borrower or any Guarantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Guaranteed Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Guaranteed
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

-10-



--------------------------------------------------------------------------------

8.4. Enforcement Expenses; Indemnification.

(a) The Borrower and each Guarantor agrees to pay, without duplication, or
reimburse each Guaranteed Party for, all its reasonable out of pocket costs and
expenses incurred in collecting against the Borrower or such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which the Borrower or such
Guarantor is a party, including the reasonable fees and disbursements of
external counsel to each Lender and of counsel to the Administrative Agent.

(b) The Borrower and each Guarantor agrees to pay, without duplication, and to
save the Guaranteed Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable in connection with
any of the transactions contemplated by this Agreement.

(c) The Borrower and each Guarantor agrees to pay, without duplication, and to
save the Guaranteed Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement on the
terms set forth in Section 11.5 of the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Borrower and each Guarantor and shall inure to the benefit of
the Guaranteed Parties and their successors and assigns; provided that neither
the Borrower nor any Guarantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and, unless so consented to, each such assignment,
transfer or delegation by the Borrower or any Guarantor shall be void. By
accepting the benefits of the Loan Documents, each Qualified Counterparty agrees
to be bound by all of the applicable provisions thereof. Without limiting the
foregoing, no Qualified Counterparty shall be entitled to the benefits of this
Agreement unless such Qualified Counterparty shall have executed and delivered
to the Administrative Agent and the Borrower a written instrument in form and
substance satisfactory to the Administrative Agent with respect to its
obligations under the Loan Documents.

8.6. Set-Off. The Borrower and each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to the
Borrower or such Guarantor or any other Guarantor, any such notice being
expressly waived by the Borrower and each Guarantor, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in

 

-11-



--------------------------------------------------------------------------------

any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Guaranteed Party to or
for the credit or the account of the Borrower or such Guarantor, or any part
thereof in such amounts as such Guaranteed Party may elect, against and on
account of the obligations and liabilities of the Borrower and such Guarantor to
such Guaranteed Party hereunder and claims of every nature and description of
such Guaranteed Party against the Borrower or such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as such Guaranteed Party may elect, whether or not any Guaranteed
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. Each Guaranteed Party shall notify
the Borrower or such Guarantor promptly of any such set-off and the application
made by such Guaranteed Party of the proceeds thereof, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Guaranteed Party under this Section are in
addition to other rights and remedies (including other rights of set-off) which
the Administrative Agent or such Lender may have.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by e-mail or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower and the Guarantors and the Guaranteed Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Guaranteed Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents.

8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition

 

-12-



--------------------------------------------------------------------------------

and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and, to the fullest extent permitted by law, waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the other
parties shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgements. The Borrower and each Guarantor hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Guaranteed Party has any fiduciary relationship with or duty to the
Borrower or any Guarantor arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Borrower or
Guarantors, on the one hand, and the Guaranteed Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Parties or among the Borrower and Guarantors and the Guaranteed
Parties.

8.14. Additional Guarantors. Each Subsidiary of Parent that is required to
become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Subsidiary Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex I hereto.

 

-13-



--------------------------------------------------------------------------------

8.15. Releases.

(a) At such time as the Loans and all other Obligations (other than contingent
surviving indemnity obligations in respect of which no claim or demand has been
made, Borrower Hedge Agreement Obligations and Borrower Cash Management
Agreement Obligations) have been paid in full (or cash collateralized in a
manner satisfactory to the Administrative Agent), all commitments to extend
credit under the Loan Documents have terminated and, except as otherwise agreed
by the affected Qualified Counterparties, the net termination liability under or
in respect of, and other amounts due and payable under, Specified Hedge
Agreements at such time shall have been paid or secured by a collateral
arrangement satisfactory to the Qualified Counterparty, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Borrower and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of the Borrower following any such
termination, the Administrative Agent shall promptly execute and deliver to the
Borrower or the applicable Guarantor such documents (in form and substance
satisfactory to the Administrative Agent) as the Borrower may reasonably request
to evidence such termination.

(b) At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction not prohibited by the Credit Agreement (including Sections 11.14(c)
and (d) thereof); provided that the Borrower shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

8.16. WAIVER OF JURY TRIAL. THE BORROWER AND EACH GUARANTOR AND, BY ACCEPTANCE
OF THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED
PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

T-MOBILE USA, INC. By:  

 

  Name:   J. Braxton Carter   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page – Guarantee Agreement]



--------------------------------------------------------------------------------

T-MOBILE US, INC. By:  

 

  Name:   J. Braxton Carter   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page – Guarantee Agreement]



--------------------------------------------------------------------------------

IBSV LLC METROPCS CALIFORNIA, LLC METROPCS FLORIDA, LLC METROPCS GEORGIA, LLC
METROPCS MASSACHUSETTS, LLC METROPCS MICHIGAN, LLC METROPCS NETWORKS CALIFORNIA,
LLC METROPCS NETWORKS FLORIDA, LLC METROPCS NEVADA, LLC METROPCS NEW YORK, LLC
METROPCS PENNSYLVANIA, LLC METROPCS TEXAS, LLC POWERTEL MEMPHIS LICENSES, INC.
POWERTEL/MEMPHIS, INC. SUNCOM WIRELESS HOLDINGS, INC. SUNCOM WIRELESS INVESTMENT
COMPANY, LLC SUNCOM WIRELESS LICENSE COMPANY, LLC SUNCOM WIRELESS MANAGEMENT
COMPANY, INC. SUNCOM WIRELESS OPERATING COMPANY, L.L.C. SUNCOM WIRELESS PROPERTY
COMPANY, L.L.C. SUNCOM WIRELESS, INC. T-MOBILE CENTRAL LLC T-MOBILE FINANCIAL
LLC T-MOBILE LEASING LLC T-MOBILE LICENSE LLC T-MOBILE NORTHEAST LLC T-MOBILE
PCS HOLDINGS LLC T-MOBILE PUERTO RICO HOLDINGS LLC T-MOBILE PUERTO RICO LLC
T-MOBILE RESOURCES CORPORATION T-MOBILE SOUTH LLC T-MOBILE SUBSIDIARY IV
CORPORATION T-MOBILE WEST LLC TRITON PCS FINANCE COMPANY, INC. TRITON PCS
HOLDINGS COMPANY L.L.C. VOICESTREAM PCS I IOWA CORPORATION VOICESTREAM
PITTSBURGH GENERAL PARTNER, INC. VOICESTREAM PITTSBURGH, L.P. By:  

 

  Name:   J. Braxton Carter   Title:   Authorized Person of each of the above
named entities

 

[Signature Page – Guarantee Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed:

 

Deutsche Telekom AG,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page – Guarantee Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

Notices to each Guarantor shall be addressed to such Guarantor at the notice
address of the Borrower set forth in Section 11.2 of the Credit Agreement.



--------------------------------------------------------------------------------

Annex I

to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                                        , a                     
corporation/limited liability company/limited partnership (the “Additional
Guarantor”), in favor of Deutsche Telekom AG, as administrative agent (in such
capacity, the “Administrative Agent”) for itself, as initial lender, and the
financial institutions and entities from time to time parties to the Credit
Agreement referred to below (the “Lenders”). All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

RECITALS

A. T-Mobile USA, Inc. (the “Borrower”), the Lenders and the Administrative Agent
have entered into an Unsecured Revolving Credit Agreement, dated as of
December 29, 2016 (as amended, supplemented, or otherwise modified from time to
time, the “Credit Agreement”);

B. In connection with the Credit Agreement, the Borrower and certain of its
Affiliates (other than the Additional Guarantor) have entered into a Guarantee
Agreement, dated as of December 29, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Guaranteed Parties (as defined in
the Guarantee Agreement);

C. WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

D. WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 8.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Subsidiary
Guarantor thereunder with the same force and effect as if originally named
therein as a Subsidiary Guarantor and, without limiting the generality of the
foregoing, hereby expressly guarantees the Borrower Obligations as set forth in
Section 2 thereof and assumes all other obligations and liabilities of a
Guarantor set forth therein. The Additional Guarantor hereby represents and
warrants that the representations and warranties contained in Section 4 of the
Guarantee Agreement are true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) solely with
respect to such Additional Guarantor as if made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED

 

A-1



--------------------------------------------------------------------------------

IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTIONS
8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND 8.16 OF THE GUARANTEE
AGREEMENT SHALL APPLY WITH LIKE EFFECT TO THIS ASSUMPTION AGREEMENT, AS FULLY AS
IF SET FORTH AT LENGTH HEREIN.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 7.12 of the
Unsecured Revolving Credit Agreement, dated as of December 29, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among T-Mobile US, Inc., a Delaware corporation, T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), the lenders party thereto
from time to time, and Deutsche Telekom AG, as administrative agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

1. I am a duly elected, qualified and acting Financial Officer of the Borrower.

2. To my knowledge, as of the date hereof, [no Default pursuant to Sections
9.1(a), 9.1(b), 9.1(f), or 9.1(g) and no Event of Default has occurred and is
continuing] / [a Default pursuant to Section [9.1(a)], [9.1(b)], [9.1(f)] or
[9.1(g)] / [an Event of Default] has occurred and is continuing as more
particularly described in Annex 1 hereto]1.

IN WITNESS WHEREOF, I execute this Compliance Certificate in my capacity as
                     of the Borrower and not in my individual capacity as of
this      day of             , 20    .

 

T-MOBILE USA, INC. By:  

 

Name:   Title:  

 

1  If an enumerated Default, or an Event of Default, has occurred and is
continuing as of the date of this Compliance Certificate, Annex 1 should specify
the details thereof and any actions being taken (or proposed to be taken) with
respect thereto.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING DATE CERTIFICATE

[            ], 2016

Pursuant to subsection 6.1(b) of (i) the Secured Revolving Credit Agreement,
dated as of the date hereof (the “Secured Revolving Credit Agreement”), by and
among T-Mobile US, Inc., a Delaware corporation (the “Parent”), T-Mobile USA,
Inc., a Delaware corporation (the “Borrower”), Deutsche Telekom AG, a stock
corporation (Aktiengesellschaft) organized and existing under the laws of the
Federal Republic of Germany, as the initial Lender, the other Lenders party
thereto from time to time, and Deutsche Telekom AG, as administrative agent and
collateral agent, and (ii) the Unsecured Revolving Credit Agreement, dated as of
the date hereof (the “Unsecured Revolving Credit Agreement” and together with
the Secured Revolving Credit Agreement, the “Credit Agreements” and each, a
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreements and used herein shall have the meanings given to them in the Credit
Agreements), by and among the Parent, the Borrower, Deutsche Telekom AG, as the
initial Lender, and Deutsche Telekom AG, as administrative agent (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”), the undersigned Authorized Officer of the Borrower hereby certifies, in
his capacity as Authorized Officer and not in his individual capacity, on behalf
of the Borrower as follows, on the date hereof:

1. The representations and warranties in Section 5 of the Credit Agreements are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of such
earlier date.

2. No Default or Event of Default has occurred and is continuing.

[Signature page follows]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name, in his capacity
as an Authorized Officer of the Borrower and not in his individual capacity, as
of the date first set forth above.

 

T-MOBILE USA, INC. By:  

 

  Name:   [                    ]   Title:   [                    ]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Unsecured Revolving Credit Agreement, dated as of
December 29, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among T-Mobile US, Inc., a
Delaware corporation, T-Mobile USA, Inc., a Delaware corporation (the
“Borrower”), Deutsche Telekom AG, a stock corporation (Aktiengesellschaft)
organized and existing under the laws of the Federal Republic of Germany, as the
initial Lender, the other Lenders party thereto from time to time, and Deutsche
Telekom AG, as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

1. The Assignor and Assignee identified on Schedule l hereto (the “Assignor” and
the “Assignee”, respectively) agree as follows:

2. The Assignor hereby irrevocably sells and assigns, to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to its Revolving Commitment in a principal amount
as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Interest and (i) requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Assigned Interest, requests that the Administrative Agent
exchange the attached Notes for a new Note or Notes payable to the Assignor, in
each case in amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 7.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document

 

EXHIBIT D-1



--------------------------------------------------------------------------------

furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
4.10(e) of the Credit Agreement; and (f) represents and warrants that it is an
Eligible Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered,
together with the $3,500 recordation fee and administrative questionnaire, to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 11.6 of the Credit Agreement, effective
as of the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to and on the Effective Date and
to the Assignee for amounts which have accrued subsequent to the Effective Date.

7. [From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the Assigned Interest and to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent of the Assigned
Interest and to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.] / [From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent of the Assigned Interest and to
the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof and (b) the Assignor shall, to the extent of
the Assigned Interest and to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Credit Agreement, provided, that the Assignor shall retain the sole right to
approve any amendment, modification, or waiver of any provision of the Credit
Agreement and the other Loan Documents, [provided, however, that the Assignor
will not, without the consent of the Assignee, agree to any amendment,
modification, or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.1
of the Credit Agreement and (2) directly affects the Assignee.]]2

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2  To be used in the case of an assignment by an Assignor to a CLO that is an
Affiliate of the Assignor.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

 

Name of Assignor:

 

 

 

Name of Assignee:

 

 

 

Effective Date of Assignment:

 

 

 

 

    Principal
Amount Assigned    Commitment Percentage Assigned3     $                      
% 

 

 

   

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

Name:       Name:   Title:       Title:   Accepted:     Consented to: DEUTSCHE
TELEKOM AG, as Administrative Agent      

[T-MOBILE USA, INC.

By:  

 

    By:  

 

Name:       Name:    

Title:

     

Title:]

       

[DEUTSCHE TELEKOM

AG, as Administrative Agent

      By:  

 

       

Name:

       

Title:]

 

3  Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                [New York, New York]                     , 20    

FOR VALUE RECEIVED, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
hereby unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the Funding Office specified in the Credit Agreement
(as hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Termination Date, the principal amount of
(a)              DOLLARS ($        ), or, if less, (b) the aggregate unpaid
principal amount of all Loans made by the Lender outstanding under the Credit
Agreement. The Borrower further agrees to pay interest in Dollars at such
Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Loan made pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof and the length of each Interest
Period with respect to each Loan. Each such notation shall constitute prima
facie evidence of the accuracy of the information recorded. The failure to make
any such record or any error in any such record shall not affect the obligations
of the Borrower in respect of any Loan.

This Note (a) is one of the Notes referred to in the Unsecured Revolving Credit
Agreement, dated as December 29, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among T-Mobile US, Inc., a Delaware corporation, the Borrower, the lenders party
thereto from time to time, and Deutsche Telekom AG, as administrative agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional prepayment in whole or in part as provided in the Credit Agreement.
This Note is guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the nature and extent of the
guarantees, the terms and conditions upon which each guarantee was granted and
the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

EXHIBIT E-1



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

T-MOBILE USA, INC. By:  

 

Name:   Title:  

 

EXHIBIT E-2



--------------------------------------------------------------------------------

Schedule A to Revolving Credit Note

LOANS, CONTINUATIONS AND REPAYMENTS OF LOANS

 

Date

   Amount of Eurodollar
Loans      Interest Period and
Eurodollar Rate
with Respect
Thereto      Amount of
Principal of
Eurodollar Loans
Repaid      Unpaid Principal
Balance of
Eurodollar Loans      Notation Made By                                         
                                                                                
              

 

EXHIBIT E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Unsecured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. person status on IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished to and maintained with the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20    

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Unsecured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a “ten percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its partners/members is a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
from each of its partners/members claiming the portfolio interest exemption: (i)
a duly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, or (ii) a duly completed and executed IRS Form W-8IMY accompanied by
a duly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption, together with any other information
required to be provided by IRS Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished to and maintained with the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20    

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Unsecured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrower with a duly completed and executed certificate of its non-U.S.
person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, the Administrative Agent and the Borrower in writing and (2) the
undersigned shall have at all times furnished to and maintained with such
Lender, the Administrative Agent and the Borrower a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:             , 20    

 

EXHIBIT F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Unsecured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its partners/members
is a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrower with a duly completed and executed IRS Form W-8IMY accompanied
by one of the following from each of its partners/members claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) a duly completed and executed IRS Form
W-8IMY accompanied by a duly completed and executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender, the
Administrative Agent and the Borrower in writing and (2) the undersigned shall
have at all times furnished to and maintained with such Lender, the
Administrative Agent and the Borrower a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:             , 20    

 

EXHIBIT F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECRETARY’S CERTIFICATE

T-Mobile US, Inc.

T-Mobile USA, Inc.

and

Each of the Subsidiary Guarantors Listed on Schedule I Hereto

December 29, 2016

The undersigned, each in his official capacity on behalf of the Companies (as
defined below) written above his name on the signature pages hereto and not in
his individual capacity, certifies that he is a duly authorized officer or
Authorized Person (as defined in the resolutions duly adopted by the Board of
Directors, Board of Managers, Member(s), or Partner(s), as applicable, (i) in
the case of T-Mobile US, Inc., a Delaware corporation (“Parent”), on
December 29, 2016, (ii) in the case of T-Mobile USA, Inc., a Delaware
corporation (“T-Mobile”), on December 29, 2016, or (iii) in the case of the
Subsidiary Guarantors (as defined below), on December 29, 2016) of (a) Parent,
(b), T-Mobile, or (c) one or more of the entities listed on Schedule I hereto
(the “Subsidiary Guarantors”; and collectively with Parent and T-Mobile, the
“Companies” and each, a “Company”), and as such, has access to the corporate
records of the Companies and is familiar with and duly authorized to certify the
matters herein certified.

Reference is made to (i) the Secured Revolving Credit Agreement, dated as of the
date hereof (the “Secured Revolving Credit Agreement”), by and among Parent,
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders, and Deutsche Telekom AG (“DT”), as administrative agent and
collateral agent, and (ii) the Unsecured Revolving Credit Agreement, dated as of
the date hereof (the “Unsecured Revolving Credit Agreement” and together with
the Secured Revolving Credit Agreement, the “Credit Agreements” and each, a
“Credit Agreement”), by and among Parent, the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto as
lenders, and DT, as administrative agent. Capitalized terms used herein without
definition shall have the meanings given such terms in the applicable Credit
Agreement.

The undersigned further certifies, solely in his capacity as Executive Vice
President, General Counsel, and Secretary of the Companies and not in his
individual capacity or as an attorney, that:

1. Attached hereto as Exhibit A is a true, complete, and correct copy of the
Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Partnership, or Certificate of Organization, as applicable (each a “Charter”),
of each Company as in effect as of the date hereof, and no pending amendment to
any such Charter has been approved by the directors, stockholders, managers,
members, or general or limited partners, as applicable, of any Company.

2. Attached hereto as Exhibit B is a certificate of good standing of each
Company, as certified by the Secretary of State of the State of Delaware as of
the date given on such certificate.

[Signature Page Follows]

 

EXHIBIT G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate, in my capacity as Executive
Vice President, General Counsel, and Secretary of the Companies listed above my
name below and not in my individual capacity as of December 29, 2016.

 

T-MOBILE USA, INC. By:  

 

  Name:   David A. Miller   Title:   Executive Vice President, General Counsel,
and Secretary

I, Peter A. Ewens, Executive Vice President, Corporate Strategy of each of the
Companies listed above on this page, do hereby certify that David A. Miller is
on the date hereof a duly elected or appointed, qualified and acting Executive
Vice President, General Counsel, and Secretary of each of the Companies set
forth above on this page and that the signature set forth above is his genuine
signature.

IN WITNESS WHEREOF, I have hereunto set my hand this day of December 29, 2016.

 

By:  

 

  Name:   Peter A. Ewens   Title:   Executive Vice President, Corporate Strategy

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name, solely in my capacity as
Executive Vice President, General Counsel, and Secretary of each Company, or of
the general partner of such Company, listed above my name below and not in my
individual capacity or as an attorney, as of the date first written above.

 

T-MOBILE US, INC. T-MOBILE USA, INC. IBSV LLC METROPCS CALIFORNIA, LLC METROPCS
FLORIDA, LLC METROPCS GEORGIA, LLC METROPCS MASSACHUSETTS, LLC METROPCS
MICHIGAN, LLC METROPCS NETWORKS CALIFORNIA, LLC METROPCS NETWORKS FLORIDA, LLC
METROPCS NEW YORK, LLC METROPCS TEXAS, LLC METROPCS NEVADA, LLC METROPCS
PENNSYLVANIA, LLC POWERTEL MEMPHIS LICENSES, INC. POWERTEL/MEMPHIS, INC. SUNCOM
WIRELESS HOLDINGS, INC. SUNCOM WIRELESS INVESTMENT COMPANY LLC SUNCOM WIRELESS
LICENSE COMPANY, LLC SUNCOM WIRELESS MANAGEMENT COMPANY, INC. SUNCOM WIRELESS
OPERATING COMPANY, L.L.C. SUNCOM WIRELESS PROPERTY COMPANY, L.L.C. SUNCOM
WIRELESS, INC. T-MOBILE CENTRAL LLC T-MOBILE FINANCIAL LLC T-MOBILE LEASING LLC
T-MOBILE LICENSE LLC T-MOBILE NORTHEAST LLC T-MOBILE PCS HOLDINGS LLC T-MOBILE
PUERTO RICO HOLDINGS LLC T-MOBILE PUERTO RICO LLC T-MOBILE RESOURCES CORPORATION
T-MOBILE SOUTH LLC T-MOBILE SUBSIDIARY IV CORPORATION T-MOBILE WEST LLC TRITON
PCS FINANCE COMPANY, INC. TRITON PCS HOLDINGS COMPANY L.L.C. VOICESTREAM PCS I
IOWA CORPORATION VOICESTREAM PITTSBURGH GENERAL PARTNER, INC. VOICESTREAM
PITTSBURGH, L.P. By:  

 

Name:   David A. Miller Title:   Executive Vice President, General Counsel, and
Secretary

 

EXHIBIT G-3



--------------------------------------------------------------------------------

I, Marc D. Rome, Vice President and Assistant Secretary of each of T-Mobile and
Parent, and Authorized Person of the Subsidiary Guarantors listed on Schedule I
hereto, do hereby certify that David A. Miller is the duly elected, qualified,
and acting Executive Vice President, General Counsel, and Secretary of each
Company set forth above, and that the signature set forth above is his true and
genuine signature.

 

By:  

 

Name:   Marc D. Rome Title:   Vice President, Legal Affairs, Governance &
Securities and Assistant Secretary of each of T-Mobile and Parent, and
Authorized Person of each of the Subsidiary Guarantors listed on Schedule I
hereto

 

EXHIBIT G-4



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS

 

Entity

  

Jurisdiction of Organization

IBSV LLC    Delaware MetroPCS California, LLC    Delaware MetroPCS Florida, LLC
   Delaware MetroPCS Georgia, LLC    Delaware MetroPCS Massachusetts, LLC   
Delaware MetroPCS Michigan, LLC    Delaware MetroPCS Networks California, LLC   
Delaware MetroPCS Networks Florida, LLC    Delaware MetroPCS New York, LLC   
Delaware MetroPCS Texas, LLC    Delaware MetroPCS Nevada, LLC    Delaware
MetroPCS Pennsylvania, LLC    Delaware Powertel Memphis Licenses, Inc.   
Delaware Powertel/Memphis, Inc.    Delaware SunCom Wireless Holdings, Inc.   
Delaware SunCom Wireless Investment Company LLC    Delaware SunCom Wireless
License Company, LLC    Delaware SunCom Wireless Management Company, Inc.   
Delaware SunCom Wireless Operating Company, L.L.C.    Delaware SunCom Wireless
Property Company, L.L.C.    Delaware SunCom Wireless, Inc.    Delaware T-Mobile
Central LLC    Delaware T-Mobile Financial LLC    Delaware T-Mobile Leasing LLC
   Delaware T-Mobile License LLC    Delaware T-Mobile Northeast LLC    Delaware
T-Mobile PCS Holdings LLC    Delaware T-Mobile Puerto Rico Holdings LLC   
Delaware T-Mobile Puerto Rico LLC    Delaware T-Mobile Resources Corporation   
Delaware T-Mobile South LLC    Delaware T-Mobile Subsidiary IV Corporation   
Delaware T-Mobile West LLC    Delaware Triton PCS Finance Company, Inc.   
Delaware Triton PCS Holdings Company L.L.C.    Delaware Voicestream PCS I Iowa
Corporation    Delaware Voicestream Pittsburgh General Partner, Inc.    Delaware
Voicestream Pittsburgh, L.P.    Delaware

 

EXHIBIT G-5



--------------------------------------------------------------------------------

EXHIBIT A-1

T-MOBILE US, INC.

 

EXHIBIT G-6



--------------------------------------------------------------------------------

EXHIBIT A-2

T-MOBILE USA, INC.

 

EXHIBIT G-7



--------------------------------------------------------------------------------

EXHIBIT A-3

SUBSIDIARY GUARANTORS

 

EXHIBIT G-8



--------------------------------------------------------------------------------

EXHIBIT B-1

T-MOBILE US, INC.

 

EXHIBIT G-9



--------------------------------------------------------------------------------

EXHIBIT B-2

T-MOBILE USA, INC.

 

EXHIBIT G-10



--------------------------------------------------------------------------------

EXHIBIT B-4

SUBSIDIARY GUARANTORS

 

EXHIBIT G-11



--------------------------------------------------------------------------------

EXHIBIT H

Form of Drawdown Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:    Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany
   Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain Unsecured Revolving Credit Agreement dated
as of December 29, 2016 among Deutsche Telekom AG, in your capacity as initial
Lender, the other Lenders party thereto from time to time, Deutsche Telekom AG,
in your capacity as Administrative Agent, T-Mobile US, Inc., a Delaware
corporation, and us, as Borrower, relating to the unsecured revolving loans to
be made to us from time to time (the “Unsecured Credit Agreement”). Capitalized
terms used but not defined in this notice (the “Drawdown Request”) shall have
the meanings ascribed to them in the Unsecured Credit Agreement.

2. Pursuant to Section 3.2 of the Unsecured Credit Agreement, we hereby request
the following drawdown (the “Loan”) under the Revolving Commitments:

 

(i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT1]

 

(ii) Borrowing Date: [INSERT BORROWING DATE]

 

(iii) Length of initial Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

3. We hereby:

(i) certify that the representations and warranties in Sections 5.1, 5.3, 5.4,
5.5, and 5.20 of the Credit Agreement are true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of the date hereof, except in the case of any
representation expressly stated to relate to a specific earlier date, in which
case such representation is true and correct in all material respects (or, in
the case of any such representation that is qualified by materiality, in all
respects) as of such earlier date; and; and

(ii) confirm that (A) as of the date hereof, no Event of Default has occurred
and is continuing and (B) as of the Borrowing Date, no Default described in
Sections 9.1(a), 9.1(b)(i), 9.1(f), or 9.1(g) and no Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit hereby requested to be made on such date.

 

1  Subject to a minimum of $25,000,000 and multiples of $1,000,000 in excess
thereof.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

4. Payment of the amount set forth in paragraph 2 above is required to be made
by or on your behalf no later than 12:00 p.m. (New York City time) on the
Borrowing Date by wire transfer of immediately available funds to the following
account

[WIRE TRANSFER INFORMATION].

5. This Drawdown Request is being delivered to you at both the fax number and
e-mail address set forth above.

 

Sincerely, T-Mobile USA, Inc. By:  

 

  Name:   Title:2

 

2  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT I

Form of Continuation Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:    Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany
   Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain unsecured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc., as Parent, and us, as
Borrower, relating to the unsecured revolving credit loans to be made to us from
time to time (the “Unsecured Credit Agreement”). Capitalized terms used but not
defined in this notice (the “Continuation Request”) shall have the meanings
ascribed to them in the Unsecured Credit Agreement.

2. Pursuant to Section 4.3(b) of the Unsecured Credit Agreement, we hereby
request a continuation of the following Loan (the “Loan”) under the Revolving
Commitments:

 

  (i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT]

 

  (ii) Original Borrowing Date: [INSERT ORIGINAL BORROWING DATE]

 

  (iii) Length of current Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

 

  (iv) Last day of current Interest Period: [INSERT DATE]

The length of the next Interest Period to be applicable to the Loan shall be
[one (1) week] / [one (1) month] / [three (3) months] / [six (6) months] and
shall expire on [                    ].

3. We hereby confirm that (A) as of the date hereof, no Event of Default has
occurred and is continuing and (B) as of the Continuation Date, no Event of
Default shall have occurred and be continuing.

4. This Continuation Request is being delivered to you at both the fax number
and e-mail address set forth above.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

Sincerely, T-Mobile USA, Inc. By:  

 

  Name:   Title:1

 

1  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT I-2



--------------------------------------------------------------------------------

EXHIBIT J

Form of Extension Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:    Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany
   Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain unsecured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc., as Parent, and us, as
Borrower, relating to the unsecured revolving credit loans to be made to us from
time to time (the “Unsecured Credit Agreement”). Capitalized terms used but not
defined in this notice (the “Extension Request”) shall have the meanings
ascribed to them in the Unsecured Credit Agreement.

2. Pursuant to the definition of “Termination Date” in Section 1.1 of the
Unsecured Credit Agreement, we hereby request an extension of the Termination
Date of the Revolving Commitments for an additional increment of twelve
(12) months following the currently scheduled Termination Date.

3. For all purposes under the Unsecured Credit Agreement, from the date hereof
the Termination Date shall be [            ], 20[    ].

4. We hereby:

(i) certify that the representations and warranties in Section 5 of the Credit
Agreement are true and correct in all material respects (or, in the case of any
such representation that is qualified by materiality, in all respects) as of the
date hereof and as of the date such extension becomes effective pursuant to
paragraph 5 below, except in the case of any representation expressly stated to
relate to a specific earlier date, in which case such representation is true and
correct in all material respects (or, in the case of any such representation
that is qualified by materiality, in all respects) as of such earlier date; and

(ii) confirm that as of the date hereof, no Event of Default has occurred and is
continuing.

 

EXHIBIT J-1



--------------------------------------------------------------------------------

5. The Termination Date shall be automatically extended in accordance with the
request set forth in paragraph 2 unless, within 10 calendar days of the date
hereof, the Administrative Agent gives us written notice of its intent not to
grant such extension.

6. This Extension Request is being delivered to you at both the fax number and
e-mail address set forth above.

 

Sincerely, T-Mobile USA, Inc. By:  

 

  Name:   Title:1

 

1  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT J-2



--------------------------------------------------------------------------------

Exhibit K

Form of Specified Change of Control Notice

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

 

To:    T-Mobile USA, Inc.    12920 SE 38th Street    Bellevue, Washington 98006
   United States of America    Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain unsecured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in its capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in its
capacity as Administrative Agent, T-Mobile US, Inc. and T-Mobile USA, Inc., as
Borrower, relating to the unsecured revolving credit loans to be made from time
to time thereunder (the “Unsecured Credit Agreement”). Capitalized terms used
but not defined in this notice shall have the meanings ascribed to them in the
Unsecured Credit Agreement.

2. This notice is a Specified Change of Control Notice pursuant to Section
2.1(a) of the Unsecured Credit Agreement.

3. We hereby notify you that a Specified Change of Control will occur on [INSERT
DATE] (which date shall be the Specified Change of Control Date for the purposes
of Section 2 (and the other applicable provisions) of the Unsecured Credit
Agreement).

4. This Specified Change of Control Notice is being delivered to you at both the
fax number and e-mail address set forth above.

 

Sincerely, Deutsche Telekom AG By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit L

Form of Election Notice

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:    Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany
   Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain unsecured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc. and us, as Borrower,
relating to the unsecured revolving credit loans to be made to us from time to
time (the “Unsecured Credit Agreement”). Capitalized terms used but not defined
in this notice shall have the meanings ascribed to them in the Unsecured Credit
Agreement.

2. This notice is an Election Notice pursuant to Section 2.1(b) of the Unsecured
Credit Agreement [and a drawdown request pursuant to Section 3.2 of the
Unsecured Credit Agreement]1.

3. Pursuant to a Specified Change of Control Notice dated [INSERT DATE], you
have notified us that the Specified Change of Control Date is [INSERT DATE].

4. We hereby make the following election which will be effective as of the
Specified Change of Control Date:2

 

  ☐ RCF Termination Election.

 

  ☐ Senior Notes Election. The amount of Notes to be issued by Company and
purchased by DT shall be $[    ]3 (the “Senior Notes Election Amount”).

 

1  To be included if TMUS wishes to draw down additional funds prior to the
Specified Change of Control Date.

2  TMUS to check applicable box and insert the amount of senior notes it wishes
to issue.

3  The Senior Notes Election Amount cannot exceed the principal amount of Loans
outstanding immediately prior to the Specified Change of Control Date and, when
taken together with the Senior Notes Election Amount (as defined in the Secured
Credit Agreement), cannot exceed $2.5 billion minus the TLB Conversion Amount
(as defined in the Secured Credit Agreement).



--------------------------------------------------------------------------------

5. [Pursuant to Section 3.2 of the Unsecured Credit Agreement, we hereby request
the following drawdown (the “Loan”) under the Revolving Commitments:

(i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT]

(ii) Borrowing Date: [INSERT BORROWING DATE]

(iii) Length of initial Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

6. We hereby:

(i) certify that the representations and warranties in Sections 5.1, 5.3, 5.4,
5.5 and 5.20 of the Unsecured Credit Agreement are true and correct in all
material respects (or, in the case of any such representation that is qualified
by materiality, in all respects) as of the date hereof, except in the case of
any representation expressly stated to relate to a specific earlier date, in
which case such representation is true and correct in all material respects (or,
in the case of any such representation that is qualified by materiality, in all
respects) as of such earlier date; and

(ii) confirm that (A) as of the date hereof, no Event of Default has occurred
and is continuing and (B) as of the Borrowing Date, no Default pursuant to
Sections 9.1(a), 9.1(b)(i), 9.1(f) or 9.1(g), and no Event of Default, shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit hereby requested to be made on such date.

7. Payment of the amount set forth in paragraph 5 above is required to be made
by or on your behalf no later than 12:00 p.m. (New York City time) on the
Borrowing Date by wire transfer of immediately available funds to the following
account:

[WIRE TRANSFER INFORMATION].]

8. This Election Notice is being delivered to you at both the fax number and
e-mail address set forth above.

 

Sincerely, T-Mobile USA, Inc. By:  

 

  Name:   Title: